 1     Ori Katz (CA Bar No. 209561)                               Debra I. Grassgreen (CA Bar No. 169978)
       J. Barrett Marum (CA Bar No. 228628)                       John D. Fiero (CA Bar No. 136557)
 2     Matt Klinger (CA Bar No. 307362)                           Cia H. Mackle (admitted pro hac vice)
       Gianni Segretti (CA Bar No. 323645)                        PACHULSKI STANG ZIEHL & JONES LLP
 3     SHEPPARD, MULLIN, RICHTER                                  150 California Street, 15th Floor
       & HAMPTON LLP                                              San Francisco, CA 94111
 4     (A Limited Partnership Including Professional              Telephone:     (415) 263-7000
       Corporations)                                              Facsimile:     (415) 263-7010
 5     Four Embarcadero Center, 17th Floor                        E-mail:        dgrassgreen@pszjlaw.com
       San Francisco, CA 94111-4019                                              jfiero@pszjlaw.com
 6     Telephone:     (415) 434-9100                                             cmackle@pszjlaw.com
       Facsimile:     (415) 434-3947
 7     Email:         okatz@sheppardmullin.com
                      bmarum@sheppardmullin.com
 8                    mklinger@sheppardmullin.com                 Counsel to the Official Committee of
                      gsegretii@sheppardmullin.com                Unsecured Creditors
 9

10     Counsel to Debtors and Debtors in Possession

11
                                   UNITED STATES BANKRUPTCY COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                           SAN FRANCISCO DIVISION
14

15                                                               Chapter 11
       In re:
16                                                               Case No. 20-30604
       PROFESSIONAL FINANCIAL INVESTORS,
       INC., et al.,1
17                                                               (Jointly Administered)
                                               Debtors.
18                                                               AMENDED JOINT CHAPTER 11 PLAN
                                                                 OF PROFESSIONAL FINANCIAL
19                                                               INVESTORS, INC. AND ITS AFFILIATED
                                                                 DEBTORS PROPOSED BY THE
20                                                               DEBTORS AND OFFICIAL COMMITTEE
                                                                 OF UNSECURED CREDITORS AND
21                                                               SUPPORTED BY THE AD HOC LLC
                                                                 MEMBERS COMMITTEE AND THE AD
22                                                               HOC DOT NOTEHOLDERS
                                                                 COMMITTEE
23

24

25

26
27     1
        A complete list of the Debtors, the last four digits of their federal tax identification numbers, and their
28     addresses is attached hereto as Exhibit 1.
       SMRH:4816-5664-3557.1                               -1-
       040921                                                                                            73ZL-319169
       1153534.3
     Case: 20-30604        Doc# 554    Filed: 04/09/21      Entered: 04/09/21 18:34:53         Page 1 of
                                                   62
 1                                                        TABLE OF CONTENTS
                                                                                                                                               Page
 2     INTRODUCTION ...........................................................................................................................1
 3
       DEFINED TERMS AND RULES OF INTERPRETATION ..........................................................1
 4
                         CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS ............................17
 5
                 1.1.      Summary and Classification of Claims..................................................................17
 6
                 1.2.      Classification & Voting Controversies ..................................................................18
 7
                          TREATMENT OF CLAIMS AND EQUITY INTERESTS ...................................18
 8
                 2.1       Unclassified Claims ...............................................................................................18
 9
                 2.2       Class 1: Non-Investor First-Priority Lender Claims ..............................................19
10

11               2.3       Class 2: Non-Investor Other Secured Claims ........................................................21

12               2.4       Class 3: Priority Claims .........................................................................................22

13               2.5       Class 4: DOT Noteholder Claims ..........................................................................22

14               2.6       Class 5: Non-DOT Investor Claims. ......................................................................23
15               2.7       Class 6: Other Unsecured Claims ..........................................................................24
16               2.8       Class 7: Other Subordinated Claims ......................................................................25
17               2.9       Class 8: Equity Interests.........................................................................................25
18
                 2.10      Comprehensive Settlement of Claims and Controversies ......................................25
19
                           ACCEPTANCE OR REJECTION OF THE PLAN ..............................................27
20
                 3.1       Impaired Class of Claims Entitled to Vote ............................................................27
21
                 3.2       Acceptance by an Impaired Class ..........................................................................27
22
                 3.3       Presumed Acceptances by Unimpaired Classes ....................................................27
23
                 3.4       Impaired Classes Deemed to Reject Plan ..............................................................27
24

25               3.5       Modifications of Votes ..........................................................................................27

26               3.6       Confirmation Pursuant to Bankruptcy Code Section 1129(b) ...............................27

27               3.7       Elimination of Vacant Classes ...............................................................................28

28               3.8     Severability of Joint Plan. ......................................................................................28
       SMRH:4816-5664-3557.1                                      -1-
       040921                                                                                                                           73ZL-319169
       1153534.3
     Case: 20-30604           Doc# 554           Filed: 04/09/21            Entered: 04/09/21 18:34:53                     Page 2 of
                                                             62
 1                       IMPLEMENTATION OF THE PLAN .................................................................28
 2              4.1      Implementation of the Plan. ...................................................................................28
 3              4.2      Streamlining of the Debtors’ Corporate Affairs ....................................................28
 4
                4.3      PFI Trust ................................................................................................................29
 5
                4.4      Alternative Restructuring Transactions. ................................................................35
 6
                4.5      Preservation of Privileges and Defenses. ...............................................................35
 7
                4.6      Preservation of Rights of Action............................................................................35
 8
                4.7      Cancellation of Instruments. ..................................................................................36
 9
                4.8      Substantive Consolidation Including of Professional Investors 28, LLC and
10                       PFI Glenwood LLC................................................................................................36
11
                        EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...............................37
12
                5.1      Assumption of Certain Executory Contracts and Unexpired Leases. ....................37
13
                5.2      Rejection of Executory Contracts and Unexpired Leases. .....................................39
14
                         PROVISIONS GOVERNING DISTRIBUTIONS ................................................39
15
                6.1      Distributions TO SENIOR CLAIMS; SENIOR CLAIMS RESERVE. ................39
16
                6.2      Timing of Distributions for Allowed Claims. ........................................................39
17
                6.3      calculating distributions and related matters..........................................................40
18

19              6.4      Application of the Schedule of Allowed Netted Claims. .......................................40

20              6.5      Interest and Other Amounts Regarding Claims. ....................................................40

21              6.6      Means of Cash Payment.........................................................................................40

22              6.7      Form of Currency for Distributions. ......................................................................41
23              6.8      Fractional Distributions. ........................................................................................41
24              6.9      No Distributions With Respect to Certain Claims. ................................................41
25
                6.10     Delivery of Distributions. ......................................................................................41
26
                6.11     Application of Distribution Record Date & Other Transfer Restrictions. .............41
27
                6.12     Withholding, Payment, and Reporting Requirements Regarding Distributions. ...42
28
       SMRH:4816-5664-3557.1                                                -2-
       040921                                                                                                                               73ZL-319169
       1153534.3
     Case: 20-30604         Doc# 554            Filed: 04/09/21              Entered: 04/09/21 18:34:53                       Page 3 of
                                                            62
 1               6.13      Defenses and Setoffs. .............................................................................................42
 2               6.14      Allocation of Distributions. ...................................................................................42
 3               6.15      Joint Distributions. .................................................................................................42
 4
                 6.16      Forfeiture of Distributions. ....................................................................................43
 5
                      PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND
 6               UNLIQUIDATED CLAIMS AND DISTRIBUTIONS WITH RESPECT THERETO ...43

 7               7.1       Objections to and Resolution of Disputed Claims, Including Any Claims of
                           Excluded Parties or Disputing Claimants. .............................................................43
 8
                 7.2       Claim objections. ...................................................................................................43
 9
                 7.3       Estimation of Certain Claims. ................................................................................43
10

11               7.4       Distributions Following Allowance. ......................................................................44

12               7.5       Disposition of Assets in Reserves After Disallowance. .........................................44

13                           CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ...........................44

14               8.1       Conditions to the Effective Date. ...........................................................................44
15               8.2       Waiver of Conditions to the Effective Date. ..........................................................45
16               8.3       Effect of Non-Occurrence of Conditions to the Effective Date. ............................45
17               8.4       Notice of the Effective Date. .................................................................................45
18
                           RETENTION OF JURISDICTION AND POWER ..............................................45
19
                 9.1       Scope of Retained Jurisdiction and Power.............................................................45
20
                 9.2       Reserved Rights to Seek Bankruptcy Court Approval. .........................................46
21
                 9.3       Non-Exercise of Jurisdiction..................................................................................47
22
                          MISCELLANEOUS PROVISIONS .......................................................................47
23
                 10.1      Lien expungement procedures. ..............................................................................47
24

25               10.2      Administrative Claims. ..........................................................................................47

26               10.3      Professional Fee Claims. ........................................................................................47

27               10.4      Payment of Statutory Fees. ....................................................................................48

28               10.5    SEC related Provisions. .........................................................................................48
       SMRH:4816-5664-3557.1                                     -3-
       040921                                                                                                                              73ZL-319169
       1153534.3
     Case: 20-30604           Doc# 554           Filed: 04/09/21             Entered: 04/09/21 18:34:53                      Page 4 of
                                                             62
 1              10.6      Post-Effective-Date Reporting. ..............................................................................48
 2              10.7      Dissolution of the Committees...............................................................................48
 3              10.8      Modifications and Amendments. ...........................................................................48
 4
                10.9      Severability of Plan Provisions. .............................................................................49
 5
                10.10 Compromises and Settlements. ..............................................................................49
 6
                10.11 Binding Effect of Plan. ..........................................................................................49
 7
                10.12 Non-Discharge of the Debtors; Injunction. ............................................................49
 8
                10.13 Releases and Related Matters. ...............................................................................50
 9
                10.14 Exculpation and Limitation of Liability. ...............................................................50
10
                10.15 Term of Injunctions or Stays..................................................................................51
11

12              10.16 Revocation, Withdrawal, or Non-Consummation. ................................................51

13              10.17 Exemption from Transfer Taxes. ...........................................................................51

14              10.18 Computation of Time. ............................................................................................51

15              10.19 Transactions on Business Days. .............................................................................51
16              10.20 Good Faith. ............................................................................................................51
17              10.21 Governing Law. .....................................................................................................52
18              10.22 Notices. ..................................................................................................................52
19
                10.23 Final Decree. ..........................................................................................................52
20
                10.24 Additional Documents. ..........................................................................................52
21
                10.25 Conflicts with the Plan. ..........................................................................................52
22
                          REQUEST FOR CONFIRMATION AND RECOMMENDATION ....................53
23
                11.1      Request for Confirmation. .....................................................................................53
24
                11.2      Recommendation. ..................................................................................................53
25

26
27

28
       SMRH:4816-5664-3557.1                                                -4-
       040921                                                                                                                             73ZL-319169
       1153534.3
     Case: 20-30604          Doc# 554            Filed: 04/09/21             Entered: 04/09/21 18:34:53                      Page 5 of
                                                             62
 1                                                   INTRODUCTION1

 2             The Debtors and the Unsecured Creditors Committee jointly hereby propose this Plan, which
       provides for the resolution of the outstanding Claims asserted against and Equity Interests in the
 3     Debtors. This Plan was developed after extensive negotiations by and among the Debtors, the
       Unsecured Creditors Committee, the Ad Hoc LLC Members Committee and the Ad Hoc DOT
 4     Noteholders Committee and, as presented, is backed by the full support and recommendation of all
       three (3) Committees and the Debtors. Provided herewith as a separate enclosure is a brief summary
 5     of the Plan, as well as the statements of the Ad Hoc Committees in support of this Plan, which all
       Investors are encouraged to read in their entirety in conjunction with this Plan and other documents
 6     referenced herein.2

 7             Further reference is made to the Disclosure Statement for (i) a discussion of the Debtors’
       history, businesses, properties and other assets, and results of operations and other financial
 8     information; (ii) a summary and analysis of this Plan; and (iii) certain related matters, including risk
       factors relating to the consummation of this Plan and Distributions to be made under this Plan.
 9
               The Debtors and the Unsecured Creditors’ Committee are the proponents of the Plan within
10     the meaning of Bankruptcy Code section 1129. Subject to certain restrictions and requirements set
       forth in Bankruptcy Code section 1127, Bankruptcy Rule 3019, and Sections 10.8 and 10.16 of the
11     Plan, the Plan Proponents reserve the right to alter, amend, modify, revoke, or withdraw the Plan
       prior to its substantial consummation.
12
               No solicitation materials, other than the Disclosure Statement and related materials
13     transmitted therewith, have been approved for use in soliciting acceptances and rejections of this
       Plan. Nothing in the Plan should be construed as constituting a solicitation of acceptances of the Plan
14     unless and until the Disclosure Statement has been approved and distributed to Holders of Claims to
       the extent required by Bankruptcy Code section 1125.
15
            ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE
16     ENCOURAGED TO READ CAREFULLY THE DISCLOSURE STATEMENT (INCLUDING
       ALL EXHIBITS AND SCHEDULES THERETO) AND THE PLAN, EACH IN ITS ENTIRETY,
17     BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

18                             DEFINED TERMS AND RULES OF INTERPRETATION

19            For purposes of the Plan, except as expressly provided or unless the context otherwise
       requires:
20
                 (a)      all Defined Terms shall have the meanings ascribed to them in this Article I of the
21     Plan;

22           (b)    any term used in the Plan that is not a Defined Term, but that is used in the
       Bankruptcy Code or Bankruptcy Rules has the meaning assigned to such term in the Bankruptcy
23     Code or Bankruptcy Rules, as applicable;

24

25
       1
26         Capitalized terms used in this Introduction have the meanings ascribed to those terms in Article I below.
       2
        In the event of any inconsistencies between the terms of the Plan and information and descriptions in the
27     above-referenced Plan summary, the terms of the Plan shall control.
28
       SMRH:4816-5664-3557.1                                   -1-
       040921                                                                                                 73ZL-319169
       1153534.3
     Case: 20-30604         Doc# 554       Filed: 04/09/21      Entered: 04/09/21 18:34:53          Page 6 of
                                                       62
 1            (c)    whenever the context requires, terms shall include the plural as well as the singular
       number, and pronouns stated in the masculine, feminine, or neuter gender shall include the
 2     masculine, feminine, and the neuter gender;

 3            (d)    any reference in the Plan to a contract, instrument, release, or other agreement or
       document being in a particular form or on particular terms and conditions means that such agreement
 4     or document shall be substantially in such form or substantially on such terms and conditions;

 5            (e)    any reference in the Plan to an existing document, instrument, or exhibit means such
       document, instrument, or exhibit as it may have been or may be amended, modified, or
 6     supplemented from time to time;

 7             (f)     any reference to a specific Person includes any successors or lawful assigns of such
       Person, and all rights, benefits, interests, and obligations of any Person named or referred to in the
 8     Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, trustee,
       liquidator, rehabilitator, conservator, successor, or lawful assign of such Person;
 9
               (g)     unless otherwise indicated, the phrase “under the Plan” and similar words or phrases
10     refer to the Plan in its entirety rather than to only a particular portion of the Plan;

11            (h)     unless otherwise specified, all references in the Plan to sections, articles, schedules,
       and exhibits are references to sections, articles, schedules, and exhibits of or to the Plan;
12
               (i)    the words “herein,” “hereof,” “hereto,” “hereunder,” “herewith,” and other words of
13     similar import refer to the Plan in its entirety rather than to only a particular portion of the Plan;

14            (j)     whenever the Plan uses the word “including,” such reference shall be deemed to mean
       “including, without limitation,”;
15
                (k)      captions and headings to articles and sections are intended to be a part of the Plan;
16
               (l)    whenever the Plan provides that a document or thing must be “acceptable” or
17     “satisfactory” to any Person, such requirement shall in each case be subject to a reasonableness
       qualifier;
18
               (m)     the definition given to any term or provision in the Plan supersedes and controls any
19     different meaning that may be given to that term or provision in the Disclosure Statement, on any
       Ballot, or in any other document other than the Confirmation Order; and
20
             (n)    all other rules of construction set forth in Bankruptcy Code section 102 and in the
21     Bankruptcy Rules shall apply.

22              The following Defined Terms shall have the respective meanings specified below:

23     1.1   Ad Hoc Committees: The Ad Hoc LLC Members Committee and the Ad Hoc DOT
       Noteholders Committee.
24
       1.2   Ad Hoc DOT Noteholders Committee: The ad hoc committee composed of certain DOT
25     Noteholders.

26     1.3  Ad Hoc LLC Members Committee: The ad hoc committee composed of certain PFI LLC
       Members.
27

28
       SMRH:4816-5664-3557.1                                -2-
       040921                                                                                           73ZL-319169
       1153534.3
     Case: 20-30604        Doc# 554      Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 7 of
                                                     62
 1     1.4     Administrative Claim: A Claim, to the extent not previously paid, otherwise satisfied, or
       withdrawn, for costs and expenses of administration of the Chapter 11 Cases pursuant to
 2     sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
       and necessary costs and expenses incurred on or after the Petition Date or the Order for Relief Date,
 3     as applicable, until and including the Effective Date, of preserving the Estates and operating the
       Debtors’ businesses; (b) all fees and charges assessed against the Estates under chapter 123 of title
 4     28 of the United States Code; and (c) all Section 503(b)(9) Claims.

 5     1.5     Administrative Claims Bar Date: The last date by which any Person must File a request for
       payment of an Administrative Claim other than a Professional Fee Claim, which date shall be the
 6     first Business Day that is at least thirty (30) calendar days after the Effective Date. For the avoidance
       of doubt, post-petition statutory tax Claims shall not be subject to the Administrative Claims Bar
 7     Date. For the further avoidance of doubt, the Claims Bar Date for Section 503(b)(9) Claims is the
       General Claims Bar Date.
 8
       1.6      Allowed, Allowed Claim, or Allowed [ ] Claim:
 9
                (a)      with respect to a Claim arising prior to the Petition Date (including a Section
10                       503(b)(9) Claim):

11                       (i)    either (A) a proof of claim was timely Filed by the applicable Claims Bar
                                Date, or (B) a proof of claim is deemed timely Filed either as a result of such
12                              Claim being Scheduled or by a Final Order; and

13                       (ii)   either (A) the Claim is not a Contingent Claim, a Disputed Claim, an
                                Unliquidated Claim, or a Disallowed Claim; or (B) the Claim is expressly
14                              allowed by a Final Order or under the Plan;

15              (b)      with respect to a Claim arising on or after the Petition Date (excluding a Section
                         503(b)(9) Claim), a Claim that has been allowed by a Final Order or under the Plan.
16
       Unless otherwise specified in the Plan or by a Final Order, an “Allowed Administrative Claim” or
17     “Allowed Claim” shall not, for any purpose under the Plan, include interest, penalties, fees, or late
       charges on such Administrative Claim or Claim from and after the Petition Date. Moreover, any
18     portion of a Claim that is withdrawn, expunged, satisfied, released, or waived during the Chapter 11
       Cases or following the Effective Date is not an Allowed Claim. For the avoidance of doubt, any and
19     all Claims allowed solely for the purpose of voting to accept or reject the Plan pursuant to an order
       of the Bankruptcy Court shall not be considered “Allowed Claims” hereunder. Notwithstanding any
20     of the foregoing, Investor Claims will be Allowed as set forth in Section 6.4 of the Plan.

21     1.7     Alternative Restructuring Transactions: Such arrangements, restructurings, continuances,
       transfers, dispositions, liquidations, dissolutions, mergers, amalgamations, consolidations and/or
22     other corporate transactions, if any, that the Debtors, after consultation with each of the Committees,
       may determine to be necessary to implement the Plan, as an alternative to or in addition to one or
23     more of the transactions contemplated under the Plan, whether based on tax, corporate, business
       and/or other considerations.
24
       1.8     Alternative Restructuring Transactions Memorandum: An exhibit which sets forth the
25     steps to be carried out to effectuate the Alternative Restructuring Transactions, if applicable, on and
       after the Effective Date, and which will be reasonably acceptable to each of the Committees.
26     Articles III and V of the Plan are subject to any modifications set forth in the Alternative
       Restructuring Transactions Memorandum, if applicable. The Alternative Restructuring Transactions
27     Memorandum (if any) will be Filed no later than seven (7) days prior to the Confirmation Hearing
       and be available at https://www.donlinrecano.com/Clients/pfi/Index.
28
       SMRH:4816-5664-3557.1                              -3-
       040921                                                                                         73ZL-319169
       1153534.3
     Case: 20-30604        Doc# 554     Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 8 of
                                                    62
 1     1.9     Available Cash: All Cash held by the Debtors on the Effective Date or by the PFI Trust on
       and after the Effective Date; in each case, after payments, allocations, or reserves in accordance with
 2     the Plan and the PFI Trust Agreement.

 3     1.10 Avoidance Actions: Any and all causes of action, claims, remedies, or rights that may be
       brought by or on behalf of the Debtors or the Estates under Bankruptcy Code sections 506(c), 510,
 4     542, 544, 545, 547, 548, 549, 550, 551, 552(b) or 553, or under related state or federal statutes, or
       pursuant to any theory or cause of action under common law, regardless whether such action has
 5     been commenced prior to the Effective Date.

 6     1.11 Ballot: The ballot form distributed to each Holder of a Claim entitled to vote to accept or
       reject the Plan.
 7
       1.12 Bankruptcy Code: Title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as the same
 8     may be amended from time to time to the extent applicable to the Chapter 11 Cases.

 9     1.13 Bankruptcy Court: The United States Bankruptcy Court for the Northern District of
       California, or in the event such court ceases to exercise jurisdiction over any Chapter 11 Case, such
10     other court or adjunct thereof that exercises jurisdiction over such Chapter 11 Case in lieu of the
       United States Bankruptcy Court for the Northern District of California.
11
       1.14 Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure promulgated by the
12     Supreme Court of the United States under 28 U.S.C. § 2075, as the same may be amended from time
       to time to the extent applicable to the Chapter 11 Cases.
13
       1.15 Bar Date Order: The order of the Bankruptcy Court setting and establishing, among other
14     things, the General Claims Bar Date.

15     1.16 BOV: A board for the PFI Trust, whose initial, volunteer members shall be selected by the
       Committees and identified in the Plan Supplement. If any member of the BOV later becomes
16     unavailable for any reason, any replacement member shall be selected and appointed as provided in
       the PFI Trust Agreement.
17
       1.17 Business Day: Any day other than a Saturday, a Sunday or a “legal holiday” (as defined in
18     Bankruptcy Rule 9006(a)(6)).

19     1.18 Cash: Cash and cash equivalents, including bank deposits, wire transfers, checks
       representing good funds, and legal tender of the United States of America or instrumentalities
20     thereof.

21     1.19 Cash Collateral Orders: Collectively, all orders entered by the Bankruptcy Court
       authorizing the applicable Debtors to use cash collateral pursuant to section 363 of the Bankruptcy
22     Code.

23     1.20 Causes of Action: Any and all claims, rights, actions, causes of action, liabilities, obligations,
       suits, debts, remedies, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
24     covenants, contracts, controversies, agreements, promises, variances, trespasses, rights of setoff,
       third-party claims, subordination claims, subrogation claims, contribution claims, reimbursement
25     claims, indemnity claims, counterclaims, and cross claims, damages, or judgments whatsoever,
       whether known or unknown, reduced to judgment, liquidated or unliquidated, fixed or contingent,
26     matured or unmatured, disputed or undisputed, foreseen or unforeseen, asserted or unasserted,
       existing or hereafter arising, in law, at equity, by statute, whether for tort, fraud, contract, or
27     otherwise.

28
       SMRH:4816-5664-3557.1                             -4-
       040921                                                                                       73ZL-319169
       1153534.3
     Case: 20-30604        Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 9 of
                                                  62
 1   1.21 Chapter 11 Cases: The voluntary and involuntary chapter 11 bankruptcy cases commenced
     by the Debtors, which are being jointly administered under the case caption In re Professional
 2   Financial Investors, Inc., et al., Case No. 20-30604 (Bankr. N.D. Cal.).

 3   1.22 Claim: Any “claim,” as defined in Bankruptcy Code section 101(5), against any of the
     Debtors or against any property of the Debtors.
 4
     1.23 Claim Objection Deadline: Subject to extension as set forth in Section 70 of the Plan, the
 5   date that is the first Business Day that is at least 180 calendar days after the Effective Date. For the
     avoidance of doubt, the Claim Objection Deadline may be extended one or more times by order of
 6   the Bankruptcy Court.

 7   1.24 Claims Agent: Donlin, Recano & Co., Inc., the Debtors’ court-appointed claims, noticing,
     and balloting agent.
 8
     1.25 Claims Bar Date: As applicable, the Administrative Claims Bar Date, the General Claims
 9   Bar Date, the Governmental Claims Bar Date, the Rejection Claims Bar Date, or any additional bar
     date set by the Bankruptcy Court with respect to Investor Claims.
10
     1.26 Class: A category of Claims or Equity Interests designated pursuant to the Plan, or any
11   subclass thereof.

12   1.27 Class A PFI Trust Interests: The PFI Trust Interests to be distributed to: (a) Investors under
     the Plan and the PFI Trust Agreement on account of any Investor Restitution Claim; and (b) Holders
13   of Other Unsecured Claims on account of their Allowed Class 6 Claims.

14   1.28 Class B PFI Trust Interests: The PFI Trust Interests to be distributed to Investors under the
     Plan and the PFI Trust Agreement on account of any Investor Subordinated Claim.
15
     1.29 Closing Date: The date on which all of the Chapter 11 Cases have been closed in accordance
16   with Section 10.23 of the Plan.

17   1.30 Collateral: Any Estate Asset that is subject to a Lien to secure the payment or performance
     of a Claim, which Lien is perfected and not subject to avoidance under the Bankruptcy Code or
18   otherwise invalid or unenforceable under the Bankruptcy Code or applicable nonbankruptcy law.

19   1.31 Collateral Source Recoveries: Any recoveries from other sources (other than those
     pursuant to the Plan) that an Investor receives on account of losses represented by its Investor Claim,
20   including, without limitation, proceeds of insurance, litigation, or settlements.

21   1.32 Committees: Collectively, the Ad Hoc LLC Members Committee, the Ad Hoc DOT
     Noteholders Committee, and the Unsecured Creditors’ Committee.
22
     1.33     Confirmation: Entry by the Bankruptcy Court of the Confirmation Order.
23
     1.34 Confirmation Hearing: The hearing or hearings held by the Bankruptcy Court to consider
24   Confirmation of the Plan as required by Bankruptcy Code section 1128(a), as such hearing may be
     continued from time to time.
25
     1.35 Confirmation Order: The order of the Bankruptcy Court confirming the Plan pursuant to
26   Bankruptcy Code section 1129 in a form reasonably acceptable to the Debtors and each of the
     Committees.
27
     1.36     Contingent Claim: Any Claim that is Scheduled or Filed as contingent.
28
     SMRH:4816-5664-3557.1                             -5-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 10 of
                                                 62
 1   1.37 Contributed Claims: All Causes of Action (1) that are legally assignable (including Causes
     of Action that are legally assignable solely because of the preemptive effect of the Plan) that an
 2   Investor has against any Person that is not a Released Party and that are related in any way to the
     Debtors, their predecessors, their respective affiliates, or any Excluded Parties, including (a) all
 3   Causes of Action based on, arising out of, or related to the marketing, sale, and issuance of any
     investments related to the Debtors; (b) all Causes of Action for unlawful dividend, fraudulent
 4   conveyance, fraudulent transfer, voidable transaction, or other avoidance claims under state or
     federal law; (c) all Causes of Action based on, arising out of, or related to the misrepresentation of
 5   any of the Debtors’ financial information, business operations, or related internal controls; (d) all
     Causes of Action based on, arising out of, or related to any failure to disclose, or actual or attempted
 6   cover up or obfuscation of, any of the wrongful conduct described in the Disclosure Statement,
     including in respect of any alleged fraud related thereto; and (e) all Causes of Action based on aiding
 7   or abetting, entering into a conspiracy with, or otherwise supporting torts committed by the Debtors
     or their agents, and (2) for which a Contributing Claimant elects to contribute such Causes of Action
 8   on its Ballot. For the avoidance of doubt, the following are not Contributed Claims: (i) Causes of
     Action based upon loss of liens or lien priority, and (ii) Causes of Action by Investors against their
 9   own professionals, investment advisers, or investment managers related to their decision to invest in
     PFI, PISF or any of the LLC/LP Debtors or the handling of such investments; provided, however,
10   that any recoveries on such Causes of Action shall be Collateral Source Recoveries.

11   1.38 Contributing Claimants: The Investors that elect on their Ballots to contribute Contributed
     Claims to the PFI Trust.
12
     1.39 Contributing Claimants’ Enhancement Multiplier: Five percent (5%) (i.e., the applicable
13   Investor’s Allowed Investor Claim amount will be increased by 5%).

14   1.40 Corporate Action: Any action, approval, authorization, decision, or other act of any kind
     that would be necessary on the part of any Person for any corporation, limited liability company, or
15   other Person to in turn act.

16   1.41     Creditor: Any Holder of a Claim.

17   1.42 Cure Payment: The payment of Cash or the distribution of other property (as the parties
     may agree or the Bankruptcy Court may order) that is necessary to cure any and all defaults under an
18   executory contract or unexpired lease so that such contract or lease may be assumed, or assumed and
     assigned, pursuant to Bankruptcy Code section 1123(b)(2).
19
     1.43 Debtor or Debtors: Individually and collectively, each of the entities listed on Exhibit 1
20   hereto, as the same may be amended from time to time, including, without limitation, the Plan-
     Consolidated Debtors as of the Effective Date.
21
     1.44     Defined Term: Any capitalized term that is defined in this Article I of the Plan.
22
     1.45 Disallowed Claim: Any Claim that (a) is not Scheduled, or is listed thereon as contingent,
23   unliquidated, disputed, or in an amount equal to zero, and whose Holder failed to timely File a proof
     of claim by the applicable Claims Bar Date (unless late filing was permitted by a Bankruptcy Court
24   order), but excluding any Claim that is expressly Allowed by a Final Order or under the Plan; or (b)
     has been disallowed pursuant to an order of the Bankruptcy Court.
25
     1.46 Disclosure Statement: That certain disclosure statement relating to the Plan, including all
26   exhibits and schedules thereto, as approved by the Bankruptcy Court pursuant to Bankruptcy Code
     section 1125, as it subsequently may be amended, modified, or supplemented by the Plan Proponents.
27

28
     SMRH:4816-5664-3557.1                              -6-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53       Page 11 of
                                                 62
 1   1.47     Disputed Claim: Any Claim:

 2            (a)      that is disputed in whole or in part under the Plan or that is Scheduled as disputed,
                       contingent, unliquidated, or in an amount equal to zero; or
 3
              (b)      that is asserted by any of the Excluded Parties or any Disputing Claimant, which are
 4                     Disputed Claims in their entirety and, as such, will have no right to receive any
                       Distributions under the Plan unless and until such Claims are affirmatively Allowed
 5                     by a Final Order; or

 6            (c)      that

 7                     (i)     is not expressly Allowed by a Final Order or under the Plan; and

 8                     (ii)   as to which a proof of claim is Filed or is deemed Filed as a result of such
                       Claim being Scheduled; and
 9
                       (iii)   as to which either:
10
                               (1)    an objection or request for estimation or subordination (A) has been
11                                    timely Filed within the applicable period of limitations fixed by the
                                      Plan, the Bankruptcy Code, the Bankruptcy Rules, or a Final Order
12                                    under which the applicable period of limitation has expired, and (B)
                                      has not been denied by a Final Order or withdrawn; or
13
                               (2)    the Claim Objection Deadline has not passed as to such Claim (unless
14                                    the PFI Trust has determined that it will not object to such Claim).

15   1.48 Disputing Claimant: An Investor (other than an Excluded Party) that disputes the amounts
     set forth for such Person in the Schedule of Allowed Netted Claims in accordance with the deadlines
16   and procedures to be established by further order of the Bankruptcy Court or that challenges the
     expungement of such Investor’s lien in Real Property under the Plan.
17
     1.49 Distribution: Any initial or subsequent issuance, payment, or transfer of consideration made
18   under the Plan or the PFI Trust Agreement.

19   1.50 Distribution Agent: (i) The PFI Trustee solely in his, her or its capacity as distribution agent
     under the Plan with respect to Distributions to Holders of Allowed Administrative Claims (including
20   Professional Fee Claims), Involuntary Gap Claims, Priority Tax Claims, and Claims in Classes 1, 2
     and 3 on account of such Allowed Claims, or (ii) any party designated by the PFI Trustee to serve in
21   such capacity.

22   1.51     Distribution Date: Any date on which a Distribution is made.

23   1.52 Distribution Fund: Cash that is and becomes available for funding the Distributions to the
     PFI Trust Beneficiaries in accordance with the Plan and the PFI Trust Agreement.
24
     1.53 Distribution Record Date: The record date for determining entitlement of Holders of
25   Claims to receive Distributions under the Plan, which date shall be the Effective Date.

26   1.54 Distribution Reserve: One or more reserves in respect of Contingent Claims, Disputed
     Claims, or Unliquidated Claims established under the Plan for PFI Trust Interests distributable under
27   the Plan with respect to such Claims and amounts payable under the Plan with respect to such
     Claims or on account of such reserved PFI Trust Interests.
28
     SMRH:4816-5664-3557.1                               -7-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554     Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 12 of
                                                   62
 1   1.55     DOT Noteholder Claims: Claims of DOT Noteholders.

 2   1.56 DOT Noteholders: Those certain Investor lenders to PFI in the form of promissory notes
     that are purportedly secured by deeds of trust on certain of the Real Properties owned by PFI.
 3   Although such deeds of trust were typically junior or subordinated, it is understood that some DOT
     Noteholders may hold, or assert that they hold, senior deeds of trust on certain Real Properties, and
 4   both types are included within this definition.

 5   1.57 DOT Noteholders’ Deeds of Trust: Any and all deeds of trust that secure notes held by
     DOT Noteholders, regardless of whether such deeds of trust are senior or junior in priority to other
 6   deeds of trust.

 7   1.58 Effective Date: The date that is the first Business Day on which each condition set forth in
     Article VIII of the Plan has been satisfied or waived as set forth therein but in no event later than 120
 8   days after the Confirmation Date, unless otherwise ordered by the Bankruptcy Court.

 9   1.59 Equity Interests: All previously issued and outstanding common stock, preferred stock,
     membership interests, or other ownership interests in any of the Debtors (including, without
10   limitation, the Plan-Consolidated Debtors) outstanding immediately prior to the Effective Date,
     including restricted stock, treasury stock, and all options, warrants, calls, rights, puts, awards,
11   commitments, appreciation rights, or any other agreements of any character to convert, exchange,
     exercise for, or otherwise receive any such common stock, preferred stock, membership interests, or
12   other ownership interests. For the avoidance of doubt, any and all purported equity interests of an
     Investor in any Debtor shall be deemed Investor Claims of the Investor pursuant to the Plan,
13   regardless of the pre-petition designations used by the Debtors and/or Investors.

14   1.60 Estate Assets: Collectively, (a) any and all right, title, and interest of the Debtors and the
     Estates in and to property of whatever type or nature, including books and records, the Real
15   Properties, all Avoidance Actions and Causes of Action as of the Effective Date; and (b) any assets
     contributed to or recovered by the PFI Trust or the OpCo on or after the Effective Date.
16
     1.61     Estates: The chapter 11 estates of the Debtors created by Bankruptcy Code section 541(a).
17
     1.62 Excluded Parties: Any prepetition Insider of any of the Debtors, any non-debtor affiliates of
18   the Debtors or Insider of any such non-debtor affiliates, any prepetition employee of any of the
     Debtors involved in any way in the marketing, sale, or collecting or handling of any funds regarding
19   the investments of the Investors, and any other Person (including any “broker,” salesperson,
     consultant, affiliated entity, or professional) involved in any way in the marketing, sale, or collecting
20   or handling of any funds regarding the investments of the Investors, including those Persons
     identified on the Schedule of Excluded Parties.
21
     1.63 Exculpated Parties: Collectively, (a) the Debtors, (b) the Committees and their respective
22   current and former members (in their capacities as such), and (c) each of the preceding’s respective
     Related Parties; provided, however, that the Exculpated Parties shall not include any Excluded Party.
23
     1.64 File, Filed, or Filing: Duly and properly filed with the Bankruptcy Court and reflected on the
24   docket of the Chapter 11 Cases, except with respect to proofs of claim that must be filed with the
     Claims Agent, in which case “File” or “Filed” means duly and properly filed with the Claims Agent
25   and reflected on the official claims register maintained by the Claims Agent.

26   1.65 Final Decree: An order entered pursuant to Bankruptcy Code section 350, Bankruptcy Rule
     3022, and Local Rule 3022-1 closing the Chapter 11 Cases.
27

28
     SMRH:4816-5664-3557.1                              -8-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 13 of
                                                 62
 1   1.66 Final Order: An order or judgment of the Bankruptcy Court entered on the docket of the
     Chapter 11 Cases:
 2
              (a)      that has not been reversed, rescinded, stayed, modified, or amended;
 3
              (b)      that is in full force and effect; and
 4
              (c)     with respect to which (i) the time to appeal or to seek review, rehearing, remand, or a
 5            writ of certiorari has expired and as to which no timely filed appeal or petition for review,
              rehearing, remand, or writ of certiorari is pending; or (ii) any such appeal or petition has been
 6            dismissed or resolved by the highest court to which the order or judgment was appealed or
              from which review, rehearing, remand, or a writ of certiorari was sought.
 7
     For the avoidance of doubt, no order shall fail to be a Final Order solely because of the possibility
 8   that a motion pursuant to Bankruptcy Code section 502(j), Rule 59 or Rule 60 of the Federal Rules
     of Civil Procedure, or Bankruptcy Rules 9023 or 9024 may be or has been filed with respect to such
 9   order.

10   1.67 General Claims Bar Date: [•], 2021, which is the general deadline set pursuant to the Bar
     Date Order for filing proofs of claim for any Claims against the Debtors that arose prior to the
11   Petition Date, other than Claims of governmental units or Investors.

12   1.68 General Unsecured Claims:                All Non-DOT Investor Claims, TIC Claims, and Other
     Unsecured Claims.
13
     1.69 Governmental Claims Bar Date: [•], 2021, which is the deadline set pursuant to the Bar
14   Date Order for filing proofs of claim for any Claims of governmental units against the Debtors that
     arose prior to the Petition Date.
15
     1.70 Holder: The Person that is the owner of record of a Claim, Equity Interest, or PFI Trust
16   Interest, as applicable.

17   1.71 Impaired: Any Class of Claims or Equity Interests that is impaired within the meaning of
     Bankruptcy Code section 1124.
18
     1.72     Individual Investor-Specific Claims: As defined in Section 2.10.3(a) of the Plan.
19
     1.73 Insider: Any “insider,” as defined in Bankruptcy Code section 101(31), and with respect to a
20   limited liability company, any director, officer, person in control or relative of any of the foregoing.
     For clarity purposes, an insider as used herein does not include any PFI LLC Member or LP Interest
21   Holder but does include Excluded Parties.

22   1.74 Intercompany Claim: Any Claim of one Debtor against another Debtor, except any
     postpetition claim arising from an “Intercompany Transaction” authorized in the several Cash
23   Management Orders, e.g., Docket 354, issued in these Chapter 11 Cases.

24   1.75     Intercompany Lien: Any Lien securing an Intercompany Claim.

25   1.76 Initial PFI Trustee: Michael Goldberg in his capacity as the PFI Trustee of the PFI Trust as
     of the Effective Date. Mr. Goldberg was jointly selected by the Committees as the Initial PFI
26   Trustee.

27   1.77 Investor: A Person or Entity that purchased an investment product or made an investment
     offered by any Debtor, including, without limitation, any investments, interests and/or other rights
28
     SMRH:4816-5664-3557.1                                     -9-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554      Filed: 04/09/21         Entered: 04/09/21 18:34:53   Page 14 of
                                                    62
 1   with respect to any Debtor that were styled, marketed or sold as, among others, “PISF LP notes,”
     “PFI DOT notes,” “straight notes,” “DOT notes,” or “membership interests” in limited liability
 2   companies. Investors include, without limitation, PISF Straight Noteholders, DOT Noteholders, LP
     Interest Holders, and PFI LLC Members, but expressly excludes any of the Debtors, the Excluded
 3   Parties, and Holders of TIC Interests.

 4   1.78 Investor Claims: Any and all Claims of an Investor against any Debtor, which shall be
     composed of (i) an Investor Restitution Claim and (ii) an Investor Subordinated Claim.
 5
     1.79     Investor Claims Special Provisions: As defined in Section 2.10.2 of the Plan.
 6
     1.80 Investor Lookback Period: The prepetition period commencing July 26, 2013 (i.e., seven
 7   (7) years prior to the Petition Date for PISF).

 8   1.81 Investor Restitution Claim: A Claim for restitution of an Investor to be treated pari passu
     with Other Unsecured Claims. Such claim is in lieu of contractual or other rights to return of
 9   principal investment, and is calculated as follows for a particular Investor: total Outstanding
     Principal Amount minus the Prepetition Distribution. For clarity purposes, although the calculation
10   set forth herein is based on a method accounting for the Debtors’ record keeping methods, in plain
     terms, the Investor Restitution is intended to be a “netted claim,” that, in broad terms, calculates the
11   remaining principal owed to a “cash-Investor” by looking at the “starting balance” plus “cash-in”
     minus “cash-out” transactions during the relevant time periods.
12
     1.82 Investor Subordinated Claim: A Claim of an Investor that is subordinated to Investor
13   Restitution Claims and Other Unsecured Claims under the Plan, but senior in priority to Other
     Subordinated Claims, comprised of (i) seven percent (7%) interest, compounded annually, on the
14   Investor’s principal investments from the Ponzi Start Date until July 26, 2020, and (ii) any amount
     (if any) that is paid by the Investor to the PFI Trust on account of an Avoidance Action. For
15   avoidance of doubt, an Allowed Investor Subordinated Claim shall be reduced dollar for dollar on
     account of any Collateral Source Recoveries the Investor receives on account of the losses
16   represented by its Investor Claim, and if such Allowed Investor Subordinated Claim is reduced to
     zero, the Investor’s Allowed Investor Restitution Claim will be reduced dollar for dollar on account
17   of any additional Collateral Source Recoveries that may be received by the Investor. Investors who
     were paid referral fees shall not receive an Investor Subordinated Claim on account of such fee.
18
     1.83 Involuntary Gap Claim: A Claim specified in Bankruptcy Code section 502(f) and entitled
19   to priority against the applicable Debtors and Estates under Bankruptcy Code section 507(a)(3).

20   1.84 Lien: Has the meaning ascribed in Bankruptcy Code section 101(37), including any lien,
     security interest, pledge, title retention agreement, encumbrance, leasehold, charge, mortgage, deed
21   of trust, assignment of rents, assignment or hypothecation to secure payment of a debt or
     performance of an obligation, other than, in the case of securities and any other equity ownership
22   interests, any restrictions imposed by applicable United States or foreign securities laws.

23   1.85 LLC/LP Debtors: All of the Debtors listed on Exhibit 1 attached to the Plan other than
     Debtors PFI and PISF.
24
     1.86 Local Rules: The Local Rules of Bankruptcy Practice and Procedure of the United States
25   Bankruptcy Court for the Northern District of California, as amended from time to time.

26   1.87     LP Interest Holder: A holder of an interest in an LP Debtor.

27   1.88     Net PFI Trust Action Proceeds: As defined in Section 4.3.10 of the Plan.

28
     SMRH:4816-5664-3557.1                            -10-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 15 of
                                                 62
 1   1.89 Net Prepetition Investor Recovery: With respect to a specific Investor, (a) the total Cash
     value remitted to the Investor during the Investor Lookback Period (whether the payment was
 2   considered a return on the investment, a referral fee, or a repayment of principal), minus (b) the total
     Cash value invested prepetition as principal by the Investor, provided that the value of (a) is greater
 3   than the value of (b).

 4   1.90     Net Recovery: As defined in Section 2.10.3(b) of the Plan.

 5   1.91 Non-Compensatory Penalty Claims: Any Claim, secured or unsecured, for any fine,
     penalty, or forfeiture, or for multiple, exemplary, or punitive damages, to the extent such fine,
 6   penalty, forfeiture, or damages are not compensation for actual pecuniary loss suffered by the Holder
     of such Claim.
 7
     1.92 Non-DOT Investor Claims: Investor Claims other than DOT Noteholder Claims. For the
 8   avoidance of doubt, Non-DOT Investor Claims include Claims of PISF Straight Noteholders, PFI
     LLC Members, and LP Interest Holders.
 9
     1.93 Non-Investor First-Priority Lender: A lender to a Debtor or an affiliate of a Debtor
10   (including, without limitation, a retail or commercial bank) that is not an Investor and that asserts a
     Secured Claim on account of a first-priority deed of trust or Lien against one or more of the Real
11   Properties.

12   1.94 Non-Investor First-Priority Lender Claims: Any and all Secured Claims of Non-Investor
     First Priority Lenders in relation to one or more of the Real Properties.
13
     1.95 Non-Investor Other Secured Claims: Any and all Secured Claims of a Person that is not
14   an Investor or a Non-Investor First-Priority Lender.

15   1.96     Nonpayment Default: As defined in subsection 2.2.3(a) of the Plan.

16   1.97 OpCo: A new operating company established on the Effective Date in accordance with the
     terms of the Plan and the PFI Trust Agreement for the sole purpose of managing, operating and
17   monetizing the OpCo Assets for the benefit of the PFI Trust and the PFI Trust Beneficiaries
     thereunder.
18
     1.98 OpCo Assets: Collectively, all Estate Assets (including all partnership or membership
19   interests in a Debtor entity, as determined by the PFI Trust) and other assets or entities that may be
     transferred or otherwise provided, directly or indirectly, to or for the benefit of the Debtors (after the
20   Petition Date but before the Effective Date) or the OpCo (on or after the Effective Date) by any
     Person, but not including the PFI Trust Assets (including the PFI Trust Actions), the Senior Claims
21   Reserve, the Distribution Reserve or the Professional Fee Reserve.

22   1.99 Order for Relief Date: (a) July 26, 2020, when used in reference to PISF (the date that the
     Bankruptcy Court entered the order for relief in the Chapter 11 Case of PISF); (b) December 11,
23   2020, when used in reference to the LLC/LP Debtors (the date that the Bankruptcy Court entered the
     respective orders for relief in the Chapter 11 Cases of the LLC/LP Debtors); and (c) the other
24   respective dates specified in Exhibit 1 hereto, when used in reference to other Debtors (other than
     PISF, PFI and the LLC/LP Debtors).
25
     1.100 Other Subordinated Claim: Collectively, (a) any Non-Compensatory Penalty Claims and
26   (b) any other Claim that is subordinated to General Unsecured Claims pursuant to Bankruptcy Code
     section 510, a Final Order, or by consent of the Creditor holding such Claim, but not any Investor
27   Claims.

28
     SMRH:4816-5664-3557.1                             -11-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53        Page 16 of
                                                 62
 1   1.101 Other Unsecured Claim: Any unsecured, non-priority Claim asserted against any of the
     Debtors or the Estates that is not a Non-Investor First-Priority Lender Claim, Investor Claim, TIC
 2   Claim or Other Subordinated Claim, including, for the avoidance of doubt, all Rejection Claims, but
     excluding (a) any Claims arising from any executory contracts or unexpired leases that are assumed
 3   during the Chapter 11 Cases and (b) any vendor or other Claims satisfied in the ordinary course of
     business or pursuant to an order of the Bankruptcy Court.
 4
     1.102 Outstanding Principal Amount: When used in reference to an Investor Claim, an amount
 5   equal to the aggregate of the Investor’s balance at the Ponzi Start Date, inclusive of interest actually
     accrued prior to the Ponzi Start Date, and actual dollars invested at any time between the Ponzi Start
 6   Date and the Petition Date (whether or not rolled over from another investment by an Investor or
     from the account of another Investor) on account of the Investor Claim held by the applicable
 7   Investor.

 8   1.103 Person: Any person or organization created or recognized by law, including any association,
     company, cooperative, corporation, entity, estate, fund, individual, joint stock company, joint
 9   venture, limited liability company, partnership, trust, trustee, unincorporated organization,
     government or any political subdivision thereof, or any other entity or organization of whatever
10   nature.

11   1.104 Petition Date: (a) July 16, 2020, when used in reference to PISF (the date that an involuntary
     petition for relief under chapter 11 of the Bankruptcy Code was filed against PISF); (b) July 26,
12   2020, when used in reference to PFI that filed its voluntary chapter 11 petition on such date; (c) the
     other respective dates specified in Exhibit 1 hereto, when used in reference to the LLC/LP Debtors;
13   and (d) July 26, 2020, when used in reference to the Plan-Consolidated Debtors.

14   1.105 PFI: Professional Financial Investors, Inc., a Debtor.

15   1.106 PFI LLC Member: An Investor who is a member of a PFI-Managed LLC.

16   1.107 PFI-Managed LLC: A limited liability company that is managed by PFI and/or in which
     PFI holds an interest.
17
     1.108 PFI Trust Actions: Collectively, all Avoidance Actions and Causes of Action held by the
18   Debtors or the Estates and any Causes of Action that are contributed to the PFI Trust as Contributed
     Claims, in each case as against any Person that is not a Released Party.
19
     1.109 PFI Trust Assets: Collectively, (a) the PFI Trust Actions, (b) 100% of the equity interests in
20   the OpCo (including all proceeds and distributions from OpCo), (c) Available Cash as of the
     Effective Date and Available Cash that is possessed by or turned over to the PFI Trust after the
21   Effective Date, excluding the Senior Claims Reserve and the Professional Fee Reserve, and (d) other
     assets or entities that may be transferred or otherwise provided, directly or indirectly, to or for the
22   benefit of the PFI Trust (on or after the Effective Date) by any Person.

23   1.110 PFI Trust Beneficiary: Each Holder of a PFI Trust Interest. PFI Trust Interests are to be
     Distributed to Holders of Allowed Investor Claims and Allowed Other Unsecured Claims in
24   accordance with Sections 2.5, 2.6 and 2.7 of the Plan.

25   1.111 PFI Trust Expenses: Any and all reasonable fees, costs, and expenses incurred by the PFI
     Trustee in managing and operating the PFI Trust not inconsistent with the Plan or the PFI Trust
26   Agreement, including the maintenance or disposition of the PFI Trust Assets and the OpCo Assets
     (including PFI Trustee fees, indemnity reserves, attorneys’ fees, the fees of professionals, and other
27   Persons retained by the PFI Trustee or by the OpCo, personnel-related expenses, and any taxes

28
     SMRH:4816-5664-3557.1                            -12-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 17 of
                                                 62
 1   imposed on the PFI Trust, in respect of the PFI Trust Assets, the OpCo or the OpCo Assets), and any
     other expenses incurred or otherwise payable in accordance with the PFI Trust Agreement.
 2
     1.112 PFI Trust Indemnified Parties: The PFI Trustee, the BOV, and their respective Related
 3   Parties, each in their respective capacity as such.

 4   1.113 PFI Trust Interests: Any Class A PFI Trust Interests distributed to Investors and other
     creditors and Class B PFI Trust Interests distributed to Investors under the Plan and the PFI Trust
 5   Agreement.

 6   1.114 PFI Trust Interests Waterfall: As defined in Section 4.3.10 of the Plan.

 7   1.115 PFI Trustee: The Initial PFI Trustee (Michael Goldberg), who was jointly selected by the
     Committees, and any successor thereto appointed pursuant to the PFI Trust Agreement, in each case
 8   acting in the capacity as trustee of the PFI Trust.

 9   1.116 PISF Straight Noteholders: Those certain lenders to PISF evidenced in the form of
     promissory notes that are purportedly secured by PISF’s interests in limited partnerships that are
10   Debtors or affiliated with a Debtor.

11   1.117 Plan: This Amended Joint Chapter 11 Plan of Professional Financial Investors, Inc. and Its
     Affiliated Debtors Proposed By the Debtors and Official Committee of Unsecured Creditors and
12   Supported By the Ad Hoc LLC Members Committee and the Ad Hoc DOT Noteholders Committee
     and all exhibits thereto, including the Plan Supplement, as the same may be amended, modified, or
13   supplemented in the Plan Proponents’ reasonable discretion after consultation with each of the Ad
     Hoc Committees.
14
     1.118 Plan-Consolidated Debtors: Professional Investors 28, LLC and PFI Glenwood LLC.
15
     1.119 Plan Proponents: The Debtors and the Unsecured Creditors’ Committee, as proponents of
16   the Plan.

17   1.120 Plan Supplement: The ancillary documents regarding the implementation and effectuation
     of the Plan, which will be Filed on or before the date that is seven (7) calendar days prior to the
18   Voting Deadline, as such documents may be amended and supplemented prior to the Confirmation
     Hearing in the Plan Proponents’ reasonable discretion after consultation with each of the
19   Committees. The Plan Supplement may include, without limitation, the form of the PFI Trust
     Agreement, the Schedule of Assumed Agreements, and additional information relating to tax matters.
20
     1.121 Ponzi Start Date: January 1, 2007.
21
     1.122 PFI Trust: A trust established on the Effective Date for the benefit of the PFI Trust
22   Beneficiaries in accordance with the terms of the Plan and the PFI Trust Agreement.

23   1.123 PFI Trust Agreement: The agreement substantially in the form Filed in the Plan
     Supplement and reasonably acceptable to each of the Committees establishing and delineating the
24   terms and conditions of the PFI Trust, including the rights and duties of the PFI Trustee and the
     BOV.
25
     1.124 Prepetition Distribution: Any readily identifiable consideration (including distributions,
26   payments, referral fees, roll-overs to other investments of an Investor, and transfers to accounts of
     other Investors) that was transferred any time between the Ponzi Start Date and the Petition Date
27   from any Person to an Investor on account of any of the Investor’s investments related to the Debtors.
     Such consideration shall include any transfers, whether or not denominated as “principal,” “interest,”
28
     SMRH:4816-5664-3557.1                            -13-
     040921                                                                                      73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53       Page 18 of
                                                 62
 1   “roll-overs,” “dividends,” or other similar terms on account of investments held at any time even if
     such investment had been paid or was otherwise no longer existing as of the Petition Date.
 2
     1.125 Priority Claim: A Claim that is entitled to priority under Bankruptcy Code section 507(a),
 3   other than an Administrative Claim, Professional Fee Claim, an Involuntary Gap Claim, and a
     Priority Tax Claim.
 4
     1.126 Priority Tax Claim: A Claim that is entitled to priority under Bankruptcy Code section
 5   507(a)(8).

 6   1.127 Pro Rata: Proportionately so that the ratio of (a) the amount of consideration distributed on
     account of a particular Allowed Claim or PFI Trust Interest to (b) the amount or number of that
 7   Allowed Claim or PFI Trust Interest, is the same as the ratio of (x) the amount of consideration
     available for Distribution on account of, as applicable, all Allowed Claims in the Class in which the
 8   particular Allowed Claim is included or all applicable PFI Trust Interests to (y) as applicable, the
     amount of all Allowed Claims of that Class or the number of applicable PFI Trust Interests, as
 9   adjusted to take into account any applicable Distribution Reserves.

10   1.128 Professional: Any professional employed in the Chapter 11 Cases pursuant to Bankruptcy
     Code sections 327, 328, 363, 1103, or 1104 or any professional or other Person seeking
11   compensation or reimbursement of expenses in connection with the Chapter 11 Cases pursuant to
     Bankruptcy Code section 503(b)(3) or 503(b)(4).
12
     1.129 Professional Fee Claim: A Claim of a Professional for compensation or reimbursement of
13   costs and expenses (or of members of the Committees for reimbursement of expenses) relating to
     services provided during the period from the applicable Petition Date through and including the
14   Effective Date.

15   1.130 Professional Fee Reserve: The reserve established and funded by the PFI Trust pursuant to
     Section 10.3 of the Plan to provide sufficient funds to satisfy in full all unpaid Allowed Professional
16   Fee Claims.

17   1.131 Real Properties: Any and all real property locations (primarily consisting of apartment
     buildings and commercial office parks) in which a Debtor holds a direct or indirect ownership
18   interest, including the real property locations listed on Schedule 1 to the Disclosure Statement.

19   1.132 Rejection Claim: Any Claim for monetary damages as a result of the rejection of any
     prepetition executory contract or unexpired lease, whether rejected pursuant to the Confirmation
20   Order or otherwise.

21   1.133 Rejection Claims Bar Date: To the extent not previously established by prior order of the
     Bankruptcy Court, the first Business Day that is at least thirty (30) calendar days after the Effective
22   Date.

23   1.134 Related Parties: Collectively, all of the respective accountants, agents, assigns, attorneys,
     bankers, consultants, directors, employees, executors, financial advisors, investment bankers,
24   managers, members, officers, partners, predecessors, principals, professional persons,
     representatives, and successors of the referenced Person; provided, however, that the Debtors’
25   Related Parties will be limited to the following Persons: the directors, officers, attorneys,
     accountants, consultants, professionals, and employees who are employed by the Debtors on the
26   Effective Date.

27   1.135 Released Parties: Collectively, (a) the Debtors, (b) the Committees and their respective
     current and former members including any ex-officio members (in their capacities as such), and (c)
28
     SMRH:4816-5664-3557.1                            -14-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 19 of
                                                 62
 1   each of the preceding’s respective Related Parties; provided, however, that the Released Parties shall
     not include any Excluded Party.
 2
     1.136 Releasing Parties: Collectively, (a) the Debtors, (b) the Estates, and (c) any Person
 3   exercising or seeking to exercise any rights of the Estates (but solely in that capacity), including each
     of the Committees (but not their individual members), the PFI Trustee, and any other successor to
 4   the Debtors or any other estate representative that is or could be appointed or selected pursuant to
     Bankruptcy Code section 1123(b)(3) or otherwise.
 5
     1.137 Schedule of Allowed Netted Claims: A schedule, or any applicable portion thereof, that will
 6   be served on Investors by a deadline to be established by the Bankruptcy Court that indicates both
     the Outstanding Principal Amount and the Prepetition Distributions for each Investor that is not an
 7   Excluded Party.

 8   1.138 Schedule of Assumed Agreements: The schedule of those certain executory contracts and
     unexpired leases that the Debtors have determined, in the Debtors’ reasonable discretion after
 9   consultation with each of the Committees, the Debtors may assume and assign to the PFI Trust or the
     OpCo, as applicable, on the Effective Date. The initial Schedule of Assumed Agreements will be
10   Filed as part of the Plan Supplement, but remains subject to any modifications that may be made
     prior to the Effective Date pursuant to Section 55.1.1 of the Plan.
11
     1.139 Schedule of Excluded Parties: A non-exclusive schedule to the Disclosure Statement that
12   lists certain of the Excluded Parties.

13   1.140 Scheduled: Set forth in the Schedules.

14   1.141 Schedules: The respective Schedules of Assets and Liabilities and Statements of Financial
     Affairs Filed by the Debtors, as such Schedules may be amended from time to time in accordance
15   with Bankruptcy Rule 1009.

16   1.142 SEC: The U.S. Securities and Exchange Commission.

17   1.143 Section 503(b)(9) Claim: A Claim arising under Bankruptcy Code section 503(b)(9) for the
     value of any goods received by the Debtors within twenty (20) calendar days before the applicable
18   Petition Date and that were sold to the Debtors in the ordinary course of their business.

19   1.144 Secured Claim: A Claim that is secured by a valid, perfected, and enforceable Lien on
     property in which the Debtors or the Estates have an interest, which Lien is valid, perfected, and
20   enforceable under applicable law and not subject to avoidance under the Bankruptcy Code or
     applicable nonbankruptcy law. A Claim is a Secured Claim only to the extent of the value of the
21   Holder’s interest in the Debtors’ interest in the Collateral or to the extent of the amount subject to
     setoff against a Cause of Action held by the Debtors, whichever is applicable, and as determined
22   under Bankruptcy Code section 506(a). To the extent that the value of such interest in the Debtors’
     interest in the subject Collateral or the amount subject to setoff against a Cause of Action held by the
23   Debtors (as applicable) is less than the amount of the Claim which has the benefit of such security or
     is supported by such setoff right, such portion of the Claim is unsecured and shall be treated as a
24   General Unsecured Claim unless, in any such case, the Class of which the Secured Claim is a part
     makes a valid and timely election in accordance with Bankruptcy Code section 1111(b) to have such
25   Claim(s) treated as a Secured Claim to the extent Allowed. For the avoidance of doubt, Investor
     Claims are not defined, classified, or treated as Secured Claims under the Plan.
26
     1.145 Securities Act: The Securities Act of 1933, as amended.
27

28
     SMRH:4816-5664-3557.1                             -15-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 20 of
                                                 62
 1   1.146 Senior Claims Reserve: One or more reserves of Cash in respect of, as applicable,
     Administrative Claims (other than Professional Fee Claims), Involuntary Gap Claims, Priority Tax
 2   Claims, Non-Investor First Priority Lender Claims, Non-Investor Other Secured Claims, and Priority
     Claims (including such Claims that are Contingent Claims, Disputed Claims, or Unliquidated
 3   Claims), in amounts to be established by the PFI Trustee, after consultation with the Debtors and the
     Committees, on or as soon as reasonably practicable after the Effective Date, out of which (i) the
 4   Distribution Agent will make Distributions to the Holders of the foregoing Claims (if and to the
     extent Allowed) in accordance with the Plan, and (ii) the PFI Trustee and his, her or its agents,
 5   including the Distribution Agent (if not the PFI Trustee), will be reimbursed from such monies
     for reasonable costs and expenses incurred by said parties (including fees and costs to litigate and
 6   otherwise resolve Contingent Claims, Disputed Claims or Unliquidated Claims, and administer and
     make Distributions out of the Senior Claims Reserve).
 7
     1.147 Solicitation Procedures Order: The order conditionally approving the Disclosure Statement,
 8   authorizing the Plan Proponents to solicit acceptances of the Plan, and establishing certain related
     procedures and deadlines.
 9
     1.148 TIC Agreements: All tenancy-in-common agreements, as amended or modified from time
10   to time, between PFI and any Holder of a TIC Interest.

11   1.149 TIC Claim: Any and all Claims of a Holder of TIC Interests against any Debtor with
     respect to his or her TIC Interests.
12
     1.150 TIC Interests: The respective tenant-in-common interests of non-debtor parties in Real
13   Properties owned in part by PFI or limited liability companies that are managed by PFI or affiliated
     with a Debtor.
14
     1.151 TIC Investor Treatment Election: The option provided to each Holder of a TIC Claim on
15   his or her Ballot or by written agreement with the Debtors or PFI Trustee, as applicable, to elect to
     transfer his or her TIC Interests to the Debtors or PFI Trust, as applicable, and receive the treatment
16   provided to Holders of Class 5 Non-DOT Investor Claims, including the Special Provisions Relating
     to Investor Claims and Special Provisions Relating to Individual Investor-Specific Claims as set
17   forth in sections 2.11.2 and 2.11.3, respectively.

18   1.152 Unimpaired: Any Class of Claims that is not impaired within the meaning of Bankruptcy
     Code section 1124.
19
     1.153 Unliquidated Claim: Any Claim that is Scheduled as unliquidated or that was Filed in an
20   unliquidated amount.

21   1.154 Unsecured Creditors’ Committee: The official committee of unsecured creditors, as
     provided for under Bankruptcy Code section 1102, which was appointed in the Chapter 11 Cases of
22   PFI and PISF, as it may be reconstituted from time to time.

23   1.155 U.S. Trustee: The Office of the United States Trustee for the Northern District of California.

24   1.156 Voting Deadline: The date and time by which all Ballots to accept or reject the Plan must be
     received in order to be counted under the Solicitation Procedures Order.
25

26
27

28
     SMRH:4816-5664-3557.1                            -16-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 21 of
                                                 62
 1
                         CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS
 2
     1.1.       SUMMARY AND CLASSIFICATION OF CLAIMS. This Section classifies Claims –
 3              except for Administrative Claims, Professional Fee Claims, Involuntary Gap Claims, and
                Priority Tax Claims, which are not classified – for all purposes, including confirmation,
 4              Distributions, and voting. A Claim is classified in a particular Class only to the extent that the
                Claim falls within the Class description. To the extent that part of a Claim falls within a
 5              different Class description, that part of the Claim is classified in that different Class. The
                following table summarizes the Classes of Claims under the Plan:
 6
         CLASS           DESCRIPTION                             IMPAIRED/             VOTING STATUS
 7                                                               UNIMPAIRED

 8       None            Administrative Claims                   Unimpaired            Not Entitled to Vote
 9       None            Professional Fee Claims                 Unimpaired            Not Entitled to Vote
10       None            Involuntary Gap Claims                  Unimpaired            Not Entitled to Vote
11       None            Priority Tax Claims                     Unimpaired            Not Entitled to Vote
12       Class 1         Non-Investor First-Priority Lender Impaired                   Entitled to Vote
                         Claims3
13
         Class 2         Non-Investor Other Secured              Unimpaired            Not Entitled to Vote
14                       Claims4                                                       (deemed to accept)
15       Class 3         Priority Claims                         Unimpaired            Not Entitled to Vote
                                                                                       (deemed to accept)
16
         Class 4         DOT Noteholder Claims5                  Impaired              Entitled to Vote
17
         Class 5         Non-DOT Investor Claims                 Impaired              Entitled to Vote
18
         Class 6         TIC Claims                              Impaired              Entitled to Vote
19
         Class 7         Other Unsecured Claims                  Impaired              Entitled to Vote
20
         Class 8         Other Subordinated Claims               Impaired              Not Entitled to Vote
21                                                                                     (deemed to reject)
22

23

24   3
      For voting purposes and to comply with Bankruptcy Code section 1122(a), each Allowed Non-Investor
     First-Priority Lender Claim shall be deemed to be in its own subclass.
25   4
      For voting purposes and to comply with Bankruptcy Code section 1122(a), each Allowed Non-Investor
26   Other Secured Claim shall be deemed to be in its own subclass.
     5
      For voting purposes and to comply with Bankruptcy Code section 1122(a), Allowed DOT Noteholder
27   Claims shall be deemed to be in their own subclass on a property by property basis.
28
     SMRH:4816-5664-3557.1                                -17-
     040921                                                                                             73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554      Filed: 04/09/21     Entered: 04/09/21 18:34:53         Page 22 of
                                                    62
 1     CLASS            DESCRIPTION                           IMPAIRED/          VOTING STATUS
                                                              UNIMPAIRED
 2
       Class 9          Equity Interests                      Impaired           Not Entitled to Vote
 3                                                                               (deemed to reject)
 4
           NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THE PLAN, NO
 5         DISTRIBUTIONS WILL BE MADE ON ACCOUNT OF ANY CLAIM THAT IS NOT
           AN ALLOWED CLAIM, AND NO RIGHTS WILL BE RETAINED ON ACCOUNT
 6         OF ANY CLAIM THAT IS A DISALLOWED CLAIM. IN ADDITION, THE
           PROPOSED CLASSIFICATION AND TREATMENT OF ANY CLAIMS SET
 7         FORTH HEREIN, INCLUDING, WITHOUT LIMITATION, THE DESIGNATION
           OF ANY CLASS AS IMPAIRED OR UNIMPAIRED, SHALL NOT BE DEEMED A
 8         WAIVER OR RELEASE OF ANY CAUSE OF ACTION OR AVOIDANCE ACTION
           AGAINST ANY HOLDER OF A CLAIM OR ANY OTHER PARTY, INCLUDING,
 9         WITHOUT LIMITATION, THE DEBTORS’ OR THE PFI TRUST’S RIGHT TO
           SEEK SUBORDINATION OF ANY CLAIM AND RECLASSIFY SUCH CLAIMS
10         INTO CLASS 7, AND ALL SUCH CAUSES OF ACTION AND AVOIDANCE
           ACTIONS ARE HEREBY PRESERVED UNDER THE PLAN.
11
     1.2.     CLASSIFICATION & VOTING CONTROVERSIES.
12
             (a)    If a controversy arises regarding whether any Claim is properly classified under the
13   Plan, then the Bankruptcy Court shall, upon proper motion and notice, determine such controversy at
     the Confirmation Hearing.
14
             (b)     If the Bankruptcy Court finds that the classification of any Claim is improper, then
15   such Claim shall be reclassified and the Ballot previously cast by the Holder of such Claim shall be
     counted in, and the Claim shall receive the treatment prescribed in, the Class in which the
16   Bankruptcy Court determines such Claim should have been classified, without the necessity of
     resoliciting any votes on the Plan.
17

18                           TREATMENT OF CLAIMS AND EQUITY INTERESTS
19   2.1      UNCLASSIFIED CLAIMS.
20           2.1.1 Administrative Claims. Except as otherwise provided for herein, and subject to the
     requirements of the Plan, on or as soon as reasonably practicable after the later of (i) the Effective
21   Date, (ii) thirty (30) calendar days following the date on which an Administrative Claim becomes an
     Allowed Administrative Claim, (c) the date on which such Allowed Administrative Claim is
22   otherwise due and payable, or (d) such other date as may be mutually agreed to by the PFI Trust and
     the Holder of such Allowed Administrative Claim, the Holder of such Allowed Administrative
23   Claim shall receive, in full satisfaction, settlement, and release of and in exchange for such Allowed
     Administrative Claim, (a) Cash equal to the unpaid portion of such Allowed Administrative Claim or
24   (b) such other less favorable treatment as to which such Holder and the PFI Trust shall have agreed
     upon in writing.
25
            2.1.2 Professional Fee Claims. Professional Fee Claims shall be paid as set forth in
26   Section 10.3 of the Plan.
27

28
     SMRH:4816-5664-3557.1                             -18-
     040921                                                                                      73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554    Filed: 04/09/21   Entered: 04/09/21 18:34:53      Page 23 of
                                                  62
 1           2.1.3 Involuntary Gap Claims. To be eligible to receive Distributions under the Plan on
     account of an Involuntary Gap Claim, a proof of Claim must be Filed or deemed Filed with the
 2   Bankruptcy Court so as to be received on or before the applicable Claims Bar Date. Any Holder of
     an Involuntary Gap Claim that does not properly assert such Claim shall have its Claim be deemed
 3   Disallowed under the Plan and be forever barred from asserting such Claim against PISF, any of the
     other Debtors, and/or any of their respective Estates, assets or property. Any such Claim shall be
 4   Disallowed and the holder thereof shall be enjoined from commencing or continuing any action,
     employment of process or act to collect, offset, recoup or recover such Claim. Except as otherwise
 5   provided for herein, and subject to the requirements of the Plan, on or as soon as reasonably
     practicable after the later of (i) the Effective Date and (ii) thirty (30) calendar days following the
 6   date on which an Involuntary Gap Claim becomes Allowed, the Holder of such Allowed Involuntary
     Gap Claim shall receive, in full satisfaction, settlement, and release of and in exchange for such
 7   Allowed Involuntary Gap Claim, (a) Cash equal to the unpaid portion of such Allowed Involuntary
     Gap Claim or (b) such other less favorable treatment as to which such Holder and the PFI Trust shall
 8   have agreed upon in writing.

 9          2.1.4 Priority Tax Claims. In full satisfaction, settlement, and release of and in exchange
     for such Claims, Allowed Priority Tax Claims shall be paid, at the PFI Trust’s option, as follows:
10   (a) Cash equal to the unpaid portion of such Allowed Priority Tax Claim on the later of the Effective
     Date and thirty (30) calendar days following the date on which such Priority Tax Claim becomes an
11   Allowed Priority Tax Claim; (b) in regular installment payments in Cash over a period not exceeding
     five (5) years after the Petition Date, plus interest on the unpaid portion thereof at the rate
12   determined under applicable nonbankruptcy law as of the calendar month in which the Effective
     Date occurs (provided that such election shall be without prejudice to the right to prepay any such
13   Allowed Priority Tax Claim in full or in part without penalty); or (c) such other treatment as to
     which the Holder of an Allowed Priority Tax Claim and the PFI Trust shall have agreed upon in
14   writing.

15   2.2      CLASS 1: NON-INVESTOR FIRST-PRIORITY LENDER CLAIMS.

16          Class 1 consists of all Non-Investor First Priority Lender Claims. Class 1 is Impaired under
     the Plan and entitled to vote. The treatment of Class 1 will not be changed, altered, amended or
17   modified by any Alternate Restructuring Transaction referred to in section 4.4 or elsewhere in the
     Plan.
18
             2.2.1 The legal, equitable, contractual, Lien and priority rights of Holders of Class 1 Claims
19   are unaltered by the Plan except to the extent provided in subsections 2.2.2, 2.2.3, and 2.2.4, and,
     notwithstanding substantive consolidation of the Debtors and vesting of the PFI Trust Assets and the
20   OpCo Assets (including, without limitation, the Real Properties) in the PFI Trust and the OpCo, as
     applicable, either directly or indirectly, the Liens of the Holders of Class 1 Claims will continue to
21   attach to their respective Collateral, and such Holders shall retain all rights and defenses, including
     rights of setoff and recoupment, that would apply had substantive consolidation not occurred and
22   such Holders shall not be prejudiced by and may take advantage of substantive consolidation in
     asserting any rights or defenses, provided that all such Claims shall remain subject to any and all
23   objections, defenses, counterclaims, and setoff or recoupment rights of the Debtors, the Post-
     Effective Date Trust, and the OpCo with respect thereto. PFI Trust or OpCo, as applicable, shall
24   make, execute and deliver to the Holder of a Class 1 Claim such promissory notes, mortgages, deeds
     of trust, security agreements, assignments, financing statements, instruments, documents,
25   amendments, modifications, assumptions and other agreements as such Holder or its attorney may
     reasonably request after the Effective Date and from time to time thereafter to evidence and secure
26   such Holder’s Claim and loan and to perfect and maintain the priority of all Liens. For avoidance of
     doubt, the Holders of Class 1 Claims shall not be affected by subsection 4.8.3 of this Plan.
27

28
     SMRH:4816-5664-3557.1                            -19-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 24 of
                                                 62
 1           2.2.2 Unless the PFI Trust and the Holder of a Class 1 Claim agree to other treatment, on or
     as soon as is reasonably practicable after the Effective Date, each Holder of a Class 1 Claim will
 2   receive either: (i) in the event of a sale or refinance concerning the Collateral, cash in the Allowed
     Amount of such Holder’s Class 1 Claim that shall be immediately paid from escrow in exchange for
 3   release of such Holder’s Lien; or (ii) the return by the PFI Trust or OpCo, as applicable, and subject
     to mutual agreement or court order, by deed in lieu of foreclosure, surrender, or termination of any
 4   stay, of the Collateral securing such Class 1 Claim, without representation or warranty by any
     Person; or (iii) (A) reinstatement of the maturity of such Class 1 Claim in the Allowed Amount as
 5   the maturity existed before any default, (B) payment of any taxes, contractual legal fees, cost and
     other charges, and past due installments of principal or interest, and (C) continuation thereafter of
 6   payments of principal, interest and other obligations when and as the same come due. In no event
     will a sale or refinance of the Collateral of any such Holder as provided in (i) above close without
 7   payment in full of the Allowed Amount of such Holder’s Class 1 Claim or if such claim is subject to
     objection, the Holder’s lien shall attach to the refinance or sale net proceeds after payment of costs
 8   of sale, property taxes and senior liens, if any. The disputed amount of net proceeds will be held in a
     segregated interest bearing account from which the Allowed Amount, including interest, fees, costs
 9   and other charges provided under agreement or applicable nonbankruptcy law, will be paid upon
     Final Order determining the claim objection or upon agreement of the Holder and the PFI Trustee.
10   For the avoidance of doubt, and in addition to the foregoing, Holders of Class 1 Claims shall be
     entitled to payment of any reasonable costs, including attorneys’ fees and filing fees, associated with
11   the implementation of the Plan and the treatment provided under this section 2.2.

12           2.2.3 (a)       Unless the PFI Trust and the Holder of a Class 1 Claim agree in writing
     otherwise, each Holder of a Class 1 Claim shall be deemed to have irrevocably waived as of the
13   Effective Date any and all defaults or breaches of contract listed in the following clauses (i) through
     (xi) that occurred or arose, or may have occurred or arose, prior to the Effective Date, whether
14   discovered or undiscovered, whether continuing thereafter or not, and any fees or penalties in
     connection therewith (i) of the kind specified in Bankruptcy Code section 365(b)(2); (ii) related to
15   failure to pay property taxes provided that all such taxes shall be brought current by the Effective
     Date; (iii) related to allowing or granting junior liens or encumbrances against or transfer of the
16   Collateral securing the Class 1 Claim; (iv) arising from any misrepresentations or omissions made by
     any Debtor or any Person on behalf of a Debtor, or any breach of any covenant to provide financial,
17   operating, or other reports, in or in connection with the contracts, agreements, or promissory notes
     executed by any Debtor; (v) related to the Debtors’ participation in the Ponzi scheme; (vi) related to
18   any Debtor’s misuse or diversion of funds in violation of any covenant; (vii) related to any Debtor’s
     neglect of repair or maintenance of, or physical waste with respect to, any Collateral securing the
19   Class 1 Claim; (viii) related to any default or breach by Lewis Wallach or any Debtor or other
     Person under any guaranty provided to a Holder of an Class 1 Claim, including any breach of a
20   representation or warranty thereof; (ix) related to any default arising from a change in management
     or control of or transfer of any interest in a Debtor, including transfers of partnership or limited
21   partnership or limited liability company membership interests; (x) arising from or related to the
     substantive consolidation of the Debtors or the transfer to and vesting of the PFI Trust Assets and the
22   OpCo Assets (including, without limitation, the Real Properties) in the PFI Trust and the OpCo, as
     applicable, either directly or indirectly; and (xi) related to any nonpayment breach by any Debtor of
23   any other nonpayment covenant in any loan or security agreement between a Debtor and the Holder
     of a Class 1 Claim. The foregoing defaults and breaches listed in clauses (i) through (xi) are each a
24   “Nonpayment Default,” and for the avoidance of doubt, a Holder of a Class 1 Claim is not deemed to
     have waived any default or breach of contract that is not a Nonpayment Default.
25
                     (b)     In consideration of the waivers in clause (a) of subsection 2.2.3 and in
26   recognition of the oversecured status of all Class 1 Claims, no Avoidance Action, cause of action, or
     claim for relief based on constructive intent, insolvency or lack of reasonable exchange value shall
27   be asserted or lie against any Holder of a Class 1 Claim.

28
     SMRH:4816-5664-3557.1                            -20-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 25 of
                                                 62
 1                   (c)     For the avoidance of doubt, the Liens of each Holder of a Class 1 Claim are
     hereby modified to prohibit post-Effective Date enforcement of any remedy or other provision of
 2   any contract, agreement, or promissory note on account of any Nonpayment Default deemed to have
     been waived by the Plan as set forth in subsections 2.2.2 and 2.2.3, including without limitation the
 3   assessment of a default rate of interest or similar penalty or charge, late charges, other penalties, or
     acceleration of the maturity date of any loan, provided however, that nothing contained in the Plan
 4   shall affect the ability of a Holder of a Class 1 Claim to declare an event of default related to a
     Nonpayment Default triggered by new facts first arising after the Effective Date of the Plan or any
 5   other breach, default or event of default, including any payment default, arising after the Effective
     Date of the Plan. The waivers and modifications set forth in this subsection 2.2.3 shall only apply to
 6   the ability of a Holder of a Class 1 Claim to enforce rights and remedies with respect to such Claim,
     and shall not operate to waive, modify, or impair any right or defense the Holder of a Class 1 Claim
 7   may have to any claims asserted against such Holder, including Avoidance Actions and Causes of
     Action. Nor shall such waivers or modifications relieve the PFI Trust or OpCo from the performance
 8   post-Effective Date of (i) any covenant or obligation requiring the repair or maintenance of the Real
     Properties and (ii) any duty, covenant, negative covenant, representation, warranty or obligation
 9   required to be performed under applicable law and the applicable contracts, instruments, documents
     or agreements, including, without limitation, any requirement to prepare financial reports, repair or
10   maintain Collateral or to pay the costs, expenses and attorneys’ fees related to post-Effective Date
     default. Notwithstanding the foregoing, any deferred repairs, maintenance and/or physical waste,
11   whenever having occurred, with respect to any Collateral shall be promptly addressed, remedied and
     abated, within six months after the Effective Date.
12
                     (d)    For the avoidance of doubt, if the Effective Date does not occur, the
13   modifications and waivers of the rights of Holders of Class 1 Claims in this Section 2.2 and this Plan
     shall be null and void and of no effect.
14
             2.2.4 The Bankruptcy Court shall retain jurisdiction and power to determine the Allowed
15   Amount necessary to satisfy any Class 1 Claim for which treatment is elected under clause (i) or
     clause (iii) of subsection 2.2.2.
16
     2.3      CLASS 2: NON-INVESTOR OTHER SECURED CLAIMS.
17
              Class 2 consists of all Non-Investor Other Secured Claims. Class 2 is Unimpaired under the
18   Plan.

19           The legal, equitable, and contractual rights of Holders of Allowed Class 2 Claims are
     unaltered by the Plan, and, notwithstanding substantive consolidation of the Debtors and vesting of
20   the PFI Trust Assets and the OpCo Assets (including, without limitation, the Real Properties) in the
     PFI Trust and the OpCo, as applicable, either directly or indirectly, the Liens of the Holders of
21   Allowed Class 2 Claims will continue to attach to their respective Collateral, provided that all such
     Claims shall remain subject to any and all defenses, counterclaims, and setoff or recoupment rights
22   with respect thereto. Unless the PFI Trust and the Holder of an Allowed Class 2 Claim agree to other
     treatment, on or as soon as is reasonably practicable after the Effective Date, each Holder of an
23   Allowed Class 2 Claim shall receive, at the PFI Trust’s option: (i) Cash from the PFI Trust in the
     Allowed amount of such Holder’s Allowed Class 2 Claim; or (ii) the return by the PFI Trust of the
24   Collateral securing such Allowed Class 2 Claim, without representation or warranty by any Person
     (and without recourse against any Person regarding such Non-Investor Other Secured Claim); or (iii)
25   (A) the cure of any default, other than a default of the kind specified in Bankruptcy Code section
     365(b)(2), that Bankruptcy Code section 1124(2) requires to be cured, with respect to such Holder’s
26   Allowed Class 2 Claim, without recognition of any default rate of interest or similar penalty or
     charge, and upon such cure, no default shall exist; (B) the reinstatement of the maturity of such
27   Allowed Class 2 Claim as the maturity existed before any default, without recognition of any default
     rate of interest or similar penalty or charge; and (C) retention of its unaltered legal, equitable, and
28
     SMRH:4816-5664-3557.1                            -21-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 26 of
                                                 62
 1   contractual rights with respect to such Allowed Class 2 Claim, including through the retention of any
     associated Lien on the specific Collateral securing such Allowed Class 2 Claim.
 2
              The Bankruptcy Court shall retain jurisdiction and power to determine the amount necessary
 3   to satisfy any Allowed Class 2 Claim for which treatment is elected under clause (i) or clause (iii) of
     the immediately foregoing paragraph. With respect to any Allowed Class 2 Claim for which
 4   treatment is elected under clause (i), any Holder of such Allowed Class 2 Claim shall release (and by
     the Confirmation Order shall be deemed to release) all Liens against any Estate Assets securing
 5   such Allowed Class 2 Claim.

 6   2.4      CLASS 3: PRIORITY CLAIMS.

 7            Class 3 consists of all Priority Claims. Class 3 is Unimpaired under the Plan.

 8          On, or as soon as reasonably practicable after, the later of (i) the Effective Date and (ii) the
     date on which a Priority Claim becomes payable pursuant to and as specified by an order of the
 9   Bankruptcy Court, the Holder of such Allowed Priority Claim shall receive, in full satisfaction,
     settlement, and release of and in exchange for such Allowed Priority Claim, either (a) Cash from the
10   PFI Trust equal to the unpaid portion of such Allowed Priority Claim or (b) such other less favorable
     treatment from the PFI Trust to which such Holder and the PFI Trust shall have agreed upon in
11   writing.

12   2.5      CLASS 4: DOT NOTEHOLDER CLAIMS.

13          Class 4 consists of all DOT Noteholder Claims, including such claims of Investors whose
     notes are allegedly secured by a first priority deed of trust. Class 4 is Impaired under the Plan. For
14   purposes of distributions under the Plan, Holders of DOT Noteholder Claims in Class 4 are
     considered to be in separate subclasses within Class 4 on a property by property basis (i.e., Class 4A
15   is composed of all DOT Noteholder Claims relating to Real Property A, Class 4B is composed of all
     DOT Noteholder Claims relating to Real Property B, etc.), and each such subclass for each
16   applicable Real Property is deemed to be a separate Class for purposes of the Plan.

17           To the extent (a) the Real Properties securing the liens of DOT Noteholders have not been
     sold prior to the Effective Date, or (b) the liens of DOT Noteholders have attached to the proceeds of
18   the sale of any Real Properties and have not been otherwise removed and expunged pursuant to an
     order of the Bankruptcy Court, DOT Noteholder Claims shall be compromised as follows: (1)
19   Holders of DOT Noteholder Claims will be treated as general unsecured creditors for purposes of
     distribution; (2) the Confirmation Order shall include provisions expunging the liens of the DOT
20   Noteholders from the record of the Real Properties, or the sale proceeds thereof, such expungement
     to become effective with respect to each Real Property, or the sale proceeds thereof, on the later of
21   the thirtieth (30th) day after entry of the Confirmation Order or the date of entry of a final order
     adjudicating an Avoidance Action with respect to a lien on that Real Property or the sale proceeds
22   thereof; (3) any DOT Noteholder that wishes to challenge the expungement of its lien shall file an
     objection with the Bankruptcy Court no later than twenty (20) days after entry of the Confirmation
23   Order and serve its objection on the Debtors or PFI Trustee, as applicable; (4) the Debtors or PFI
     Trustee, as applicable, shall file the Avoidance Action no later than thirty (30) days after service of
24   the objection.
             With regard to the foregoing provision (1), the Holders of Allowed Class 4 Claims will
25   receive on or as soon as reasonably practicable after the Effective Date, (i) one (1) Class A PFI Trust
     Interest for each dollar of Allowed Investor Restitution Claims held by the applicable Investor and
26   one (1) Class B PFI Trust Interest for each dollar of Allowed Investor Subordinated Claims (any
     resulting fractional PFI Trust Interests will be rounded to the nearest hundredth of such PFI Trust
27   Interest with five thousandths thereof rounded up to the next hundredth), and (ii) the other
28
     SMRH:4816-5664-3557.1                             -22-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53       Page 27 of
                                                 62
 1   consideration provided for in the Investor Claims Special Provisions set forth in Section 2.10.2 of
     the Plan. As set forth more fully herein, subsequent Distributions of Cash on account of the PFI
 2   Trust Interests will be made by the PFI Trust in accordance with the PFI Trust Interests Waterfall.
             The treatment of any and all Investor Claims under the Plan is not intended to and will not
 3   reduce, impair, satisfy, limit, or otherwise affect any rights that any Investor may have against any
     Person that is not a Released Party (including those rights that may be included in the Contributed
 4   Claims and contributed to the PFI Trust by making the Ballot election described below).
 5           Each Holder of an Investor Claim (including a Class 4 DOT Noteholder Claim) may agree,
     by electing on its Ballot, to contribute its Contributed Claims to the PFI Trust. By electing such
 6   option on its Ballot, the Investor agrees that, subject to the occurrence of the Effective Date and the
     formation of the PFI Trust, it will be deemed, without further action, (i) to have contributed its
 7   Contributed Claims to the PFI Trust and (ii) to have agreed to execute any documents reasonably
     requested to memorialize such contribution. The relative share of PFI Trust recoveries for any so
 8   electing Investor will be enhanced by having the amounts that otherwise would be its Allowed
     Investor Restitution Claim and its Allowed Investor Subordinated Claim each increased by the
 9   Contributing Claimants’ Enhancement Multiplier. Investors also may choose to make such election
     because aggregating all Contributed Claims and similar PFI Trust Actions may enable the pursuit
10   and settlement of such litigation claims in a more efficient and effective manner.
11   2.6    CLASS 5: NON-DOT INVESTOR CLAIMS. Class 5 consists of all Non-DOT Investor
     Claims. Class 5 is Impaired under the Plan.
12
             In full satisfaction, settlement, and release of and in exchange for such Claims, the Holders of
13   Allowed Class 5 Claims will receive on or as soon as reasonably practicable after the Effective Date,
     one (1) Class A PFI Trust Interest for each dollar of Allowed Investor Restitution Claims held by the
14   applicable Investor and one (1) Class B PFI Trust Interest for each dollar of Allowed Investor
     Subordinated Claims (any resulting fractional PFI Trust Interests will be rounded to the nearest
15   hundredth of such PFI Trust Interest with five thousandths thereof rounded up to the next hundredth),
     and (ii) the other consideration provided for in the Investor Claims Special Provisions set forth in
16   Section 2.10.2 of the Plan. As set forth more fully herein, subsequent Distributions of Cash on
     account of the PFI Trust Interests will be made by the PFI Trust in accordance with the PFI Trust
17   Interests Waterfall.
18          The treatment of any and all Investor Claims under the Plan is not intended to and will not
     reduce, impair, satisfy, limit, or otherwise affect any rights that any Investor may have against any
19   Person that is not a Released Party (including those rights that may be included in the Contributed
     Claims and contributed to the PFI Trust by making the Ballot election described below).
20
             Each Holder of an Investor Claim (including a Class 5 Non-DOT Investor Claim) may agree,
21   by electing on its Ballot, to contribute its Contributed Claims to the PFI Trust. By electing such
     option on its Ballot, the Investor agrees that, subject to the occurrence of the Effective Date and the
22   formation of the PFI Trust, it will be deemed, without further action, (i) to have contributed its
     Contributed Claims to the PFI Trust and (ii) to have agreed to execute any documents reasonably
23   requested to memorialize such contribution. The relative share of PFI Trust recoveries for any so
     electing Investor will be enhanced by having the amounts that otherwise would be its Allowed
24   Investor Restitution Claim and its Allowed Investor Subordinated Claim each increased by the
     Contributing Claimants’ Enhancement Multiplier. Investors also may choose to make such election
25   because aggregating all Contributed Claims and similar PFI Trust Actions may enable the pursuit
     and settlement of such litigation claims in a more efficient and effective manner.
26
            On the Effective Date, the interests of the PFI LLC Members in the PFI-Managed LLCs and
27   LP Interest Holders shall automatically be recharacterized as Non-DOT Investor Claims, with such
28
     SMRH:4816-5664-3557.1                            -23-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 28 of
                                                 62
 1   recharacterization to be retroactive in each instance to the date or dates on which such PFI LLC
     Member or LP Interest Holder transferred funds to the respective PFI-Managed LLC(s) or LP Debtor.
 2   Such recharacterized claims shall be treated as Non-DOT Investor Claims.

 3   2.7      CLASS 6: TIC CLAIMS.

 4          Class 6 consists of all TIC Claims. Class 6 is Impaired under the Plan. Holders of Allowed
     Class 6 Claims will receive either:
 5
             (a)     In full satisfaction, settlement, and release of and in exchange for such Claims, the
 6   Holders of Allowed Class 6 Claims will receive on or as soon as reasonably practicable after the
     Effective Date, one (1) Class A PFI Trust Interest for each dollar of Allowed TIC Claims held by the
 7   applicable Holder (any resulting fractional Class A PFI Trust Interests will be rounded to the nearest
     hundredth of such Class A PFI Trust Interest with five thousandths thereof rounded up to the next
 8   hundredth). As set forth more fully herein, subsequent Distributions of Cash on account of the Class
     A PFI Trust Interests will be made by the PFI Trust in accordance with the PFI Trust Interests
 9   Waterfall. Under this treatment option, a Holder of TIC Interests will maintain such Holder’s
     ownership interest equal to such tenant in common’s ownership percentage in the Real Property (as
10   set forth in the grant deed of the Real Property, unless there is an applicable TIC Agreement, in
     which case the ownership percentage in the TIC Agreement will control). To the extent a TIC
11   Interest was obtained using rolled over funds or funds that were otherwise commingled or traceable
     to PFI, the Debtors or PFI Trust, as applicable, reserves all rights in connection therewith. TIC
12   Interests shall not be substantively consolidated under the Plan and will not be treated as Estate
     Assets, PFI Trust Assets or OpCo Assets. Any and all of any Debtor’s interests in the applicable
13   Real Property that is an Estate Asset prior to the Effective Date will become a PFI Trust Asset or an
     OpCo Asset, as applicable; or
14
             (b)     If the Holder of a TIC Claim makes a valid TIC Investor Treatment Election on his or
15   her timely-returned Ballot or by written agreement with the Debtors or PFI Trustee, as applicable,
     the Holder of a TIC Claim, in exchange for transferring his or her TIC Interests to the Debtors or PFI
16   Trust, as applicable, in a manner satisfactory to the Debtors or PFI Trustee, as applicable, shall
     receive the treatment provided to Holders of Class 5 Non-DOT Investor Claims, including the
17   Special Provisions Relating to Investor Claims and Special Provisions Relating to Individual
     Investor-Specific Claims as set forth in sections 2.11.2 and 2.11.3, respectively. By making the TIC
18   Investor Treatment Election, the Holder of a TIC Interest shall only be entitled to the equivalent of
     his or her Investor Claim, and shall not be entitled to any additional Claim for damages related to his
19   or her TIC Interest. If such an election is made, all provisions in the Plan applicable to Investors
     shall apply to Holders of TIC Interests who made the TIC Investor Treatment Election.
20
     2.8      CLASS 7: OTHER UNSECURED CLAIMS.
21
              Class 7 consists of all Other Unsecured Claims. Class 7 is Impaired under the Plan.
22
            In full satisfaction, settlement, and release of and in exchange for such Claims, the Holders of
23   Allowed Class 7 Claims will receive on or as soon as reasonably practicable after the Effective Date,
     one (1) Class A PFI Trust Interest for each dollar of Allowed Other Unsecured Claims held by the
24   applicable Holder (any resulting fractional Class A PFI Trust Interests will be rounded to the nearest
     hundredth of such Class A PFI Trust Interest with five thousandths thereof rounded up to the next
25   hundredth). As set forth more fully herein, subsequent Distributions of Cash on account of the Class
     A PFI Trust Interests will be made by the PFI Trust in accordance with the PFI Trust Interests
26   Waterfall.

27

28
     SMRH:4816-5664-3557.1                            -24-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 29 of
                                                 62
 1   2.9      CLASS 8: OTHER SUBORDINATED CLAIMS.

 2            Class 8 consists of all Other Subordinated Claims. Class 8 is Impaired under the Plan.

 3           The Holders of Allowed Other Subordinated Claims will retain a residual right to receive
     Available Cash that remains in the PFI Trust after the final administration of all PFI Trust Assets and
 4   OpCo Assets, and the complete satisfaction of all senior payment rights within the PFI Trust
     Interests Waterfall, including satisfaction of all Investor Subordinated Claims. The Plan Proponents
 5   have determined not to solicit the votes of the Holders of any Other Subordinated Claims, and such
     Holders shall be deemed to have rejected the Plan and, therefore, such Holders are not entitled to
 6   vote on the Plan.

 7   2.10     CLASS 9: EQUITY INTERESTS.

 8            Class 9 consists of all Equity Interests in the Debtors. Class 9 is Impaired under the Plan.

 9           As of the Effective Date, subject to the Alternative Restructuring Transactions (if any), all
     Equity Interests shall be deemed void, cancelled, and of no further force and effect. On and after the
10   Effective Date, Holders of Equity Interests shall not be entitled to, and shall not receive or retain any
     property or interest in property under the Plan on account of such Equity Interests. Class 9 is deemed
11   to have rejected the Plan and, therefore, Holders of Equity Interests are not entitled to vote on the
     Plan.
12
             For the avoidance of doubt, any and all purported Equity Interests of an Investor in any
13   Debtor shall be deemed void, cancelled, and of no further force and effect; such Claims shall be
     treated as Investor Claims of the Investor pursuant to the Plan, regardless of the pre-petition
14   designations used by the Debtors and/or Investors.

15   2.11     COMPREHENSIVE SETTLEMENT OF CLAIMS AND CONTROVERSIES.

16           2.11.1 Generally. Pursuant to Bankruptcy Code sections 1123(a)(5), 1123(b)(3), and
     1123(b)(6), as well as Bankruptcy Rule 9019, and in consideration for the Distributions and other
17   benefits provided under the Plan, the provisions of the Plan will constitute a good faith compromise
     and settlement of all claims and controversies relating to the rights that a Holder of a Claim or an
18   Equity Interest may have against any Debtor with respect to any Claim, Equity Interest, or any
     Distribution on account thereof, as well as of all potential Intercompany Claims, Intercompany Liens,
19   and Causes of Action against any Debtor. The entry of the Confirmation Order will constitute the
     Bankruptcy Court’s approval, as of the Effective Date, of the compromise and settlement of all such
20   claims or controversies and the Bankruptcy Court’s finding that all such compromises and
     settlements are (i) in the best interest of the Debtors, the Estates, and their respective property and
21   stakeholders; and (ii) fair, equitable, and reasonable. This comprehensive compromise and
     settlement is a critical component of the Plan and is designed to provide a resolution of myriad
22   disputed Claims, Liens, and Causes of Action that otherwise could take years to resolve, which
     would delay and undoubtedly reduce the Distributions that ultimately would be available for all
23   Creditors. This Section 2.11.1 shall not apply to Holders of Class 1 Claims.

24           2.11.2 Special Provisions Relating to Investor Claims. The Plan effectuates, among other
     things, the following (the “Investor Claims Special Provisions”):
25
            (a)   Unless held by Excluded Parties or Disputing Claimants or where a Cause of Action
26   has been commenced against an Investor, including, without limitation, any Avoidance Action (in
     which case any Claims held by such Excluded Parties, Disputing Claimants or Investors against
27   whom Causes of Action are commenced are deemed Disputed Claims), all Investor Claims are

28
     SMRH:4816-5664-3557.1                              -25-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554    Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 30 of
                                                  62
 1   deemed Allowed under the Plan in the amounts set forth in the Schedule of Allowed Netted Claims
     prepared by the Debtors and/or the PFI Trust.
 2
             (b)    The Holders of Allowed Investor Claims will receive the treatment provided for such
 3   Holders under the Plan. For the avoidance of doubt, any and all purported equity interests of an
     Investor in any Debtor shall be deemed and treated as Investor Claims of the Investor pursuant to the
 4   Plan, regardless of the pre-petition designations used by the Debtors and/or Investors.

 5          (c)     The PFI Trust will be created to effectively and efficiently pursue the PFI Trust
     Actions for the collective benefit of all the PFI Trust Beneficiaries, as well as to own the interests of
 6   the OpCo, establish and hold the Distribution Reserves, and receive and distribute to the holders of
     PFI Trust Interests the net proceeds of the monetization or other disposition of the PFI Trust Assets
 7   in accordance with the Plan and the PFI Trust Agreement.

 8           (d)     No Avoidance Action may be brought, directly or indirectly, on account of a payment
     to an Investor outside the Investor Lookback Period, unless such Investor is an Excluded Party.
 9
             (e)   The PFI Trustee shall have discretion, subject to the PFI Trust Agreement, to
10   determine whether and how to make demand upon, or sue, Investors liable for a Net Prepetition
     Investor Recovery, including but not limited to the discretion not to bring suit or make a demand
11   because of the Investor’s financial hardship. That discretion shall be exercised in accordance with
     guidelines developed by the PFI Trustee and thereafter approved by the BOV subject to the PFI
12   Trust Agreement. No party should assume that they will be entitled to the exercise of such
     discretion.
13
              2.11.3 Special Provisions Relating to Individual Investor-Specific Claims.
14
            (a)     Nothing in the Plan will impair the right of Investors to independently pursue claims
15   in which they have independent legal standing against third parties that are unique to such Investors
     (“Individual Investor-Specific Claims”). By way of example, and not limitation, such unique
16   claims include claims based on loss of lien or loss of lien priority, claims against investors’
     professional advisors, claims against retirement servicers and similar claims that may be asserted
17   based on such investors’ particular circumstances. The Individual Investors Claims do not include
     Investor Claims common to all Investors and/or claims to recover commissions or referral fees paid
18   by the Debtors to third parties in connection with an Investor’s investment with the Debtors.

19          (b)    Any recoveries on Individual Investor Claims shall reduce the amount of distributions
     from the PFI Trust to the individual Investor receiving such recovery as follows:
20
                    (i)     Any recovery, net of reasonable fees and expenses actually incurred (the “Net
21   Recovery”), shall first be applied to reduce the applicable Investor Subordinated Claim (to the
     extent the Investor has an Investor Subordinated Claim) and then, after such subordinated claim is
22   reduced to $0, shall next be applied to reduce the individual Investor’s Investor Restitution Claim.

23                  By way of example, in the year prior to the Petition Date, Investor A invested
     $500,000 at one time with the Debtors and received $45,000 in cash distributions on such claim prior
24   to the bankruptcy, representing a 9% per annum return on the investment during that year. Under the
     claims netting process, Investor A shall receive: (i) a $455,000 Investor Restitution Claim (original
25   investment amount of $500,000 minus the $45,000 distribution received); and (ii) a $35,000 Investor
     Subordinated Claim (representing a 7% per annum interest on the $500,000 investment). If Investor
26   A brings an Individual Investor-Specific Claim against a third party, recovers $30,000 and incurs
     $10,000 in reasonable legal fees and costs, Investor A’s Net Recovery is $20,000. The $20,000 Net
27   Recovery shall be applied first to reduce Investor A’s Investor Subordinated Claim from $35,000 to

28
     SMRH:4816-5664-3557.1                             -26-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 31 of
                                                 62
 1   $15,000, and Investor A’s Investor Restitution Claim shall not be affected (i.e., it will remain a claim
     in the amount of $455,000).
 2
                    By way of a second example, assume Investor A brings an Individual Investor-
 3   Specific Claim against a third party and recovers $100,000 and incurs $30,000 in reasonable legal
     fees and costs. Investor A’s Net Recovery is thus $70,000. Under this example, where Investor A
 4   has an Investor Subordinated Claim of $35,000, the $70,000 Net Recovery is first applied to reduce
     the Investor Subordinated Claim to $0 (i.e., $35,000 - $35,000 = $0). The remaining $35,000 of
 5   Investor A’s Net Recovery would then be applied to reduce Investor A’s Investor Restitution Claim
     of $455,000 – resulting in a reduced Investor Restitution Claim of $420,000 (i.e., $455,000 -
 6   $35,000 = $420,000).

 7                   (ii)   Each individual Investor has an affirmative duty to report, in writing, to the
     Debtors or the PFI Trustee, as appropriate, the Net Recoveries on account of their Individual
 8   Investor Claims. Such report shall be made within thirty (30) days of the receipt of such Net
     Recoveries and include the gross amount recovered, and the fees and expenses incurred in obtaining
 9   such Net Recoveries. If requested, the individual Investor shall provide documentation in support of
     such fees and expenses. The failure to comply with the obligation to timely report Net Recoveries
10   shall result in the individual Investor’s claim against the Debtors being automatically disallowed,
     and the clawback of any previously received distributions under the Plan.
11

12                            ACCEPTANCE OR REJECTION OF THE PLAN

13   3.1     IMPAIRED CLASS OF CLAIMS ENTITLED TO VOTE. Only the votes of Holders of
     Allowed Claims in Class 1, Class 4, Class 5, Class 6, and Class 7 shall be solicited with respect to
14   the Plan.

15   3.2     ACCEPTANCE BY AN IMPAIRED CLASS. In accordance with Bankruptcy Code
     section 1126(c), and except as provided in Bankruptcy Code section 1126(e), the Holders of Claims
16   in any Class (including any subclass) entitled to vote on the Plan shall have accepted the Plan if the
     Plan is accepted by the Holders of at least two-thirds (⅔) in dollar amount and more than one-half
17   (½) in number of the Allowed Claims in such Class (or subclass) that have timely and properly voted
     to accept or reject the Plan.
18
     3.3    PRESUMED ACCEPTANCES BY UNIMPAIRED CLASSES. Classes 2 and 3 are
19   Unimpaired under the Plan. Under Bankruptcy Code section 1126(f), the Holders of Claims in such
     Unimpaired Classes are conclusively presumed to have accepted the Plan, and, therefore, the votes
20   of such Holders shall not be solicited.

21   3.4     IMPAIRED CLASSES DEEMED TO REJECT PLAN. The Plan Proponents have
     determined not to solicit the votes of Holders of any Claims in Class 8, and such Holders shall be
22   deemed to have rejected the Plan and, therefore, such Holders are not entitled to vote on the Plan.
     Holders of Equity Interests in Class 9 are not entitled to receive or retain any property or interests in
23   property under the Plan. Under Bankruptcy Code section 1126(g), such Holders are deemed to have
     rejected the Plan, and, therefore, the votes of such Holders shall not be solicited.
24
     3.5    MODIFICATIONS OF VOTES. Following the Voting Deadline, no Creditors entitled to
25   vote on the Plan will be able to change their votes cast on the Plan or any attendant elections or
     preferences without the written consent of the Plan Proponents, which consent may be given or
26   withheld in the Plan Proponents’ reasonable discretion after consultation with the Ad Hoc
     Committees.
27
     3.6      CONFIRMATION PURSUANT TO BANKRUPTCY CODE SECTION 1129(B).
28
     SMRH:4816-5664-3557.1                             -27-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 32 of
                                                 62
 1   Because at least one Impaired Class is deemed to have rejected the Plan, the Plan Proponents will
     and hereby request confirmation of the Plan under Bankruptcy Code section 1129(b). The Plan
 2   Proponents reserve the right to alter, amend, modify, revoke, or withdraw the Plan, the Plan
     Supplement, or any schedule or exhibit, including to amend or modify it to satisfy the requirements
 3   of Bankruptcy Code section 1129(b), if necessary.

 4   3.7    ELIMINATION OF VACANT CLASSES. Any Class of Claims or Equity Interests that
     does not contain, as of the date of the commencement of the Confirmation Hearing, a Holder of an
 5   Allowed Claim, or a Holder of a Claim temporarily allowed under Bankruptcy Rule 3018, shall be
     deemed deleted from the Plan for purposes of determining acceptance of the Plan by such Class
 6   under Bankruptcy Code section 1129(a)(8).

 7   3.8    SEVERABILITY OF JOINT PLAN. This Plan represents a joint plan comprised of
     individual plans for each of the Debtors. As further discussed in Section 10.7 of the Plan, the Plan
 8   Proponents may alter, amend, or modify this Plan at or before the Confirmation Hearing, including
     to remove one or more Debtors from this Plan, in the Plan Proponents’ reasonable discretion after
 9   consultation with each of the Ad Hoc Committees.

10
                                    IMPLEMENTATION OF THE PLAN
11
     4.1    IMPLEMENTATION OF THE PLAN. Subject to the Alternative Restructuring
12   Transactions, the Plan will be implemented by various acts and transactions as set forth in the Plan,
     including, among other things, the establishment of the PFI Trust, the OpCo, the BOV and the PFI
13   Trustee, and the making of Distributions by the PFI Trust in accordance with the Plan.

14   4.2      STREAMLINING OF THE DEBTORS’ CORPORATE AFFAIRS.

15           4.2.1 Debtors’ Existing Directors, Officers, and Managers. On the Effective Date, each
     of the Debtors’ existing directors, officers, and managers shall be terminated automatically without
16   the need for any Corporate Action and without the need for any corporate or limited liability
     company filings, and shall have no ongoing rights against or obligations to the Debtors or the
17   Estates, including under any applicable prepetition agreements (all of which will be deemed
     terminated). On the Effective Date, the PFI Trustee shall succeed to all such powers as would have
18   been applicable to the Debtors’ officers and managers in respect of all PFI Trust Assets, the OpCo
     and the OpCo Assets; provided, however, that the PFI Trustee may continue to consult with or
19   employ the Debtors’ former directors, officers, employees, and managers to the extent required to
     comply with applicable law and/or to implement the Plan, the OpCo and/or PFI Trust.
20
             4.2.2 The OpCo. On the Effective Date, the OpCo Assets shall be assigned or otherwise
21   transferred or conveyed to the OpCo in form and substance acceptable to the PFI Trustee in his
     discretion in consultation with the BOV, and subject to the Liens of each Holder of Class 1 Claims
22   with respect to its Collateral. Without the need for any Corporate Action and without the need for
     any corporate, limited liability company or limited partnership filings, (a) all Equity Interests of the
23   Debtors issued and outstanding immediately before the Effective Date shall be automatically
     cancelled and extinguished on the Effective Date and (b) as of the Effective Date, a new equity
24   interest in the OpCo, representing all of the issued and outstanding equity interests in the OpCo shall
     be issued to the PFI Trust, which new equity interests so issued shall be deemed to have been offered
25   and sold to the PFI Trust in reliance on the exemption from registration under the Securities Act
     afforded by section 4(a)(2) thereof. On and after the Effective Date, the OpCo will be a wholly-
26   owned subsidiary of the PFI Trust, and the PFI Trust may expend with respect to the OpCo such
     amounts as the PFI Trust determines is appropriate, in its discretion. The OpCo (a) shall have the
27   PFI Trust as its sole equity interest holder, (b) shall be treated as a disregarded entity for income tax
     purposes, (c) shall have a purpose consistent with the purpose of the PFI Trust as set forth in Section
28
     SMRH:4816-5664-3557.1                             -28-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 33 of
                                                 62
 1   4.3.4 of the Plan, and (d) shall be subject to the same limitations imposed on the PFI Trustee under
     the terms of this Plan and the PFI Trust Agreement. The PFI Trust will have all additional rights
 2   regarding the OpCo as are set forth in the Plan and the PFI Trust Agreement.

 3           4.2.3 Dissolution of the Debtors. Subject to any Alternative Restructuring Transactions (if
     any), on the Effective Date, each of the Debtors will be dissolved automatically without the need for
 4   any Corporate Action, without the need for any corporate or limited liability company filings, and
     without the need for any other or further actions to be taken by or on behalf of such dissolving
 5   Debtor or any other Person or any payments to be made in connection therewith; provided, however,
     that the PFI Trust may in its discretion file any certificates of cancellation as may be appropriate in
 6   connection with dissolution of the Debtors. Subject to any Alternative Restructuring Transactions (if
     any), on and as of the earlier of the Closing Date and the date on which the PFI Trustee Files with
 7   the Bankruptcy Court a notice of dissolution as to a Debtor, such Debtor will be dissolved
     automatically without the need for any Corporate Action, without the need for any corporate or
 8   limited liability company filings, and without the need for any other or further actions to be taken by
     or on behalf of such dissolving Debtor or any other Person or any payments to be made in
 9   connection therewith; provided, however, that the PFI Trust may in its discretion file any certificates
     of cancellation as may be appropriate in connection with dissolution of any Debtors. Any
10   dissolution of a Debtor under the Plan or any Alternative Restructuring Transactions shall have no
     impact on the rights of a Holder of a Class 1 Claim with respect to its Collateral, and any Liens of
11   such Holders shall be retained.

12           4.2.4 Corporate Documents and Corporate Authority. On the Effective Date, the
     certificates of incorporation, bylaws, operating agreements, and articles of organization, as
13   applicable, of all the Debtors shall be deemed amended to the extent necessary to carry out the
     provisions of the Plan. The entry of the Confirmation Order shall constitute authorization for the
14   Debtors, the OpCo and the PFI Trustee, as applicable, to take or cause to be taken all actions
     (including, if applicable, Corporate Actions and any Alternative Restructuring Transactions)
15   necessary or appropriate to implement all provisions of, and to consummate, the Plan prior to, on,
     and after the Effective Date and all such actions taken or caused to be taken shall be deemed to have
16   been authorized and approved by the Bankruptcy Court without further approval, act, or action under
     any applicable law, order, rule, or regulation.
17
     4.3      PFI TRUST.
18
              4.3.1    Appointments.
19
             (a)     On and after the Effective Date, the Initial PFI Trustee shall become and serve as PFI
20   Trustee. The PFI Trustee’s compensation and other related information will be more specifically set
     forth in the PFI Trust Agreement.
21
             (b)    On and after the Effective Date, the initial BOV shall begin to serve without further
22   action, consistent with the Plan and the PFI Trust Agreement, and shall oversee the PFI Trustee’s
     performance of his, her or its duties and otherwise serve the functions described in the Plan and the
23   PFI Trust Agreement. The BOV members shall serve on a voluntary basis without compensation,
     but they shall be reimbursed by the PFI Trust for any reasonable expenses in accordance with the
24   PFI Trust Agreement.

25           4.3.2 Creation and Governance of the PFI Trust. On the Effective Date, the PFI Trustee
     shall execute the PFI Trust Agreement and shall take any other steps necessary to establish the PFI
26   Trust in accordance with the Plan and the beneficial interests therein. For federal income tax
     purposes, the transfer of the assets to the PFI Trust will be treated as a sale or other disposition of
27   assets (except for the assets transferred to the Disputed Ownership Fund as provided in Section 6.9
     of the Plan) to the PFI Trust Beneficiaries in exchange for their claims in the Chapter 11 Cases. Any
28
     SMRH:4816-5664-3557.1                            -29-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 34 of
                                                 62
 1   income or loss from the transfer of assets to the PFI Trust shall flow through to the ultimate
     taxpaying member of each Debtor who will be responsible to pay the tax liability, if any. For federal
 2   income tax purposes, the PFI Trust Beneficiaries shall be treated as the grantors of the PFI Trust and
     deemed to be the owners of the assets of the PFI Trust. The transfer of the PFI Trust Assets to the
 3   PFI Trust shall be deemed a transfer to the PFI Trust Beneficiaries by the Debtors, followed by a
     deemed transfer by such PFI Trust Beneficiaries to the PFI Trust. The Debtors, the PFI Trust
 4   Beneficiaries, and the PFI Trust will consistently report the valuation of the assets transferred to the
     PFI Trust. Such consistent valuations and revised reporting will be used for all federal income tax
 5   purposes. Income deductions, gain, or loss from the PFI Trust shall be reported to the beneficiaries
     of the PFI Trust in conjunction with the filing of the PFI Trust’s income tax returns. Each PFI Trust
 6   Beneficiary shall report income, deductions, gain, or loss on such PFI Trust Beneficiary’s income
     tax returns. The PFI Trust shall be governed by the PFI Trust Agreement and administered by the
 7   PFI Trustee. The powers, rights, and responsibilities of the PFI Trustee shall be specified in the PFI
     Trust Agreement. After an objection to a Disputed Claim is resolved or a Contingent Claim or
 8   Unliquidated Claim has been determined in whole or in part by a Final Order or by agreement, the
     PFI Trust Interests and/or Cash held in the Disputed Ownership Fund shall be transferred as
 9   described in the PFI Trust Agreement.

10           4.3.3 Vesting of PFI Trust Assets, Free and Clear of Liens and Interests; Monies from
     Governmental Units. On the Effective Date, and subject to Section 2.2, the PFI Trust shall be
11   automatically vested with all of the Debtors’ and the Estates’ respective rights, title, and/or interest
     in and to all PFI Trust Assets, and the OpCo shall be automatically vested with all of the Debtors’
12   and the Estates’ respective rights, title and/or interest in and to all OpCo Assets. Except as
     specifically provided in the Plan or the Confirmation Order, in accordance with Bankruptcy Code
13   section 1141, the PFI Trust Assets, the OpCo Assets and any other assets shall automatically vest in
     the PFI Trust and the OpCo, as applicable, free and clear of all Claims, Liens, or interests (including,
14   without limitation, any and all DOT Noteholders’ Deeds of Trust), subject only to the PFI Trust
     Interests and the PFI Trust Expenses, as provided for in the PFI Trust Agreement, and such vesting
15   shall be exempt from any stamp, real estate transfer, other transfer, mortgage reporting, sales, use, or
     other similar tax. The PFI Trustee shall be the exclusive trustee of the PFI Trust Assets (including all
16   ownership interests in the OpCo) for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
     well as the representative of the Estates appointed pursuant to Bankruptcy Code section 1123(b)(3)
17   regarding all PFI Trust Assets, the OpCo and the OpCo Assets. The PFI Trust shall hold and
     distribute the PFI Trust Assets and shall collect and distribute all proceeds from the operations
18   and/or sale of the OpCo and the OpCo Assets in accordance with the provisions of the Plan and the
     PFI Trust Agreement. The vesting of the PFI Trust Assets and the OpCo Assets will not affect the
19   rights of a Holder of a Class 1 Claim with respect to its Collateral, including to assert rights and
     defenses, including setoff and recoupment, as if those Assets were retained by such Holder’s single
20   borrower.

21           Notwithstanding the foregoing or any other provision in the Plan, in the event that the PFI
     Trust receives any monies from the United States or any other governmental unit (as defined in
22   Bankruptcy Code section 101(27)), obtained as forfeited assets (or otherwise) by the governmental
     unit for the benefit of the investor victims of the Debtors’ prepetition Ponzi scheme, all such monies
23   shall not constitute Estate Assets, PFI Trust Assets or OpCo Assets, and the PFI Trustee is
     authorized to and shall distribute all such monies only to Investors who are Holders of Class A PFI
24   Interests or Class B PFI Interests on account thereof, subject to the Plan and the PFI Trust
     Agreement; provided that the PFI Trustee and his, her or its agents will be reimbursed from such
25   monies for reasonable costs and expenses incurred by said parties related to the PFI Trust’s
     collection, administration, and distribution of such monies to the applicable Investors.
26
            4.3.4 Purpose of the PFI Trust. The PFI Trust shall be established for the purpose of
27   pursuing, collecting from and/or monetizing the PFI Trust Assets and the OpCo Assets and making
     Distributions from the proceeds of such assets to the PFI Trust Beneficiaries in accordance with
28
     SMRH:4816-5664-3557.1                            -30-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 35 of
                                                 62
 1   Treasury Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct
     of a trade or business other than as sole owner of the OpCo.
 2
            4.3.5 Authority. Subject to the authority and supervision of the BOV as set forth in the PFI
 3   Trust Agreement, the PFI Trustee shall have the authority and right on behalf of the PFI Trust,
     without the need for Bankruptcy Court approval (in each case, unless otherwise provided in the Plan
 4   and the PFI Trust Agreement), to carry out and implement all applicable provisions of the Plan,
     including to:
 5
             (a)       appear on behalf of the PFI Trust in the Chapter 11 Cases and any proceedings related
 6   thereto;

 7           (b)      review, reconcile, compromise, settle, or object to Claims and resolve such objections
     as set forth in the Plan, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules;
 8
            (c)    calculate and make Distributions and calculate and establish reserves under and in
 9   accordance with the Plan;

10           (d)    retain, compensate, and employ professionals and other Persons to represent the PFI
     Trustee, including, without limitation, assisting in managing and representing the OpCo, with respect
11   to and in connection with its rights and responsibilities;

12          (e)    establish, maintain, and administer documents and accounts of the Debtors as
     appropriate, which shall be segregated to the extent appropriate in accordance with the Plan;
13
             (f)    maintain, conserve, collect, settle, and protect the PFI Trust Assets and the OpCo
14   Assets, including, without limitation, any Real Properties (subject to the limitations described herein
     and in the PFI Trust Agreement);
15
             (g)     sell, monetize, transfer, assign, distribute, abandon, or otherwise dispose of the PFI
16   Trust Assets and OpCo Assets (including, without limitation, any Real Properties) or any part
     thereof or interest therein upon such terms as the PFI Trustee determines to be necessary, appropriate,
17   or desirable, subject to the provisions of the PFI Trust Agreement;

18            (h)      pursue, prosecute, settle or abandon any PFI Trust Actions;

19            (i)      negotiate, incur, and pay the PFI Trust Expenses, including the expenses of the OpCo;

20          (j)    prepare and file any and all informational returns, reports, statements, returns, and
     other documents or disclosures relating to the Debtors that are required under the Plan, by any
21   governmental unit, or by applicable law;

22          (k)     compile and maintain the official claims register, including for purposes of making
     Distributions under the Plan;
23
           (l)    take such actions as are necessary or appropriate to manage and, when appropriate,
24   wind-down and dissolve the OpCo;

25          (m)     comply with the Plan, exercise the PFI Trustee’s rights, and perform the PFI
     Trustee’s obligations; and
26
            (n)    exercise such other powers as deemed by the PFI Trustee to be necessary and proper
27   to implement the Plan.

28
     SMRH:4816-5664-3557.1                              -31-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554    Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 36 of
                                                  62
 1   To the extent necessary to give full effect to its administrative rights and duties under the Plan, the
     PFI Trustee shall be deemed to be vested with all rights, powers, privileges, and authorities of (i) an
 2   appropriate corporate or limited liability company officer or manager of the OpCo and each of the
     Debtors under any applicable nonbankruptcy law and (ii) a “trustee” of the OpCo and each of the
 3   Debtors under Bankruptcy Code sections 704 and 1106.

 4            4.3.6 Limitation of Liability. The PFI Trustee and the BOV shall enjoy all of the rights,
     powers, immunities, and privileges applicable to a Bankruptcy Code chapter 7 trustee with respect to
 5   limitations of liability, subject to the PFI Trust Agreement. The PFI Trustee and the BOV may, in
     connection with the performance of their respective functions, in their sole and absolute discretion,
 6   consult with their attorneys, accountants, advisors, and agents, and shall not be liable for any act
     taken, or omitted to be taken, or suggested to be done in accordance with advice or opinions
 7   rendered by such Persons, regardless of whether such advice or opinions were in writing.
     Notwithstanding such authority, neither the PFI Trustee nor the BOV shall be under an obligation to
 8   consult with any such attorneys, accountants, advisors, or agents, and their determination not to do
     so shall not result in the imposition of liability on the PFI Trustee or the BOV, as applicable, unless
 9   such determination is based on willful misconduct, gross negligence, or fraud. Except with regard to
     gross negligence, fraud or willful misconduct by the PFI Trustee or the BOV, Persons dealing with
10   the PFI Trustee and the BOV shall look only to the PFI Trust Assets to satisfy any liability incurred
     by the PFI Trustee or the BOV to such Person in carrying out the terms of the Plan or the PFI Trust
11   Agreement, and the PFI Trustee and the BOV shall have no personal obligation to satisfy such
     liability.
12
              4.3.7 Indemnification. The PFI Trust shall indemnify the PFI Trust Indemnified Parties for,
13   and shall defend and hold them harmless against, any loss, liability, damage, judgment, fine, penalty,
     claim, demand, settlement, cost, or expense (including the reasonable fees and expenses of their
14   respective professionals) incurred without gross negligence or willful misconduct on the part of the
     PFI Trust Indemnified Parties (which gross negligence or willful misconduct, if any, must be
15   determined by a final, non-appealable order of a court of competent jurisdiction) for any action taken,
     suffered, or omitted to be taken by the PFI Trust Indemnified Parties in connection with the
16   acceptance, administration, exercise, and performance of their duties under the Plan or the PFI Trust
     Agreement, as applicable. An act or omission taken with the approval of the Bankruptcy Court, and
17   not inconsistent therewith, will be conclusively deemed not to constitute gross negligence or willful
     misconduct. In addition, the PFI Trust shall, to the fullest extent permitted by law, indemnify, defend,
18   and hold harmless the PFI Trust Indemnified Parties, from and against and with respect to any and
     all liabilities, losses, damages, claims, costs, and expenses, including attorneys’ fees arising out of or
19   due to their actions or omissions, or consequences of such actions or omissions, with respect to the
     PFI Trust or the implementation or administration of the Plan if the PFI Trust Indemnified Party
20   acted in good faith and in a manner reasonably believed to be in, or not opposed to, the best interest
     of the PFI Trust. To the extent the PFI Trust indemnifies, defends, and holds harmless any PFI Trust
21   Indemnified Parties as provided above, the legal fees and related costs incurred by counsel to the PFI
     Trustee in monitoring or participating in the defense of such claims giving rise to the right of
22   indemnification shall be paid as PFI Trust Expenses. The costs and expenses incurred in enforcing
     the right of indemnification in this Section shall be paid by the PFI Trust.
23
             4.3.8 Insurance. The PFI Trustee shall be authorized, but not required, to obtain any
24   insurance coverages deemed to be reasonably necessary, at the PFI Trust’s sole expense, for itself
     and its agents, and the BOV, including coverage with respect to the liabilities, duties, and obligations
25   of the PFI Trustee and the BOV, which insurance coverage may, at the sole discretion of the PFI
     Trustee, be extended for a reasonable period after the termination of the PFI Trust.
26
              4.3.9    Tax Reporting.
27
              (a)      The PFI Trustee shall timely file tax returns for the PFI Trust treating the PFI Trust as
28
     SMRH:4816-5664-3557.1                               -32-
     040921                                                                                           73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554     Filed: 04/09/21     Entered: 04/09/21 18:34:53        Page 37 of
                                                   62
 1   a grantor trust pursuant to Treasury Regulation section 1.671-4(a).

 2          (b)    The PFI Trust shall be responsible for timely payment of all taxes (if any) imposed on
     and payable by the PFI Trust, the OpCo, or any PFI Trust Assets.
 3
            (c)     The PFI Trust shall distribute such tax-related notices, beneficiary statements, and
 4   information returns, as applicable, to the applicable Holders of Allowed Claims as are required by
     applicable law or that the PFI Trustee determines are otherwise necessary or desirable.
 5
           (d)    The PFI Trust is authorized to file a request for expedited determination under
 6   Bankruptcy Code section 505(b) for any tax returns filed with respect to the Debtors.

 7            4.3.10 Distributions to PFI Trust Beneficiaries.

 8          (a)     After the payment of or reserve for all senior claims (including, without limitation,
     Administrative Claims, Non-Investor First Priority Lender Claims, Involuntary Gap Claims, Priority
 9   Tax Claims, and Priority Claims) in accordance with the Plan and the PFI Trust Agreement, the PFI
     Trust will make Distributions of Available Cash from the Distribution Fund to the PFI Trust
10   Beneficiaries pursuant to the following sequence and related provisions (the “PFI Trust Interests
     Waterfall”):
11
                     (i)    The PFI Trust shall distribute Available Cash to each Holder of Class A PFI
12   Trust Interests on a Pro Rata basis (based on such Holder’s number of Class A PFI Trust Interests)
     until all Allowed Investor Restitution Claims and Allowed Other Unsecured Claims have been paid
13   in full (without post-petition or post-Confirmation interest);

14                   (ii)   Thereafter, the PFI Trust shall distribute Available Cash to each Holder of
     Class B PFI Trust Interests on a Pro Rata basis (based on such Holder’s number of Class B PFI Trust
15   Interests) until all Allowed Investor Subordinated Claims have been paid in full (without post-
     petition or post-Confirmation interest);
16
                   (iii) The net proceeds of any PFI Trust Actions recovered by the PFI Trust (“Net
17   PFI Trust Action Proceeds”) will be shared equally among all Investors and Holders of Other
     Unsecured Claims, first on account of Class A PFI Interests, until all Allowed Investor Restitution
18   Claims and Allowed Unsecured Claims have been paid in full (without post-petition or post-
     Confirmation interest) (also taking into account payments made pursuant to subsection (1) above),
19   and second on account of Class B PFI Interests, until all Allowed Investor Subordinated Claims have
     been paid in full (without post-petition or post-Confirmation interest) (also taking into account
20   payments made pursuant to subsection (2) above).

21           (b)    The PFI Trust, in the PFI Trustee’s discretion, may make periodic Distributions to the
     PFI Trust Beneficiaries at any time following the Effective Date, provided that such Distributions
22   are otherwise permitted under, and not inconsistent with, the PFI Trust Interests Waterfall, the other
     terms of the Plan, the PFI Trust Agreement, and applicable law.
23
             (c)    No later than (i) the first Business Day that is at least 180 calendar days after the
24   Effective Date and (ii) the last Business Day of each subsequent 180-calendar-day period after the
     Effective Date until the Closing Date, the PFI Trustee shall calculate the Distributions that could
25   potentially be made to the PFI Trust Beneficiaries based on the amount of then-available Available
     Cash and, based on such calculation, promptly thereafter may make Distributions, if any, of the
26   amount so determined.

27          4.3.11 Cash Investments. Except as may be otherwise provided in the PFI Trust Agreement,
     the PFI Trustee may invest Cash of the PFI Trust, including any earnings thereon or proceeds
28
     SMRH:4816-5664-3557.1                            -33-
     040921                                                                                      73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53       Page 38 of
                                                 62
 1   therefrom, any Cash realized from the monetization of the PFI Trust Assets, or any Cash that is
     remitted to the PFI Trust from the OpCo, which investments, for the avoidance of doubt, will not be
 2   required to comply with Bankruptcy Code section 345(b); provided, however, that such investments
     must be investments that are permitted to be made by a “liquidating trust” within the meaning of
 3   Treasury Regulation section 301.7701-4(d), as reflected therein, or under applicable guidelines,
     rulings, or other controlling authorities, except as may be otherwise provided in the PFI Trust
 4   Agreement.

 5           4.3.12 Exemption. To the extent the PFI Trust Interests are deemed to be “securities,” the
     issuance of such interests under the Plan are exempt, pursuant to Bankruptcy Code section 1145,
 6   from registration under the Securities Act and any applicable state and local laws requiring
     registration of securities.
 7
             4.3.13 Contribution of Contributed Claims. On the Effective Date, all Contributed Claims
 8   will be irrevocably contributed to the PFI Trust and shall thereafter be deemed included in the PFI
     Trust Actions for all purposes. No Person may rely on the absence of a specific reference in the Plan,
 9   the Confirmation Order, the PFI Trust Agreement, or the Disclosure Statement to any Contributed
     Claims against such Person as any indication that the PFI Trust will not pursue any and all available
10   Contributed Claims against such Person. The objection to the Allowance of any Claims will not in
     any way limit the ability or the right of the PFI Trust to assert, commence, or prosecute any
11   Contributed Claims. Nothing contained in the Plan, the Confirmation Order, the PFI Trust
     Agreement, or the Disclosure Statement will be deemed to be a waiver, release, or relinquishment of
12   any Contributed Claims that the Contributing Claimants had immediately prior to the Effective Date.
     The PFI Trust shall have, retain, reserve, and be entitled to assert all Contributed Claims fully as if
13   the Contributed Claims had not been contributed to the PFI Trust in accordance with the Plan and
     the PFI Trust Agreement. For the avoidance of doubt, (a) the Contributed Claims shall not include
14   the rights of any of the Contributing Claimants to receive the Distributions, if any, to which they are
     entitled under the Plan; (b) a Contributed Claim shall not include a Cause of Action that could not be
15   successfully maintained by a hypothetical Investor who invested in PISF straight notes at the same
     time(s) the actual Investor made his or her investments, after receiving the same information which
16   the Debtors or their agents had provided the actual Investor; (c) claims based upon loss of liens or
     lien priority, and claims by an Investor against their own professionals, investment advisers, or
17   investment managers related to their decision to invest in PFI or PISF are not Contributed Claims; (d)
     the Contributed Claims shall not include any Causes of Action against any of the Released Parties;
18   and (e) in the exercise of its reasonable discretion and in accordance with the PFI Trust Agreement,
     the PFI Trust shall not be obligated to pursue all or any given Contributed Claims.
19
              4.3.14 Pursuit and Resolution of PFI Trust Actions. The PFI Trust, as a successor in
20   interest to the Debtors, the Estates, and the Contributing Claimants, may, and will have the exclusive
     right, power, and interest on behalf of itself, the Debtors, the Estates, and the Contributing Claimants,
21   subject to the PFI Trust Agreement, to institute, commence, file, pursue, prosecute, enforce, abandon,
     settle, compromise, release, waive, dismiss, or withdraw any and all PFI Trust Actions without any
22   further order of the Bankruptcy Court, except as otherwise provided in the PFI Trust Agreement.
     From and after the Effective Date, the PFI Trust, in accordance with Bankruptcy Code section
23   1123(b)(3), shall serve as a representative of the Estates with respect to any and all PFI Trust
     Actions that were Estate Assets and shall retain and possess the right to institute, commence, file,
24   pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw, as
     appropriate, any and all PFI Trust Actions in any court or other tribunal.
25
             4.3.15 Termination of the PFI Trust. The PFI Trustee, the PFI Trust and the OpCo shall be
26   discharged or terminated, as the case may be, at such time as: (a) the PFI Trustee determines that the
     pursuit of additional PFI Trust Actions is not likely to yield sufficient additional proceeds to justify
27   further pursuit of such PFI Trust Actions; (b) the PFI Trustee determines that the continued
     operation of the OpCo is not likely to yield sufficient additional proceeds to justify further operation
28
     SMRH:4816-5664-3557.1                             -34-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 39 of
                                                 62
 1   of the OpCo or the OpCo Assets; and (c) all Distributions required to be made by the PFI Trust to
     the Holders of Allowed Claims and to the PFI Trust Beneficiaries under the Plan and the PFI Trust
 2   Agreement have been made, but in no event shall the PFI Trust be terminated later than five (5)
     years from the Effective Date unless the Bankruptcy Court, upon motion made within the six-month
 3   period before such fifth anniversary (and, in the event of further extension, by order of the
     Bankruptcy Court, upon motion made at least six (6) months before the end of the preceding
 4   extension), determines that a fixed period extension (subject to the terms of the PFI Trust Agreement)
     is necessary to facilitate or complete the recovery on, and monetization of, the PFI Trust Assets and
 5   the OpCo Assets. Upon termination of the PFI Trust, any remaining PFI Trust Assets and OpCo
     Assets that exceed the amounts required to be paid under the Plan may be transferred by the PFI
 6   Trustee to a non-profit organization of his, her or its choosing.

 7           4.3.16 Control Provision. To the extent there is any inconsistency between the Plan as it
     relates to the PFI Trust and the PFI Trust Agreement, the specific provisions in the PFI Trust
 8   Agreement shall control.

 9   4.4     ALTERNATIVE RESTRUCTURING TRANSACTIONS. Notwithstanding any other
     provision of the Plan, but subject to Section 2.2, in the event that the Debtors file an Alternative
10   Restructuring Transactions Memorandum, on and after the Effective Date, the PFI Trust shall be
     authorized to consummate the Alternative Restructuring Transactions and take all actions to
11   effectuate the Alternative Restructuring Transactions consistent with the Alternative Restructuring
     Transactions Memorandum.
12
     4.5     PRESERVATION OF PRIVILEGES AND DEFENSES. The actions taken by the
13   Debtors, the PFI Trust, the OpCo, or any of their respective Related Parties in connection with the
     Plan shall not be (or be deemed to be) a waiver of any privilege or defense of the Debtors, the PFI
14   Trust, or the OpCo, as applicable, including any attorney-client privilege or work-product doctrine.
     Notwithstanding any Debtors providing any privileged information related to any PFI Trust Actions
15   to the PFI Trustee, the PFI Trust, the OpCo, or any Person associated with any of the foregoing, such
     privileged information shall be without waiver in recognition of the joint, common, or successor
16   interest in prosecuting the PFI Trust Actions and shall remain privileged. The PFI Trust shall retain
     the right to waive its own privileges. Only the PFI Trustee shall have the right to waive the attorney-
17   client privilege, work-product doctrine, or other protections as to the Debtors, the OpCo, and the PFI
     Trust.
18
     4.6      PRESERVATION OF RIGHTS OF ACTION.
19
             4.6.1 Maintenance of Avoidance Actions and Causes of Action. Except as otherwise
20   provided in the Plan or the Confirmation Order (including in the Investor Claims Special Provisions),
     from and after the Effective Date, the PFI Trust will retain all rights to institute, commence, file,
21   pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw, as
     appropriate, any and all of the Debtors’ or Estates’ Causes of Action and Causes of Action that are
22   Contributed Claims (whether existing as of the Petition Date or thereafter arising), and all Avoidance
     Actions, all as PFI Trust Actions, in each case in any court or other tribunal, including in an
23   adversary proceeding Filed in the Chapter 11 Cases, subject to the requirements set forth in the Plan
     and the PFI Trust Agreement. The PFI Trust shall have the exclusive right, power, and interest on
24   behalf of itself, the Debtors, the Estates, and the Contributing Claimants to, enforce, sue on, settle,
     compromise, transfer, or assign (or decline to do any of the foregoing) any or all of the PFI Trust
25   Actions without notice to or approval from the Bankruptcy Court, subject to the PFI Trust
     Agreement. In accordance with the Plan, without any further notice to or action, order, or approval
26   of the Bankruptcy Court, from and after the Effective Date, the PFI Trust may compromise and settle
     PFI Trust Actions, subject to the PFI Trust Agreement. It is anticipated that the PFI Trust will
27   pursue PFI Trust Actions primarily under alternate fee arrangements and not a typical hourly fee
     structure, employing the services of professionals selected by (i) the Debtors, in consultation with
28
     SMRH:4816-5664-3557.1                            -35-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 40 of
                                                 62
 1   the Committees, prior to the Effective Date or (ii) the PFI Trustee, as provided in the PFI Trust
     Agreement, on and after the Effective Date.
 2
             4.6.2 Preservation of All PFI Trust Actions Not Expressly Settled or Released. The
 3   failure to specifically identify in the Disclosure Statement (including the exhibits and schedules
     thereto) or the Plan any potential or existing Avoidance Actions or Causes of Action as a PFI Trust
 4   Action is not intended to and shall not limit the rights of the PFI Trust to pursue any such Avoidance
     Actions or Causes of Action. Unless a PFI Trust Action is expressly waived, relinquished, released,
 5   compromised, or settled in the Plan or any Final Order (including the Confirmation Order), the
     Debtors expressly reserve such PFI Trust Action for later resolution by the PFI Trust (including any
 6   Avoidance Actions or Causes of Action not specifically identified or of which the Debtors may
     presently be unaware or that may arise or exist by reason of additional facts or circumstances
 7   unknown to the Debtors at this time or facts or circumstances that may change or be different from
     those the Debtors now believe to exist). As such, no preclusion doctrine, including the doctrines of
 8   res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
     equitable, or otherwise), or laches will apply to any such Avoidance Actions or Causes of Action
 9   upon or after Confirmation of the Plan based on the Disclosure Statement, the Plan, or the
     Confirmation Order, except when such Avoidance Actions or Causes of Action have been expressly
10   released. In addition, the right to pursue or adopt any claims alleged in any lawsuit in which any
     Debtor, the PFI Trust, or the OpCo is a plaintiff, defendant, or an interested party is fully reserved as
11   against any Person that is not a Released Party, including the plaintiffs or co-defendants in such
     lawsuits.
12
     4.7    CANCELLATION OF INSTRUMENTS. Except as otherwise provided in the Plan,
13   including Section 2.2, and except with respect to any executory contracts and unexpired leases that
     are assumed and assigned pursuant to a Final Order, any agreement, bond, certificate, contract,
14   indenture, lease, note, security, warrant, or other instrument or document evidencing or creating any
     indebtedness or obligation of the Debtors shall be deemed cancelled on the Effective Date, and all
15   Liens, mortgages, pledges, grants, trusts, and other interests relating thereto shall be automatically
     cancelled, and all obligations of the Debtors thereunder or in any way related thereto shall be
16   discharged.

17   4.8      SUBSTANTIVE CONSOLIDATION INCLUDING OF PROFESSIONAL
              INVESTORS 28, LLC AND PFI GLENWOOD LLC
18
             4.8.1 On the Effective Date, PFI, PISF, the LLC/LP Debtors, Professional Investors 28,
19   LLC, and PFI Glenwood LLC (collectively, the “Consolidated Estates”) shall be substantively
     consolidated pursuant to sections 105(a), 541, 1123, and 1129 of the Bankruptcy Code. As a result
20   of the substantive consolidation, on the Effective Date, all property, rights and claims of the
     Consolidated Estates and all Claims against the Consolidated Estates shall be deemed to be pooled
21   for purposes of distributions under the Plan and, in the PFI Trustee’s discretion, other purposes.
     Further, as a result of this substantive consolidation, all claims between and among the Consolidated
22   Estates shall be cancelled, subject to any Alternative Restructuring Transactions. Holders of Allowed
     Claims shall be entitled to only one satisfaction on account of such Claims, and any contingent or
23   otherwise duplicative Claims against one or more of the Consolidated Estates based upon claims for
     which one or more of the Consolidated Estates are also liable shall be disallowed.
24
             4.8.2 Entry of the Confirmation Order shall constitute the approval, pursuant to Bankruptcy
25   Code sections 105(a), 541, 1123, and 1129, of the substantive consolidation of all of the Debtors
     (including the Plan-Consolidated Debtors) and in the manner set forth in this Section; provided,
26   however, that (i) while all Debtors shall be substantively consolidated for purposes of distribution to
     creditors, such that all Investors shall have claims against a single pool of the Debtors’ consolidated
27   assets, the actual substantive consolidation of entities, particularly for tax purposes, shall be at the
     option of the Debtors or the PFI Trust, and subject to any Alternative Restructuring Transactions,
28
     SMRH:4816-5664-3557.1                             -36-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 41 of
                                                 62
 1   and (ii) any and all TIC Interests in the Real Properties that are held by any Debtor shall not be
     substantively consolidated. Notwithstanding the substantive consolidation to be implemented under
 2   the Plan, however, fees payable pursuant to 28 U.S.C. § 1930 shall be due and payable by each
     individual Debtor through the Effective Date.
 3
             4.8.3 The substantive consolidation effected pursuant to the Plan shall not affect, without
 4   limitation, (i) the Debtors’, the OpCo’s, or the PFI Trust’s defenses to any Claim, Avoidance Action,
     or other Cause of Action, including the ability to assert any counterclaim; (ii) the Debtors’, the
 5   OpCo’s, or the PFI Trust’s setoff or recoupment rights; (iii) requirements for any third party to
     establish mutuality prior to substantive consolidation in order to assert a right of setoff against the
 6   Debtors, the OpCo, or the PFI Trust; (iv) distributions to the Debtors, the Estates, the OpCo, or the
     PFI Trust out of any insurance policies or proceeds of such policies or (v) the rights of Holders of
 7   Class 1 Claims as provided in Section 2.2.

 8           4.8.4 Any Intercompany Claims that could be asserted by one Debtor against another
     Debtor (including any Plan-Consolidated Debtors) will be extinguished immediately before the
 9   Effective Date with no separate recovery on account of any such Claims and any Intercompany
     Liens that could be asserted by one Debtor regarding any Estate Assets owned by another Debtor
10   will be deemed released and discharged on the Effective Date; provided, however, that solely with
     respect to any Secured Claim of a non-Debtor Person or Entity as to which the associated Lien
11   would be junior to any Intercompany Lien, the otherwise released Intercompany Claim and
     associated Intercompany Lien will be preserved for the benefit of, and may be asserted by, the PFI
12   Trust as to any Collateral that is Cash and, otherwise, the OpCo so as to retain the relative priority
     and seniority of such Intercompany Claim and associated Intercompany Lien; and provided,
13   however, and for the avoidance of doubt, this subsection 4.8.4 shall not affect the rights of any
     Holder of a Class 1 Claim whose cash collateral was used in an “Intercompany Transaction”
14   authorized in the several Cash Management Orders, e.g., Docket 354, issued in these Chapter 11
     Cases.
15
             4.8.5 The Disclosure Statement and the Plan shall be deemed to be a motion requesting that
16   the Bankruptcy Court approve the substantive consolidation contemplated by the Plan. Unless an
     objection to the proposed substantive consolidation is made in writing by any Creditor purportedly
17   affected by such substantive consolidation on or before the deadline to object to Confirmation of the
     Plan, or such other date as may be fixed by the Bankruptcy Court, the substantive consolidation
18   contemplated by the Plan may be approved by the Bankruptcy Court at the Confirmation Hearing. In
     the event any such objections are timely filed, a hearing with respect thereto shall be scheduled by
19   the Bankruptcy Court, which hearing may, but need not, be the Confirmation Hearing.

20
                             EXECUTORY CONTRACTS AND UNEXPIRED LEASES
21
     5.1      ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
22            LEASES.

23            5.1.1    Assumption of Agreements.

24           Subject to the Alternative Restructuring Transactions (if applicable), on the Effective Date,
     the Debtors shall assume all executory contracts and unexpired leases that are listed on the Schedule
25   of Assumed Agreements, and shall assign such contracts and leases to the PFI Trust or the OpCo, as
     appropriate. The Confirmation Order will constitute a Bankruptcy Court order approving the
26   assumption and assignment or rejection, as applicable, of executory contracts and unexpired leases
     consistent with the foregoing.
27

28
     SMRH:4816-5664-3557.1                            -37-
     040921                                                                                       73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53        Page 42 of
                                                 62
 1           The Debtors reserve the right to amend the Schedule of Assumed Agreements at any time
     prior to the Effective Date, in the Debtors’ reasonable discretion after consultation with each of the
 2   Committees, (i) to delete any executory contract or unexpired lease and provide for its rejection
     under the Plan or otherwise, or (ii) to add any executory contract or unexpired lease and provide for
 3   its assumption and assignment under the Plan. The Debtors will provide notice of any amendment to
     the Schedule of Assumed Agreements to the party or parties to those agreements affected by the
 4   amendment.

 5          Unless otherwise specified on the Schedule of Assumed Agreements, each executory contract
     and unexpired lease listed or to be listed therein shall include any and all modifications, amendments,
 6   supplements, restatements, or other agreements made directly or indirectly by any agreement,
     instrument, or other document that in any manner affects such executory contract or unexpired lease,
 7   without regard to whether such agreement, instrument, or other document is also listed on the
     Schedule of Assumed Agreements.
 8
              5.1.2    Cure Payments.
 9
             Any amount that must be paid under Bankruptcy Code section 365(b)(1) to cure a default
10   under and compensate the non-debtor party to an executory contract or unexpired lease to be
     assumed under the Plan is identified as the “Cure Payment” on the Schedule of Assumed
11   Agreements. Unless the parties mutually agree to a different date, such payment shall be made in
     Cash within thirty (30) days following the later of: (i) the Effective Date and (ii) entry of a Final
12   Order resolving any disputes regarding (A) the amount of any Cure Payment, (B) the ability of the
     Debtors or their successors under the Plan to provide “adequate assurance of future performance”
13   within the meaning of Bankruptcy Code section 365 with respect to a contract or lease to be assumed,
     to the extent required, or (C) any other matter pertaining to assumption and assignment.
14
             Pending the Bankruptcy Court’s ruling on any such dispute, the executory contract or
15   unexpired lease at issue shall be deemed assumed by the Debtors, unless otherwise agreed by the
     parties or ordered by the Bankruptcy Court.
16
              5.1.3    Objections to Assumption/Cure Payment Amounts.
17
             Any Person that is a party to an executory contract or unexpired lease that will be assumed
18   and/or assigned under the Plan and that objects to such assumption or assignment (including the
     proposed Cure Payment) must File with the Bankruptcy Court and serve on parties entitled to notice
19   a written statement and, if applicable, a supporting declaration stating the basis for its objection. This
     statement and, if applicable, declaration must be Filed and served on or before the deadline
20   established by the Solicitation Procedures Order. Any Person that fails to timely File and serve such
     a statement and, if applicable, a declaration shall be deemed to waive any and all objections to the
21   proposed assumption and assignment (including the proposed Cure Payment) of its contract or lease.

22           In the absence of a timely objection by a Person that is a party to an executory contract or
     unexpired lease, the Confirmation Order shall constitute a conclusive determination regarding the
23   amount of any cure and compensation due under the applicable executory contract or unexpired
     lease, as well as a conclusive finding that adequate assurance of future performance with respect to
24   such executory contract or unexpired lease has been demonstrated, to the extent required.

25           5.1.4 Resolution of Claims Relating to Assumed Contracts and Leases. Payment of the
     Cure Payment established under the Plan, by the Confirmation Order, or by any other order of the
26   Bankruptcy Court, with respect to an assumed and/or assigned executory contract or unexpired lease,
     shall be deemed to satisfy, in full, any prepetition or postpetition arrearage or other Claim (including
27   any Claim asserted in a Filed proof of claim or listed on the Schedules) with respect to such contract
     or lease (irrespective of whether the Cure Payment is less than the amount set forth in such proof of
28
     SMRH:4816-5664-3557.1                             -38-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53        Page 43 of
                                                 62
 1   claim or the Schedules). Upon the tendering of the Cure Payment, any such Filed or Scheduled
     Claim shall be disallowed with prejudice, without further order of the Bankruptcy Court or action by
 2   any Person.

 3   5.2      REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

 4           5.2.1 Rejected Agreements. On the Effective Date all executory contracts and unexpired
     leases of the Debtors shall be rejected except for (i) executory contracts and unexpired leases that
 5   have been previously assumed or rejected by the Debtors, (ii) all executory contracts and unexpired
     leases specified as to be assumed in Section 5.1.1 above (including all contracts and leases set forth
 6   in the Schedule of Assumed Agreements, as may be amended), and (iii) any agreement, obligation,
     security interest, transaction, or similar undertaking that the Debtors believe is not executory or a
 7   lease, but that is later determined by the Bankruptcy Court to be an executory contract or unexpired
     lease that is subject to assumption or rejection under Bankruptcy Code section 365. For the
 8   avoidance of doubt, executory contracts and unexpired leases that have been previously assumed or
     assumed and assigned pursuant to an order of the Bankruptcy Court shall not be affected by the Plan.
 9   The Confirmation Order will constitute a Bankruptcy Court order approving the rejection, on the
     Effective Date, of the executory contracts and unexpired leases to be rejected under the Plan.
10
             5.2.2 Rejection Claims Bar Date. Any Rejection Claim or other Claim for damages
11   arising from the rejection under the Plan of an executory contract or unexpired lease must be Filed
     and served no later than the Rejection Claims Bar Date. Any such Rejection Claims that are not
12   timely Filed and served will be forever disallowed, barred, and unenforceable, and Persons holding
     such Claims will not receive and be barred from receiving any Distributions on account of such
13   untimely Claims. If one or more Rejection Claims are timely Filed pursuant to the Plan, the PFI
     Trust may object to any Rejection Claim on or prior to the Claim Objection Deadline. For the
14   avoidance of doubt, the Rejection Claims Bar Date established by the Plan does not alter any
     rejection claims bar date established by a prior order of the Bankruptcy Court with respect to any
15   executory contract or unexpired leases that was previously rejected in these Chapter 11 Cases.

16
                               PROVISIONS GOVERNING DISTRIBUTIONS
17
     6.1    DISTRIBUTIONS TO SENIOR CLAIMS; SENIOR CLAIMS RESERVE. On or as
18   soon as reasonably practicable after the Effective Date, the PFI Trustee, after consultation with the
     Debtors and the Committees, will establish the Senior Claims Reserve out of Available Cash, and
19   the Distribution Agent shall make Distributions out of the Senior Claims Reserve to Holders of, as
     applicable, Allowed Administrative Claims (other than Professional Fee Claims), Involuntary Gap
20   Claims, Priority Tax Claims, Non-Investor First Priority Lender Claims, Non-Investor Other Secured
     Claims, and Priority Claims in accordance with the Plan, provided that upon the sale or refinancing
21   of any Collateral subject to a Lien of a Holder of a Class 1 Claim, such Claim shall be paid from the
     escrow or treated as otherwise provided in subsection 2.2.2. After the payment of all such Claims in
22   accordance with the Plan and the payment of all related reasonable costs and expenses of the PFI
     Trustee and the Distribution Agent (including fees and costs to litigate and otherwise resolve
23   Contingent Claims, Disputed Claims or Unliquidated Claims, and administer and make
     Distributions), any remaining Cash in the Senior Claims Reserve will be promptly remitted to the
24   PFI Trust to be used for any purposes subject to the Plan and the PFI Trust Agreement. The PFI
     Trustee or its designee shall not be required to give any bond or surety or other security for the
25   performance of any duties as the Distribution Agent.

26   6.2    TIMING OF DISTRIBUTIONS FOR ALLOWED CLAIMS. Except as otherwise
     provided herein or as ordered by the Bankruptcy Court, all Distributions to Holders of Allowed
27   Claims as of the applicable Distribution Date shall be made on or as soon as practicable after the
     applicable Distribution Date; provided, however, that the PFI Trustee, in its discretion, may defer
28
     SMRH:4816-5664-3557.1                            -39-
     040921                                                                                      73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53       Page 44 of
                                                 62
 1   Distributions to a given Holder of PFI Trust Interests (other than the final Distribution) if the amount
     available for Distribution to such Holder is not at least $100. Notwithstanding anything else to the
 2   contrary in this Plan, and as provided in section 502(d) of the Bankruptcy Code, the PFI Trustee is
     not required to make any Distributions to Holders of Allowed Claims, and no such Claims shall be
 3   deemed Allowed, unless and until such Holder has paid the Net Prepetition Investor Recovery, or
     such portion thereof as agreed to as a compromise and settlement, to the PFI Trust or until any PFI
 4   Trust Action seeking recovery of the Net Prepetition Investor Recovery is disallowed in its entirety
     by a Final Order. Distributions on account of Claims that first become Allowed Claims after the
 5   applicable Distribution Date shall be made pursuant to Section 7.4 of the Plan and on the day
     selected by the PFI Trustee. Distributions made as soon as reasonably practicable after the Effective
 6   Date or such other date set forth herein shall be deemed to have been made on such date.

 7   6.3     CALCULATING DISTRIBUTIONS AND RELATED MATTERS. The PFI Trust shall
     undertake in its reasonable discretion to make in accordance with the Plan all calculations of
 8   Available Cash, Investor Claims, and of other amounts for or relating to Distributions for Holders of
     Allowed Claims to be made from the PFI Trust or for reserves for Holders of Contingent Claims,
 9   Disputed Claims, and Unliquidated Claims to be established by the PFI Trust, and may establish and
     holdback from Distributions reasonable reserves for other contingencies. When calculating
10   Distributions (and amounts to hold in Distribution Reserves) with respect to Investor Claims, the
     Outstanding Principal Amounts and Prepetition Distributions to be utilized by the PFI Trust shall be
11   as set forth in the Schedule of Allowed Netted Claims or as determined pursuant to the following
     section.
12
     6.4      APPLICATION OF THE SCHEDULE OF ALLOWED NETTED CLAIMS. For any
13   Investor that is not a Disputing Claimant, all Distributions and reserves shall be made or established
     based on the applicable amounts in the Schedule of Allowed Netted Claims. For any Investor that is
14   a Disputing Claimant, in connection with a calculation by the PFI Trust for a Distribution or to
     establish reserves, unless otherwise provided in a Bankruptcy Court order, all calculations with
15   respect to Claims asserted by such Disputing Claimant shall be made based on the aggregate claim
     amounts asserted by the Disputing Claimant in the objection made by such Disputing Claimant to
16   the amount listed in the Schedule of Allowed Netted Claims for such Disputing Claimant or, for
     Unliquidated Claims, as estimated in the reasonable discretion of the PFI Trust, and all such PFI
17   Trust Interests and Cash shall be held in a Distribution Reserve unless and until (i) the PFI Trust and
     the particular Disputing Claimant agree regarding the Outstanding Principal Amounts and
18   Prepetition Distributions to utilize or (ii) a Final Order establishes such Outstanding Principal
     Amounts and Prepetition Distributions, including, if applicable, after taking into account any PFI
19   Trust Actions that the PFI Trust may pursue against the particular Disputing Claimant (as to which
     all rights of the PFI Trust are reserved unless otherwise provided in the Plan).
20
     6.5      INTEREST AND OTHER AMOUNTS REGARDING CLAIMS. Except to the extent
21   provided (i) in Bankruptcy Code section 506(b) and Allowed by a Final Order or otherwise agreed,
     (ii) in the Plan, or (iii) in the Confirmation Order, postpetition interest shall not accrue or be paid on
22   any Claims, and no Holder of an Allowed Claim shall be entitled to interest, penalties, fees, or late
     charges accruing or chargeable on any Claim from and after the Petition Date.
23
     6.6     MEANS OF CASH PAYMENT. Cash payments under the Plan shall be made, at the option
24   and in the sole discretion of the PFI Trustee, by (i) checks drawn on or (ii) wire transfer, electronic
     funds transfer, or ACH from a domestic bank. Cash payments to foreign Creditors may be made, at
25   the option and in the sole discretion of the PFI Trustee by such means as are necessary or customary
     in a particular foreign jurisdiction. Cash payments made pursuant to the Plan in the form of checks
26   shall be null and void if not cashed within 180 calendar days of the date of the issuance thereof.
     Requests for reissuance of any check within 180 calendar days of the date of the issuance thereof
27   shall be made directly to the PFI Trustee.

28
     SMRH:4816-5664-3557.1                             -40-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53         Page 45 of
                                                 62
 1   6.7     FORM OF CURRENCY FOR DISTRIBUTIONS. All Distributions under the Plan shall
     be made in U.S. Dollars. Where a Claim has been denominated in foreign currency on a proof of
 2   claim, the Allowed amount of such Claim shall be calculated in U.S. Dollars based upon the
     currency conversion rate in place as of the Petition Date and in accordance with Bankruptcy Code
 3   section 502(b).

 4   6.8     FRACTIONAL DISTRIBUTIONS. Notwithstanding anything in the Plan to the contrary,
     no payment of fractional cents shall be made pursuant to the Plan. Whenever any payment of a
 5   fraction of a cent under the Plan would otherwise be required, the actual Distribution made shall
     reflect a rounding of such fraction to the nearest whole penny (up or down), with half cents or more
 6   being rounded up and fractions less than half of a cent being rounded down.

 7   6.9      NO DISTRIBUTIONS WITH RESPECT TO CERTAIN CLAIMS. Notwithstanding
     anything in the Plan to the contrary with the exception of Section 2.2, no Distributions or other
 8   consideration of any kind shall be made on account of any Contingent Claim, Disputed Claim, or
     Unliquidated Claim unless and until such Claim becomes an Allowed Claim, and then only to the
 9   extent that such Claim becomes an Allowed Claim and as provided under the Plan for such Allowed
     Claim. Nonetheless, in undertaking the calculations concerning Allowed Claims under the Plan,
10   including the determination of Distributions due to the Holders of Allowed Claims, each Contingent
     Claim, Disputed Claim, or Unliquidated Claim shall be treated as if it were an Allowed Claim,
11   including rights conferred by Bankruptcy Code section 506(b) which shall be continue to apply until
     Distribution to the Holders of Class 1 Claims (which, for Unliquidated Claims, shall mean they shall
12   be treated as if Allowed in such amounts as determined in the reasonable discretion of the PFI
     Trust), except that if the Bankruptcy Court estimates the likely portion of such a Claim to be
13   Allowed or authorized or the Bankruptcy Court or the Holder of such Claim and the PFI Trustee
     otherwise determine the amount or number that would constitute a sufficient reserve for such a
14   Claim, such amount or number as determined by the Bankruptcy Court or by agreement of the
     Holder of such Claim and the PFI Trustee shall be used with respect to such Claim. Distributions due
15   in respect of a Contingent Claim, Disputed Claim, or Unliquidated Claim shall be held in reserve by
     the PFI Trust in one or more Distribution Reserves. The PFI Trust will elect to treat any Distribution
16   Reserve as a “Disputed Ownership Fund,” pursuant to Treasury Regulation section 1.468B-
     9(c)(2)(ii). As outlined in this election, Creditors holding such Claims are not treated as transferors
17   of the money or property transferred to the “Disputed Ownership Fund.” For federal income tax
     purposes, a “Disputed Ownership Fund” is treated as the owner of all assets that it holds. A
18   “Disputed Ownership Fund” is treated as a C corporation for purposes of the Internal Revenue Code.
     A “Disputed Ownership Fund” must file all required income and information tax returns and make
19   all tax payments from such fund.

20   6.10 DELIVERY OF DISTRIBUTIONS. Distributions in respect of PFI Trust Interests shall be
     made to Holders of PFI Trust Interests as of the record date set for such Distribution. Distributions to
21   Holders of PFI Trust Interests or Allowed Claims that have not been converted to PFI Trust Interests
     shall be made (a) at the addresses set forth in the proofs of claim Filed by such Holders, (b) at the
22   addresses reflected in the Schedules if no proof of claim has been Filed, or (c) at the addresses set
     forth in any written notices of address changes delivered to the Claims Agent or the PFI Trustee. If
23   any Holder’s Distribution is returned as undeliverable, no further Distributions to such Holder shall
     be made unless and until the PFI Trustee is notified of such Holder’s then-current address. The
24   responsibility to provide the Claims Agent or the PFI Trustee with a current address of a Holder of
     PFI Trust Interests or Claims shall always be the responsibility of such Holder. Amounts in respect
25   of undeliverable Distributions made by the PFI Trustee shall be held in trust on behalf of the Holder
     of the PFI Trust Interest or Claim to which they are payable by the PFI Trustee until the earlier of the
26   date that such undeliverable Distributions are claimed by such Holder and 180 calendar days after
     the date the undeliverable Distributions were made.
27
     6.11     APPLICATION OF DISTRIBUTION RECORD DATE & OTHER TRANSFER
28
     SMRH:4816-5664-3557.1                            -41-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 46 of
                                                 62
 1   RESTRICTIONS. At the close of business on the Distribution Record Date, the claims registers
     for all Claims shall be closed, and there shall be no further changes in the record holders of any
 2   Claims. Except as provided herein, the PFI Trust and its Related Parties shall have no obligation to
     recognize any putative transfer of Claims occurring after the Distribution Record Date and shall be
 3   entitled instead to recognize and deal for all purposes hereunder with only those record holders
     stated on the claims registers as of the close of business on the Distribution Record Date irrespective
 4   of the number of Distributions to be made under the Plan to such Persons or the date of such
     Distributions. Nothing in this Section 6.11 is intended to or will impair or limit (i) the transferability
 5   of any PFI Trust Interests once such PFI Trust Interests have been Distributed to the record holders
     of Allowed Investor Claims and Allowed Other Unsecured Claims or (ii) the right of Holders at the
 6   record dates established from time to time regarding PFI Trust Interests to receive all Distributions
     in respect of such PFI Trust Interests when any Distributions are made.
 7
     6.12 WITHHOLDING, PAYMENT, AND REPORTING REQUIREMENTS REGARDING
 8   DISTRIBUTIONS. All Distributions under the Plan shall, to the extent applicable, comply with all
     tax withholding, payment, and reporting requirements imposed by any federal, state, provincial,
 9   local, or foreign taxing authority, and all Distributions shall be subject to any such withholding,
     payment, and reporting requirements. The PFI Trust shall be authorized to take any and all actions
10   that may be necessary or appropriate to comply with such withholding, payment, and reporting
     requirements, including, to the extent such information is not already available to the PFI Trust,
11   requiring each Holder of a PFI Trust Interest or Claim to provide an executed current Form W-9,
     Form W-8, or similar tax form as a prerequisite to receiving a Distribution. Notwithstanding any
12   other provision of the Plan, (a) each Holder of a PFI Trust Interest or an Allowed Claim that is to
     receive a Distribution pursuant to the Plan shall have sole and exclusive responsibility for the
13   satisfaction and payment of any tax obligations imposed by any governmental unit, including
     income, withholding, and other tax obligations, on account of such Distribution, and including, in
14   the case of any Holder of a Disputed Claim that has become an Allowed Claim, any tax obligation
     that would be imposed on the PFI Trust in connection with such Distribution; and (b) no Distribution
15   shall be made to or on behalf of such Holder pursuant to the Plan unless and until such Holder has
     made arrangements reasonably satisfactory to the PFI Trust for the payment and satisfaction of such
16   withholding tax obligations or such tax obligation that would be imposed in connection with such
     Distribution.
17
     6.13 DEFENSES AND SETOFFS. On and after the Effective Date, the PFI Trust shall have all
18   of the Debtors’ and the Estates’ rights under Bankruptcy Code section 558. Nothing under the Plan
     except as provided in Section 2.2, shall affect the rights and defenses of the Debtors, the Estates, or
19   the PFI Trust in respect of any Claim, including all rights in respect of legal and equitable
     objections, defenses, setoffs, or recoupment against such Claims. Accordingly, the PFI Trust may,
20   but shall not be required to, set off against any Claim or any Allowed Claim, and the payments or
     other Distributions to be made pursuant to the Plan in respect of such Claim, claims of any nature
21   whatsoever that the Debtors, the Estates, or the PFI Trust, as applicable, may have against the Holder
     of such Claim; provided, however, that neither the failure to do so nor the allowance of any Claim
22   hereunder shall constitute a waiver or release of any such claim or rights that may exist against such
     Holder.
23
     6.14 ALLOCATION OF DISTRIBUTIONS. All Distributions received under the Plan by
24   Holders of PFI Trust Interests and Claims shall be deemed to be allocated first to the principal
     amount of such Claim, or the Claim to which the applicable PFI Trust Interest relates, as determined
25   for United States federal income tax purposes, and then to accrued interest, if any, with respect to
     such Claim.
26
     6.15 JOINT DISTRIBUTIONS. The PFI Trustee may, in its sole discretion, make Distributions
27   jointly to any Holder of a Claim and any other Person that the PFI Trustee has determined to have an
     interest in such Claim.
28
     SMRH:4816-5664-3557.1                             -42-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53        Page 47 of
                                                 62
 1   6.16 FORFEITURE OF DISTRIBUTIONS. If the Holder of a Claim fails to cash a check
     payable to it within the time period set forth in Section 6.6, fails to claim an undeliverable
 2   Distribution within the time limit set forth in Section 6.106.10, or fails to complete and return to the
     PFI Trustee the appropriate Form W-8 or Form W-9 within 180 calendar days after a request for the
 3   completion and return of the appropriate form pursuant to Section 6.12 (or such later time as
     approved by a Bankruptcy Court order), then such Holder shall be deemed to have forfeited its right
 4   to any reserved and future Distributions under the Plan. Any such forfeited Distributions shall be
     deemed Available Cash for all purposes, notwithstanding any federal or state escheat laws to the
 5   contrary.

 6

 7     PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND UNLIQUIDATED
               CLAIMS AND DISTRIBUTIONS WITH RESPECT THERETO
 8
     7.1     OBJECTIONS TO AND RESOLUTION OF DISPUTED CLAIMS, INCLUDING ANY
 9   CLAIMS OF EXCLUDED PARTIES OR DISPUTING CLAIMANTS. From and after the
     Effective Date, the PFI Trust shall have the exclusive authority to compromise, resolve, and Allow
10   any Disputed Claim without the need to obtain approval from the Bankruptcy Court, except as
     otherwise provided in the PFI Trust Agreement, and any agreement entered into by the PFI Trust
11   with respect to the Allowance of any Claim shall be conclusive evidence and a final determination of
     the Allowance of such Claim; provided, however, that, under the Plan, all Claims asserted by any of
12   the Excluded Parties or any Disputing Claimant are Disputed Claims in their entirety and will have
     no right to receive any Distributions under the Plan unless and until such Claims are affirmatively
13   Allowed by a Final Order. Notwithstanding anything else to the contrary herein, and as provided in
     section 502(d) of the Bankruptcy Code, the PFI Trustee is not required to make any Distributions to
14   Holders of Allowed Claims, and no such Claims shall be deemed Allowed, unless and until such
     Holder has paid the Net Prepetition Investor Recovery, or such portion thereof as agreed to as a
15   compromise and settlement, to the PFI Trust or until any PFI Trust Action seeking recovery of the
     Net Prepetition Investor Recovery is disallowed in its entirety by a Final Order.
16
     7.2     CLAIM OBJECTIONS. All objections to Claims (other than Professional Fee Claims,
17   which shall be governed by Section 10.3 of the Plan, but including any Claims of Excluded Parties
     or Disputing Claimants) shall (i) with respect to non-Investor Claims, be Filed by the PFI Trust on or
18   before the Claim Objection Deadline, which date may be extended by order of the Bankruptcy Court
     for cause after notice to parties who have Filed requests for notice on motion by the PFI Trust filed
19   prior to the expiration of such period; (ii) with respect to Investor Claims, be filed in accordance
     with the procedures and deadlines to be set by order of the Bankruptcy Court with respect to the
20   Schedule of Allowed Netted Claims; and (iii) with respect to the expungement of any liens held by
     Investors in Real Property, be filed in accordance with Section 10.1 of the Plan. With respect to
21   non-Investor Claims, if a timely objection has not been Filed to a proof of claim or the Schedules
     have not been amended with respect to a Claim that was Scheduled by the Debtors but was not
22   Scheduled as contingent, unliquidated, or disputed, then the Claim to which the proof of claim or
     Scheduled Claim relates will be treated as an Allowed Claim. With respect to Investor Claims, if an
23   Investor does not file an objection to the amount set forth in the Schedule of Allowed Netted Claims
     in accordance with further order of the Bankruptcy Court and does not object to the expungement of
24   a lien on Real Property under the Plan, such Investor Claim will be treated as an Allowed Claim in
     the amounts set forth in the Schedule of Allowed Netted Claims.
25
     7.3    ESTIMATION OF CERTAIN CLAIMS. The PFI Trust may, at any time, move for a
26   Bankruptcy Court order estimating any Contingent Claim, Disputed Claim, or Unliquidated Claim
     pursuant to Bankruptcy Code section 502(c), subject to Section 2.2 of the Plan, regardless of whether
27   the Debtors have previously objected to such Claim or whether the Bankruptcy Court has ruled on
     any such objection, and the Bankruptcy Court shall retain jurisdiction and power to estimate any
28
     SMRH:4816-5664-3557.1                            -43-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 48 of
                                                 62
 1   Claim at any time during litigation concerning any objection to any Claim, including during the
     pendency of any appeal relating to any such objection.
 2
     7.4    DISTRIBUTIONS FOLLOWING ALLOWANCE. Once a Contingent Claim, a Disputed
 3   Claim, or an Unliquidated Claim becomes an Allowed Claim, in whole or in part, including pursuant
     to the Plan, the PFI Trust shall distribute from the applicable Distribution Reserves to the Holder
 4   thereof the Distributions, if any, to which such Holder is then entitled under the Plan. Such
     Distributions, if any, shall be made on the next Distribution Date after the date on which the order or
 5   judgment allowing any such Claim becomes a Final Order or on which the Claim otherwise becomes
     an Allowed Claim, or, if there is no applicable Distribution Date, then within ninety (90) calendar
 6   days after the date on which the Claim becomes an Allowed Claim. Unless otherwise specifically
     provided in the Plan, such as in Section 2.2, or allowed by a Final Order, no interest shall be paid on
 7   Contingent Claims, Disputed Claims, or Unliquidated Claims that later become Allowed Claims.

 8   7.5     DISPOSITION OF ASSETS IN RESERVES AFTER DISALLOWANCE. After an
     objection to a Disputed Claim is sustained or a Contingent Claim or Unliquidated Claim has been
 9   determined in whole or in part by a Final Order or by agreement, such that the Contingent Claim,
     Disputed Claim, or Unliquidated Claim is a Disallowed Claim in whole or in part, any Cash held in
10   an applicable Distribution Reserve in respect of the particular Claim in excess of the Distributions
     due on account of any resulting Allowed Claim shall be used or distributed in a manner consistent
11   with the Plan and any reserved PFI Trust Interests shall be cancelled.

12
                             CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
13
     8.1    CONDITIONS TO THE EFFECTIVE DATE. The occurrence of the Effective Date shall
14   not occur and the Plan shall not be consummated unless and until each of the following conditions
     has been satisfied or duly waived pursuant to Section 8.2 of the Plan:
15
            (a)     the Bankruptcy Court shall have entered the Confirmation Order in a form reasonably
16   acceptable to the Debtors and the Committees;

17            (b)      the Confirmation Order shall not be subject to any stay;

18           (c)     all governmental and material third-party approvals and consents necessary in
     connection with the transactions contemplated by the Plan, if any, shall have been obtained and be in
19   full force and effect;

20         (d)     all actions and all agreements, instruments, or other documents necessary to
     implement the terms and provisions of the Plan are effected or executed and delivered, as applicable;
21
              (e)      the Professional Fee Reserve is funded pursuant to Section 10.3 of the Plan;
22
              (f)      the Committees shall have agreed on and selected the BOV;
23
            (g)     the Committees shall have agreed on the powers of the BOV to oversee the PFI
24   Trustee, and the mechanism, terms, and conditions under which the BOV may exercise those powers,
     including the removal of the PFI Trustee, as set forth in the PFI Trust Agreement; and
25
            (h)    the Committees shall have agreed on a business plan for the OpCo, which shall have
26   been duly organized.

27

28
     SMRH:4816-5664-3557.1                              -44-
     040921                                                                                           73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554    Filed: 04/09/21     Entered: 04/09/21 18:34:53       Page 49 of
                                                  62
 1   8.2     WAIVER OF CONDITIONS TO THE EFFECTIVE DATE. The conditions to the
     Effective Date set forth in clauses (iii) and (iv) of Section 8.1 of the Plan may be waived in writing
 2   by agreement of each of the Committees and the Debtors in their reasonable discretion, at any time
     without further order.
 3
     8.3     EFFECT OF NON-OCCURRENCE OF CONDITIONS TO THE EFFECTIVE DATE.
 4   If each of the conditions to the Effective Date is not satisfied or duly waived in accordance with
     Sections 8.1 and 8.2 of the Plan, upon notification Filed by the Debtors with the Bankruptcy Court,
 5   (i) the Confirmation Order shall be vacated; (ii) no Distributions shall be made; (iii) the Debtors, the
     Estates, the Committees and all Creditors shall be restored to the status quo as of the day
 6   immediately preceding the Confirmation Hearing as though the Confirmation Order was not entered;
     and (iv) all of the Debtors’ and the Estates’ obligations with respect to Claims shall remain
 7   unchanged and nothing contained in the Plan shall constitute a waiver or release of any Causes of
     Action by or against the Debtors, the Estates, or any other Person or prejudice in any manner the
 8   rights, claims, or defenses of the Debtors, the Estates, or any other Person.

 9   8.4     NOTICE OF THE EFFECTIVE DATE. Promptly after the occurrence of the Effective
     Date, the PFI Trust or its agents shall mail or cause to be mailed to all Creditors a notice that informs
10   such Creditors of (i) entry of the Confirmation Order and the resulting confirmation of the Plan; (ii)
     the occurrence of the Effective Date; (iii) the assumption, assignment, and rejection of executory
11   contracts and unexpired leases pursuant to the Plan, as well as the deadline for the filing of resulting
     Rejection Claims; (iv) the deadline established under the Plan for the filing of Administrative
12   Claims; and (v) such other matters as the PFI Trustee finds appropriate.

13
                              RETENTION OF JURISDICTION AND POWER
14
     9.1     SCOPE OF RETAINED JURISDICTION AND POWER. Under Bankruptcy Code
15   sections 105(a) and 1142, and notwithstanding entry of the Confirmation Order and occurrence of
     the Effective Date, and except as otherwise ordered by the Bankruptcy Court, the Bankruptcy Court
16   shall retain jurisdiction and power over all matters arising in, arising under, or related to the Chapter
     11 Cases and the Plan to the fullest extent permitted by law, including jurisdiction and power to do
17   the following:

18            (a)    except as otherwise Allowed pursuant to the Plan or in the Confirmation Order,
     Allow, classify, determine, disallow, establish the priority or secured or unsecured status of, estimate,
19   limit, liquidate, or subordinate any Claim, in whole or in part, including the resolution of any request
     for payment of any Administrative Claim and the resolution of any objections to the allowance or
20   priority of Claims;

21          (b)     hear and determine all applications for compensation and reimbursement of expenses
     of Professionals under the Plan or under Bankruptcy Code sections 327, 328, 330, 331, 363, 503(b),
22   1103, and 1129(a)(4);

23          (c)     hear and determine all matters with respect to the assumption or rejection of any
     executory contract or unexpired lease to which a Debtor is a party or with respect to which a Debtor
24   may be liable, including, if necessary, the nature or amount of any required cure or the liquidation or
     allowance of any Claims arising therefrom;
25
            (d)    effectuate performance of and payments under the provisions of the Plan and enforce
26   remedies on any default under the Plan;

27

28
     SMRH:4816-5664-3557.1                             -45-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 50 of
                                                 62
 1          (e)      hear and determine any and all adversary proceedings, motions, applications, and
     contested or litigated matters arising out of, under, or related to, the Chapter 11 Cases, including the
 2   PFI Trust Actions, and with respect to the Plan;

 3          (f)     enter such orders as may be necessary or appropriate to execute, implement, or
     consummate the provisions of the Plan and all contracts, instruments, releases, and other agreements
 4   or documents created, executed, or contemplated in connection with the Plan, the Disclosure
     Statement, or the Confirmation Order;
 5
            (g)    hear and determine disputes arising in connection with the interpretation,
 6   implementation, consummation, or enforcement of the Plan, including disputes arising under
     agreements (including, without limitation, the PFI Trust Agreement), documents, or instruments
 7   executed in connection with the Plan, or to maintain the integrity of the Plan following
     consummation;
 8
            (h)     consider any modifications of the Plan, cure any defect or omission, or reconcile any
 9   inconsistency in any order of the Bankruptcy Court, including the Confirmation Order;

10         (i)    issue injunctions, enter and implement other orders, or take such other actions as may
     be necessary or appropriate to restrain interference by any Person with the implementation,
11   consummation, or enforcement of the Plan or the Confirmation Order;

12          (j)    enter and implement such orders as may be necessary or appropriate if the
     Confirmation Order is for any reason reversed, stayed, revoked, modified, or vacated;
13
             (k)     hear and determine any matters arising in connection with or relating to the Plan, the
14   Plan Supplement, the Disclosure Statement, the Confirmation Order, or any contract, instrument,
     release, or other agreement or document created, executed, or contemplated in connection with any
15   of the foregoing documents and orders;

16           (l)     enforce, interpret, and determine any disputes arising in connection with any
     stipulations, orders, judgments, injunctions, releases, exculpations, indemnifications, and rulings
17   associated with the Plan or otherwise entered in connection with the Chapter 11 Cases (whether or
     not any or all of the Chapter 11 Cases have been closed);
18
              (m)      except as otherwise limited herein, recover all Estate Assets, wherever located;
19
            (n)    hear and determine matters concerning state, local, and federal taxes in accordance
20   with Bankruptcy Code sections 346, 505, and 1146;

21          (o)     hear and determine such other matters as may be provided in the Confirmation Order
     or as may be authorized under, or not inconsistent with, the Bankruptcy Code and title 28 of the
22   United States Code;

23          (p)     resolve any cases, controversies, suits, or disputes related to the PFI Trust, the BOV,
     the PFI Trustee, or the OpCo; and
24
              (q)      enter a final decree closing the Chapter 11 Cases of the Debtors, other than PFI.
25
     9.2    RESERVED RIGHTS TO SEEK BANKRUPTCY COURT APPROVAL.
26   Notwithstanding any provision of the Plan allowing an act to be taken without Bankruptcy Court
     approval, the PFI Trustee shall have the right to submit to the Bankruptcy Court any question or
27   questions regarding which either of them may desire to have explicit approval of the Bankruptcy
     Court for the taking of any specific action proposed to be taken by the PFI Trust, including the
28
     SMRH:4816-5664-3557.1                               -46-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554     Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 51 of
                                                   62
 1   administration, distribution, or proposed sale of any of the PFI Trust Assets or OpCo Assets. The
     Bankruptcy Court shall retain jurisdiction and power for such purposes and shall approve or
 2   disapprove any such proposed action upon motion Filed by the PFI Trust.

 3   9.3     NON-EXERCISE OF JURISDICTION. If the Bankruptcy Court abstains from exercising,
     or declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter arising in,
 4   arising under, or related to the Chapter 11 Cases, including the matters set forth in Section 9.1 of the
     Plan, the provisions of this Error! Reference source not found. shall have no effect on, and shall
 5   not control, limit, or prohibit the exercise of jurisdiction by any other court having competent
     jurisdiction with respect to, such matter.
 6

 7                                    MISCELLANEOUS PROVISIONS

 8   10.1 LIEN EXPUNGEMENT PROCEDURES. Any DOT Noteholder that wishes to challenge
     the expungement of its lien under the Plan shall file an objection with the Bankruptcy Court no later
 9   than twenty (20) days after entry of the Confirmation Order (the “Objection Deadline”) and serve
     its objection on the PFI Trustee and counsel for the Plan Proponents and Ad Hoc Committees. The
10   Debtors or the PFI Trustee, as applicable, shall file an Avoidance Action no later than thirty (30)
     days after service of any such objection. Such lien expungement shall automatically become
11   effective with respect to each Real Property on the later of the thirtieth (30th) day after entry of the
     Confirmation Order, if no objection is timely filed, or if an objection is timely filed, the date of entry
12   of a final order adjudicating the Avoidance Action with respect to a lien on that Real Property.

13   10.2 ADMINISTRATIVE CLAIMS. Subject to the last sentence of this Section 10.2, all
     requests for payment of an Administrative Claim must be Filed with the Bankruptcy Court no later
14   than the Administrative Claims Bar Date. In the event of an objection to Allowance of an
     Administrative Claim, the Bankruptcy Court shall determine the Allowed amount of such
15   Administrative Claim. THE FAILURE TO FILE A MOTION REQUESTING ALLOWANCE
     OF AN ADMINISTRATIVE CLAIM ON OR BEFORE THE ADMINISTRATIVE CLAIMS
16   BAR DATE, OR THE FAILURE TO SERVE SUCH MOTION TIMELY AND PROPERLY,
     SHALL RESULT IN THE ADMINISTRATIVE CLAIM BEING FOREVER BARRED AND
17   DISALLOWED WITHOUT FURTHER ORDER OF THE BANKRUPTCY COURT.
     Postpetition statutory tax claims shall not be subject to any Administrative Claims Bar Date.
18
     10.3 PROFESSIONAL FEE CLAIMS. All final requests for payment of Professional Fee
19   Claims pursuant to Bankruptcy Code sections 327, 328, 330, 331, 363, 503(b), or 1103 must be
     made by application Filed with the Bankruptcy Court and served on counsel to the PFI Trust,
20   counsel to the U.S. Trustee, and counsel to the SEC, no later than forty-five (45) calendar days after
     the Effective Date, unless otherwise ordered by the Bankruptcy Court. Objections to such
21   applications must be Filed and served on counsel to the PFI Trust, counsel to the U.S. Trustee, and
     the requesting Professional in accordance with the instructions set forth in notice(s) to be filed with
22   the Bankruptcy Court. All Professional Fee Claims shall be promptly paid by the PFI Trust to the
     extent approved by order of the Bankruptcy Court. On the Effective Date, the PFI Trust shall
23   establish the Professional Fee Reserve. The Professional Fee Reserve shall vest in the PFI Trust and
     shall be maintained by the PFI Trust in accordance with the Plan. The PFI Trust shall fully fund the
24   Professional Fee Reserve on the Effective Date in an amount that is agreed upon by the Debtors and
     each of the Committees prior to the Confirmation Hearing and that approximates the total projected
25   amount of unpaid Professional Fee Claims on the Effective Date. If the Debtors and the Committees
     are unable to agree on an amount by which the Professional Fee Reserve is to be funded, then any of
26   those parties may submit the issue to the Bankruptcy Court, which, following notice and a hearing,
     shall fix the amount of the required funding. All Professional Fee Claims that have not previously
27   been paid, otherwise satisfied, or withdrawn shall be paid from the Professional Fee Reserve. Any
     excess funds in the Professional Fee Reserve shall be released to the PFI Trust to be used for other
28
     SMRH:4816-5664-3557.1                             -47-
     040921                                                                                          73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21     Entered: 04/09/21 18:34:53        Page 52 of
                                                 62
 1   purposes consistent with the Plan. For the avoidance of doubt, the Professional Fee Reserve is an
     estimate and shall not be construed as a cap on the PFI Trust’s obligation to pay in full Allowed
 2   Professional Fee Claims.

 3   10.4 PAYMENT OF STATUTORY FEES. All fees payable pursuant to 28 U.S.C. § 1930, as
     determined by the Bankruptcy Court at the Confirmation Hearing, shall be paid by the Debtors on or
 4   before the Effective Date. All such fees that arise after the Effective Date shall be paid by the PFI
     Trust.
 5
     10.5 SEC RELATED PROVISIONS. Notwithstanding any provision herein to the contrary
 6   or an abstention from voting on the Plan, no provision of the Plan, or any order confirming the
     Plan: (i) releases any non-debtor person or entity from any claim or cause of action of the
 7   SEC; or (ii) enjoins, limits, impairs, or delays the SEC from commencing or continuing any
     claims, causes of action, proceedings, or investigations against any non-debtor person or entity
 8   in any forum.

 9   10.6     POST-EFFECTIVE-DATE REPORTING.

10           (a)     Beginning the first quarter-end following the Effective Date and continuing on each
     quarter-end thereafter until the Closing Date, within thirty (30) calendar days after the end of such
11   period, the PFI Trust shall File quarterly reports with the Bankruptcy Court. Each quarterly report
     shall contain financial, Distributions, settlement, sale and/or such other information as provided for
12   in the PFI Trust Agreement.

13           (b)    The PFI Trust shall, as soon as practicable after the end of each calendar year and
     upon termination of the PFI Trust, provide or make available a written report and account to the
14   Holders of PFI Trust Interests, which report and account sets forth (i) the assets and liabilities of the
     PFI Trust at the end of such calendar year or upon termination and the receipts and disbursements of
15   the PFI Trust for such calendar year or period, and (ii) changes in the PFI Trust Assets and actions
     taken by the PFI Trustee in the performance of its duties under the Plan or the PFI Trust Agreement
16   that the PFI Trustee determines in its discretion may be relevant to Holders of PFI Trust Interests,
     such as material changes or actions that, in the opinion of the PFI Trustee, may have a material effect
17   on the PFI Trust Assets that were not previously reported. The PFI Trust may provide or make
     available to Holders of PFI Trust Interests similar reports for such interim periods during the
18   calendar year as the PFI Trustee deems advisable. Such reports may be provided or made available
     to the Holders of PFI Trust Interests, in the discretion of the PFI Trustee, by any reasonable means,
19   including U.S. mail, electronic transmission, or a virtual data room to which Holders shall have
     access, or publication to a publicly-available website or by press release distributed via a generally
20   recognized business news service.

21   10.7 DISSOLUTION OF THE COMMITTEES. The Unsecured Creditors’ Committee,
     together with the Ad Hoc Committees, shall be automatically dissolved on the Effective Date and,
22   on the Effective Date, each member thereof and each Professional retained by the Unsecured
     Creditors’ Committee and the Ad Hoc Committees shall be released and discharged from all rights,
23   duties, responsibilities, and obligations arising from, or related to, the Debtors, their membership on
     the Unsecured Creditors’ Committee or the Ad Hoc Committees, as applicable, the Plan, or the
24   Chapter 11 Cases, except with respect to (a) any matters concerning any Professional Fee Claims
     held or asserted by any Professional retained by the Unsecured Creditors’ Committees or the Ad Hoc
25   Committees; and (b) the rights (if any) of former members of the Unsecured Creditors’ Committee
     and the Ad Hoc Committees to select successor designees on the BOV in accordance with the terms
26   of the PFI Trust Agreement.

27   10.8     MODIFICATIONS AND AMENDMENTS.

28
     SMRH:4816-5664-3557.1                             -48-
     040921                                                                                         73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53         Page 53 of
                                                 62
 1           (a)    In the Plan Proponents’ reasonable discretion after attempting agreement with the Ad
     Hoc Committees, the Plan Proponents may alter, amend, or modify the Plan under Bankruptcy Code
 2   section 1127(a) at any time at or prior to the conclusion of the Confirmation Hearing, provided that
     the Schedule of Assumed Contracts may be altered, amended or modified up until the Effective Date
 3   or by further order of the Bankruptcy Court. All alterations, amendments, or modifications to the
     Plan must comply with Bankruptcy Code section 1127. The Debtors shall provide parties in interest
 4   with notice of such amendments or modifications as may be required by the Bankruptcy Rules or
     order of the Bankruptcy Court. A Creditor that has accepted the Plan shall be deemed to have
 5   accepted the Plan, as altered, amended, modified, or clarified, if the proposed alteration, amendment,
     modification, or clarification does not materially and adversely change the treatment of the Claim of
 6   such Creditor.

 7          (b)     After entry of the Confirmation Order and prior to substantial consummation (as
     defined in Bankruptcy Code section 1101(2)) of the Plan, the Plan Proponents or the PFI Trust, as
 8   applicable, may, under Bankruptcy Code section 1127(b), institute proceedings in the Bankruptcy
     Court to remedy any defect or omission or to reconcile any inconsistencies in the Plan, the
 9   Disclosure Statement approved with respect to the Plan, or the Confirmation Order, and such matters
     as may be necessary to carry out the purpose and effect of the Plan so long as such proceedings do
10   not adversely affect the treatment of Holders of Claims under the Plan. Such proceedings must
     comply with Bankruptcy Code section 1127. To the extent required, prior notice of such proceedings
11   shall be served in accordance with the Bankruptcy Rules or an order of the Bankruptcy Court.
     A Creditor that has accepted the Plan shall be deemed to have accepted the Plan, as altered, amended,
12   modified, or clarified, if the proposed alteration, amendment, modification, or clarification does not
     materially and adversely change the treatment of the Claim of such Creditor.
13
     10.9 SEVERABILITY OF PLAN PROVISIONS. If, at or before the Confirmation Hearing, the
14   Bankruptcy Court holds that any Plan term or provision is invalid, void, or unenforceable, the
     Bankruptcy Court may alter or interpret that term or provision so that it is valid and enforceable to
15   the maximum extent possible consistent with the original purpose of that term or provision. That
     term or provision will then be applicable as altered or interpreted. Notwithstanding any such holding,
16   alteration, or interpretation, the Plan’s remaining terms and provisions will remain in full force and
     effect and will in no way be affected, impaired, or invalidated. The Confirmation Order will
17   constitute a judicial determination providing that each Plan term and provision, as it may have been
     altered or interpreted in accordance with this Section, is valid and enforceable under its terms.
18
     10.10 COMPROMISES AND SETTLEMENTS. From and after the Effective Date, the PFI
19   Trust may compromise and settle disputes about any Claims or about any PFI Trust Actions, without
     any further approval by the Bankruptcy Court, subject to the terms and conditions of the PFI Trust
20   Agreement. Until the Effective Date, the Debtors expressly reserve the right to compromise and
     settle (subject to the approval of the Bankruptcy Court) Claims against them or any Avoidance
21   Actions and Causes of Action belonging to the Estates.

22   10.11 BINDING EFFECT OF PLAN. Upon the Effective Date, Bankruptcy Code section 1141
     shall become applicable with respect to the Plan and the Plan shall be binding on all Persons to the
23   fullest extent permitted by Bankruptcy Code section 1141(a). Confirmation of the Plan binds each
     Holder of a Claim or Equity Interest to all the terms and conditions of the Plan, whether or not such
24   Holder’s Claim or Equity Interest is Allowed, whether or not such Holder holds a Claim or Equity
     Interest that is in a Class that is Impaired under the Plan, and whether or not such Holder has
25   accepted the Plan.

26   10.12 NON-DISCHARGE OF THE DEBTORS; INJUNCTION. In accordance with
     Bankruptcy Code section 1141(d)(3)(A), the Plan does not discharge the Debtors. Bankruptcy
27   Code section 1141(c) nevertheless provides, among other things, that the property dealt with
     by the Plan, including, without limitation, the Real Properties, is free and clear of all Claims
28
     SMRH:4816-5664-3557.1                            -49-
     040921                                                                                      73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53       Page 54 of
                                                 62
 1   and Equity Interests against the Debtors, except as otherwise provided with respect to the
     Non-Investor First-Priority Lenders in Section 2.2 of the Plan. As such, no Person holding a
 2   Claim (other than the Non-Investor First-Priority Lenders as provided in Section 2.2) or an
     Equity Interest may receive any payment from, or seek recourse against, any assets that are to
 3   be distributed under the Plan other than assets required to be distributed to that Person under
     the Plan. As of the Effective Date, all Persons are precluded and barred from asserting against
 4   any property to be distributed under the Plan any Claims, rights, Causes of Action, liabilities,
     Equity Interests, or other action or remedy based on any act, omission, transaction, or other
 5   activity that occurred before the Effective Date except as expressly provided in the Plan or the
     Confirmation Order.
 6
     10.13 RELEASES AND RELATED MATTERS.
 7
            (a)     On the Effective Date, for good and valuable consideration, the adequacy of
 8   which is hereby confirmed, each of the Releasing Parties shall be deemed to have forever
     released, waived, and discharged each of the Released Parties from any and all claims,
 9   obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, and liabilities
     whatsoever, whether known or unknown, whether foreseen or unforeseen, whether liquidated
10   or unliquidated, whether fixed or contingent, whether matured or unmatured, existing or
     hereafter arising, at law, in equity, or otherwise, that are based in whole or in part on any act,
11   omission, transaction, event, or other occurrence taking place on or prior to the Effective Date
     in any way relating to the Debtors, the conduct of the Debtors’ businesses, the Chapter 11
12   Cases, or the Plan, except for acts or omissions that are determined in a Final Order to have
     constituted actual fraud or willful misconduct; provided, however, that nothing in this Section
13   10.12 shall release or otherwise affect any Person’s rights under the Plan or the Confirmation
     Order.
14
             (b)    Entry of the Confirmation Order shall constitute (i) the Bankruptcy Court’s
15   approval, pursuant to Bankruptcy Rule 9019, of the releases set forth in this Section 10.13; and
     (ii) the Bankruptcy Court’s findings that such releases are (1) in exchange for good and
16   valuable consideration provided by the Released Parties (including performance of the terms
     of the Plan), and a good-faith settlement and compromise of the released claims, (2) in the best
17   interests of the Debtors, the Estates, and any Holders of Claims that are Releasing Parties, (3)
     fair, equitable, and reasonable, (4) given and made after due notice and opportunity for
18   hearing, and (5) a bar to any of the Releasing Parties asserting any released claim against any
     of the Released Parties.
19
            (c)     Notwithstanding any provision herein to the contrary or an abstention from
20   voting on the Plan, no provision of the Plan, or any order confirming the Plan, (i) releases any
     non-Debtor Person from any Cause of Action of the SEC; or (ii) enjoins, limits, impairs, or
21   delays the SEC from commencing or continuing any Causes of Action, proceedings, or
     investigations against any non-Debtor Person in any forum.
22
     10.14 EXCULPATION AND LIMITATION OF LIABILITY. On the Effective Date, for good
23   and valuable consideration, the adequacy of which is hereby confirmed, to the maximum
     extent permitted by law, none of the Exculpated Parties shall have or incur any liability to any
24   Person, including to any Holder of a Claim or an Equity Interest, for any prepetition or
     postpetition act or omission in connection with, relating to, or arising out of the Debtors, the
25   Chapter 11 Cases, the formulation, negotiation, preparation, dissemination, solicitation of
     acceptances, implementation, confirmation, or consummation of the Plan, the Disclosure
26   Statement, or any contract, instrument, release, or other agreement or document created,
     executed, or contemplated in connection with the Plan, or the administration of the Plan or the
27   property to be distributed under the Plan; provided, however, that nothing in this Section 10.14
     shall release or otherwise affect any Person’s rights under the Plan or the Confirmation
28
     SMRH:4816-5664-3557.1                            -50-
     040921                                                                                   73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53    Page 55 of
                                                 62
 1   Order; and provided, further, that the exculpation provisions of this Section 10.14 shall not
     apply to acts or omissions constituting actual fraud or willful misconduct by such Exculpated
 2   Party as determined by a Final Order. For purposes of the foregoing, it is expressly
     understood that any act or omission effected with the approval of the Bankruptcy Court
 3   conclusively will be deemed not to constitute actual fraud or willful misconduct unless the
     approval of the Bankruptcy Court was obtained by fraud or misrepresentation, and in all
 4   respects, the Exculpated Parties shall be entitled to rely on the written advice of counsel with
     respect to their duties and responsibilities under, or in connection with, the Chapter 11 Cases,
 5   the Plan, and administration thereof. The Confirmation Order shall serve as a permanent
     injunction against any Person seeking to enforce any Causes of Action against the Exculpated
 6   Parties that are encompassed by the exculpation provided by this Section 10.14 of the Plan.

 7   10.15 TERM OF INJUNCTIONS OR STAYS. Unless otherwise provided herein or in the
     Confirmation Order, all injunctions or stays in the Chapter 11 Cases under Bankruptcy Code
 8   sections 105 or 362 or otherwise, and extant as of the Confirmation Hearing (excluding any
     injunctions or stays contained in or arising from the Plan or the Confirmation Order), shall remain in
 9   full force and effect through and inclusive of the Effective Date and thereafter shall automatically
     terminate unless otherwise ordered by the Bankruptcy Court.
10
     10.16 REVOCATION, WITHDRAWAL, OR NON-CONSUMMATION. The Plan Proponents,
11   after consultation with the Ad Hoc Committees, reserve the right to revoke or withdraw the Plan at
     any time prior to the Confirmation Hearing and to File subsequent plans. If the Plan Proponents
12   revoke or withdraw the Plan prior to the Confirmation Hearing, or if the Effective Date does not
     occur, then (a) the Plan shall be null and void in all respects; and (b) nothing contained in the Plan,
13   and no acts taken in preparation for consummation of the Plan, shall (i) constitute or be deemed to
     constitute a waiver or release of any Claims against, or any Equity Interests in, any Debtor, or any
14   Causes of Action by or against any Debtor or any other Person, (ii) prejudice in any manner the
     rights of any Debtor or any other Person in any further proceedings involving a Debtor, or
15   (iii) constitute an admission of any sort by any Debtor or any other Person.

16   10.17 EXEMPTION FROM TRANSFER TAXES. Pursuant to Bankruptcy Code section 1146,
     the vesting of the PFI Trust Assets in the PFI Trust, the vesting of the OpCo Assets in the OpCo, the
17   issuance, transfer, or exchange of notes or equity securities under the Plan, the creation of any
     mortgage, deed of trust, lien, pledge, or other security interest, or the making or assignment of any
18   lease or sublease, or making or delivery of any deed or other instrument of transfer under, in
     furtherance of, or in connection with the Plan, shall not be subject to any stamp, real estate transfer,
19   mortgage recording, or other similar tax.

20   10.18 COMPUTATION OF TIME. In computing any period of time prescribed or allowed by the
     Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.
21
     10.19 TRANSACTIONS ON BUSINESS DAYS. If the Effective Date or any other date on which
22   a transaction may occur under the Plan shall occur on a day that is not a Business Day, any
     transactions or other actions contemplated by the Plan to occur on such day shall instead occur on
23   the next succeeding Business Day.

24   10.20 GOOD FAITH. Confirmation of the Plan shall constitute a conclusive determination that:
     (a) the Plan, and all the transactions and settlements contemplated thereby, have been proposed in
25   good faith and in compliance with all applicable provisions of the Bankruptcy Code and the
     Bankruptcy Rules; and (b) the solicitation of acceptances or rejections of the Plan has been in good
26   faith and in compliance with all applicable provisions of the Bankruptcy Code, and the Bankruptcy
     Rules, and, in each case, that the Plan Proponents and their respective Related Parties have acted in
27   good faith in connection therewith.

28
     SMRH:4816-5664-3557.1                            -51-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53        Page 56 of
                                                 62
 1   10.21 GOVERNING LAW. Unless a rule of law or procedure is supplied by federal law
     (including the Bankruptcy Code and Bankruptcy Rules), (a) the laws of the State of California shall
 2   govern the construction and implementation of the Plan and (except as may be provided otherwise in
     any such agreements, documents, or instruments) any agreements, documents, and instruments
 3   executed in connection with the Plan and (b) the laws of the state of incorporation or formation of
     each Debtor shall govern corporate, limited liability company or limited partnership governance
 4   matters with respect to such Debtor; in each case without giving effect to the principles of conflicts
     of law thereof. Any applicable nonbankruptcy law that would prohibit, limit, or otherwise restrict
 5   implementation of the Plan based on (i) the commencement of the Chapter 11 Cases, (ii) the
     appointment of the PFI Trustee, (iii) the wind down of the Debtors, (iv) the monetization of some or
 6   all of the PFI Trust Assets, or (v) any other act or action to be done pursuant to or contemplated by
     the Plan is superseded and rendered inoperative by the Plan and federal bankruptcy law.
 7
     10.22 NOTICES. Following the Effective Date, all pleadings and notices Filed in the Chapter 11
 8   Cases shall be served solely on (a) the PFI Trust and its counsel, (b) the U.S. Trustee, (c) any Person
     whose rights are affected by the applicable pleading or notice, and (d) any Person Filing a specific
 9   request for notices and papers on and after the Effective Date.

10   10.23 FINAL DECREE. Upon the PFI Trustee’s determination that all Claims have been Allowed,
     disallowed, expunged, or withdrawn and that all PFI Trust Assets and OpCo Assets have been
11   monetized, abandoned, or otherwise administered, the PFI Trust shall move for the entry of the Final
     Decree. On entry of the Final Decree, the PFI Trustee and the BOV shall be deemed discharged and
12   have no further duties or obligations to the PFI Trust or any other Person.

13   10.24 ADDITIONAL DOCUMENTS. On or before the Effective Date, the Plan Proponents may
     File with the Bankruptcy Court such agreements and other documents as may be necessary or
14   appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtors and
     the PFI Trust, as applicable, and all Holders receiving Distributions pursuant to the Plan and all other
15   parties in interest may, from time to time, prepare, execute, and deliver any agreements or
     documents and take any other acts as may be necessary or advisable to effectuate the provisions and
16   intent of the Plan.

17   10.25 CONFLICTS WITH THE PLAN. In the event and to the extent that any provision of the
     Plan is inconsistent with the provisions of the Disclosure Statement, any other order entered in the
18   Chapter 11 Cases, or any other agreement to be executed by any Person pursuant to the Plan, the
     provisions of the Plan shall control and take precedence; provided, however, that if there is any
19   inconsistency between the Plan, the provisions of the Disclosure Statement, and any other order
     entered in the Chapter 11 Cases, on the one hand, and the PFI Trust Agreement regarding the
20   protocols, authority and decision-making power of the BOV, on the other hand, the specific
     provisions in the PFI Trust Agreement regarding the BOV shall control; provided further that the
21   Confirmation Order shall control and take precedence in the event of any inconsistency between the
     Confirmation Order, any provision of the Plan, and any of the foregoing documents.
22

23

24

25
                                    [Remainder of page intentionally left blank]
26
27

28
     SMRH:4816-5664-3557.1                             -52-
     040921                                                                                        73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554    Filed: 04/09/21    Entered: 04/09/21 18:34:53       Page 57 of
                                                  62
 1
                       REQUEST FOR CONFIRMATION AND RECOMMENDATION
 2
     11.1 REQUEST FOR CONFIRMATION. The Plan Proponents request confirmation of the
 3   Plan in accordance with Bankruptcy Code section 1129.

 4   11.2 RECOMMENDATION. The Plan Proponents believe that confirmation and
     implementation of the Plan are the best alternative under the circumstances and urge all Impaired
 5   Creditors entitled to vote on the Plan to vote in favor of and support confirmation of the Plan.

 6
     Dated: April 9, 2021
 7
                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP
 8

 9                                       By                        /s/ Ori Katz
                                                                   ORI KATZ
10                                                            J. BARRETT MARUM
                                                                 MATT KLINGER
11
                                                                Counsel for Debtors
12

13
     Dated: April 9, 2021
14
                                         PACHULSKI STANG ZIEHL & JONES LLP
15

16                                       By                    /s/ Debra Grassgreen
                                                              DEBRA GRASSGREEN
17                                                                JOHN D. FIERO
                                                                 CIA H. MACKLE
18
                                                  Counsel for the Official Committee of Unsecured
19                                                                    Creditors
20
21

22

23

24

25

26
27

28
     SMRH:4816-5664-3557.1                            -53-
     040921                                                                                  73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53   Page 58 of
                                                 62
 1                                                Exhibit 1

 2                                           (List of the Debtors)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     SMRH:4816-5664-3557.1                            -1-
     040921                                                                                73ZL-319169
    1153534.3
 Case: 20-30604          Doc# 554   Filed: 04/09/21   Entered: 04/09/21 18:34:53   Page 59 of
                                                 62
                        Entity Name                       Case No.     Date Petition/Invol.      EIN                Address
                                                                         Petition Filed
1.    Professional Investors Security Fund, Inc.          20-30579           7/16/20          XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
2.    Professional Financial Investors, Inc.              20-30604           7/26/20          XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
3.    Professional Investors Security Fund I, A           20-30908           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
4.    Professional Investors Security Fund IV, A          20-30909           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
5.    Professional Investors Security Fund VII, A         20-30911           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
6.    Professional Investors Security Fund IX, A          20-30910           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
7.    Professional Investors Security Fund XII, A         20-30912           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
8.    Professional Investors Security Fund XIII, A        20-30913           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
9.    Professional Investors Security Fund XIV, A         20-30914           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
10.   Professional Investors Security Fund XV, A          20-30915           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
11.   Professional Investors Security Fund XVII, A        20-30916           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
12.   Professional Investors Security Fund XVIII, A       20-30917           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
      California Limited Partnership                                                                            Novato, CA 94949
13.   Professional Investors 20, LLC                      20-30919           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
14. Professional Investors 21, LLC                        20-30920           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
15. Professional Investors 22, LLC                        20-30922           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
16. Professional Investors 23, LLC                        20-30923           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949
17. Professional Investors 24, LLC                        20-30924           11/20/20         XX-XXXXXXX   350 Ignacio Blvd., Suite 300
                                                                                                                Novato, CA 94949



SMRH:4839-0453-0658.1                                                  -1-
                        Case: 20-30604         Doc# 554   Filed: 04/09/21    Entered: 04/09/21 18:34:53      Page 60 of               73ZL-319169
                                                                       62
18. Professional Investors 25, LLC                   20-30925             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
19. Professional Investors 26, LLC                   20-30927             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
20. Professional Investors 27, LLC                   20-30928             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
21. Professional Investors 28, LLC                   TBD [Plan-           TBD [Plan-    XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                    Consolidated         Consolidated                        Novato, CA 94949
                                                       Debtor]              Debtor]
22. Professional Investors 29, LLC                    20-30929             11/20/20     XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
23. Professional Investors 30, LLC                   20-30930             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
24. Professional Investors 31, LLC                   21-30093               2/4/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
25. Professional Investors 32, LLC                   20-30934             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
26. Professional Investors 33, LLC                   20-30935             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
27. Professional Investors 34, LLC                   20-30936             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
28. Professional Investors 35, LLC                   20-30937             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
29. Professional Investors 36, LLC                   20-30938             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
30. Professional Investors 37, LLC                   20-30939             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
31. Professional Investors 38, LLC                   21-30082               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
32. Professional Investors 39, LLC                   21-30083               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
33. Professional Investors 40, LLC                   20-30940             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
34. Professional Investors 41, LLC                   20-30941             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
35. Professional Investors 42, LLC                   21-30084               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
36. Professional Investors 43, LLC                   21-30085               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949



SMRH:4839-0453-0658.1                                              -2-
                        Case: 20-30604   Doc# 554     Filed: 04/09/21      Entered: 04/09/21 18:34:53     Page 61 of               73ZL-319169
                                                                   62
37. Professional Investors 44, LLC                   21-30086               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
38. Professional Investors 45, LLC                   21-30087               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
39. Professional Investors 46, LLC                   20-30942             11/20/20      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
40. Professional Investors 47, LLC                   21-30088               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
41. Professional Investors 48, LLC                   21-30089               2/3/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
42. Professional Investors 49, LLC                   21-30094               2/4/21      XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                                                                             Novato, CA 94949
43. PFI Glenwood, LLC                                TBD [Plan-           TBD [Plan-    XX-XXXXXXX      350 Ignacio Blvd., Suite 300
                                                    Consolidated         Consolidated                        Novato, CA 94949
                                                      Debtor]              Debtor]




SMRH:4839-0453-0658.1                                              -3-
                        Case: 20-30604   Doc# 554     Filed: 04/09/21      Entered: 04/09/21 18:34:53     Page 62 of               73ZL-319169
                                                                   62
